A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN MADE WITH RESPECT TO PORTIONS OF
THE FOLLOWING DOCUMENT THAT ARE MARKED [*CONFIDENTIAL*]. SUCH CONFIDENTIAL
PORTIONS HAVE BEEN OMITTED PURSUANT TO THE REQUEST FOR CONFIDENTIAL TREATMENT
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit 10.7


EXECUTION VERSION



Exhibit 10.7
EXECUTION VERSION


CADDO PIPELINE LLC


a Delaware Limited Liability Company


AMENDED AND RESTATED
LIMITED LIABILITY COMPANY
AGREEMENT
THE MEMBERSHIP INTERESTS DESCRIBED AND REPRESENTED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS (“STATE
SECURITIES ACTS”) AND ARE RESTRICTED SECURITIES AS THAT TERM IS DEFINED IN RULE
144 UNDER THE SECURITIES ACT.
THE MEMBERSHIP INTERESTS MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED AT ANY TIME EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR QUALIFICATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES ACTS
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER, OR PREEMPTION OF, THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES ACTS, THE AVAILABILITY OF WHICH
IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY, AND IN COMPLIANCE WITH
THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.


March 20, 2015










--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE


Article 1 FORMATION OF LIMITED LIABILITY COMPANY    1
1.1    Formation of Limited Liability Company    1
1.2    Name    1
1.3    Principal Place of Business    1
1.4    Registered Office and Registered Agent    2
1.5    Foreign Qualification    2
1.6    Purpose    2
1.7    Term    2
1.8    No State Law Partnership    2
1.9    Title to Company Assets    2
1.10    Transaction Agreements    3
1.11    Tariff    3
Article 2 MANAGEMENT; OFFICERS    3
2.1    Management    3
2.2    Total Votes    4
2.3    Action Requiring a Super-Majority Vote    4
2.4    Action Requiring a Unanimous Vote    6
2.5    Action Requiring a Specific Vote    7
2.6    Books and Records    9
2.7    Member Representations    10
2.8    Banking    10
2.9    Member Reporting    11
2.10    Authorized Signatory; Officers    12
2.11    Management of Expansion Projects    13
2.12    Expansion Projects.    13
2.13    Information    17
Article 3 BOARD MEMBERS AND BOARD    18
3.1    Composition of the Board    18
3.2    Resignation of Board Member    18
3.3    Removal of Board Member    18
3.4    Successor Board Members    18

(i)





--------------------------------------------------------------------------------




3.5    Voting Rights    18
3.6    Authorizing Company Action    19
3.7    Action by Written Consent of Board Members    19
3.8    Reliance on Reports    19
3.9    Meetings of Board    19
3.10    Location and Notice    19
3.11    Waiver of Notice    20
3.12    Attendance by Conference Telephone    20
3.13    Compensation and Reimbursement    20
Article 4 INDEMNIFICATION; EXCULPATION    20
4.1    Right to Indemnification    20
4.2    Indemnification of Officers, Employees (if any) and Agents    21
4.3    Advance Payment    21
4.4    Appearance as a Witness    21
4.5    Non-exclusivity of Rights    21
4.6    Member Notification    21
4.7    Savings Clause    21
4.8    Scope of Indemnity    22
4.9    Liability of Members and Affiliates    22
4.10    Fiduciary Duties    22
4.11    Permitted Activities    23
Article 5 CONTRIBUTIONS, DISTRIBUTIONS AND ALLOCATIONS    24
5.1    Capital of the Company    24
5.2    Distributions    28
5.3    Distributions in Kind    29
5.4    Allocations of Profits and Losses    29
5.5    Audit    29
5.6    Insurance    29
Article 6 TRANSFERS OF MEMBERSHIP INTERESTS    29
6.1    Transfers Prohibited    29
6.2    Right of First Offer    30
6.3    Change of Control    32
6.4    Dissolution; Bankruptcy    35



(ii)





--------------------------------------------------------------------------------




6.5    Effect of Transfer    35
6.6    Additional Restrictions on Transfer    36
6.7    Legend    37
6.8    Transfer Fees and Expenses    37
6.9    Void Transfers    37
6.10    Lien    37
6.11    Overriding Restrictions on Transfer    38
6.12    Rights of Transferees    38
6.13    Distributions and Allocations in Respect to a Transferred Interest    38
Article 7 MERGER AND CONVERSION    39
Article 8 DISSOLUTION    39
8.1    Events Causing Dissolution    39
8.2    Dissolution Procedure    39
8.3    Profits or Losses in Winding Up    39
8.4    Tax Obligations    39
8.5    Distributions at Liquidation    39
8.6    Final Report    40
8.7    Rights of Member; Restoration of Capital Account    40
8.8    Termination    40
8.9    Waiver of Judicial Dissolution    40
8.10    Deficit Capital Accounts    40
Article 9 TAX PROVISIONS AND CAPITAL ACCOUNTS    40
9.1    Tax Matters    40
9.2    Capital Accounts    41
9.3    Tax Allocations and Other Tax Matters    43
9.4    Special Regulatory Allocations    44
9.5    Ameliorative Allocations    45
9.6    Tax Returns and Elections    45
9.7    Fiscal Year    46
9.8    Margin Tax    46
Article 10 GENERAL PROVISIONS    47
10.1    Entire Agreement    47
10.2    Binding Provisions; Assignment    47



(iii)





--------------------------------------------------------------------------------




10.3    Governing Law; Dispute Resolution; Jurisdiction    47
10.4    Waiver of Jury Trial    49
10.5    Severability    49
10.6    Notices    49
10.7    Counterparts    50
10.8    No Third-Party Beneficiaries    50
10.9    Amendment of Agreement    50
10.10    Confidentiality; Press Releases    50
10.11    Waivers and Consents    52
10.12    Limitation on Damages    52
10.13    Attorneys’ Fees    52
10.14    Interpretation    53
10.15    Headings and Captions    53
10.16    Expenses    53
10.17    Laws and Regulations    53
10.18    Waiver of Partition of Company Property    53
Article 11 DEFINITIONS    54


Exhibit Index
Exhibit A – Board Members; Designated Officers
Exhibit B – Membership Interests; Capital Accounts
Exhibit C – Tariff
Exhibit D - Form of Monthly and Quarterly Report
Exhibit E-1 – Bill of Sale
Exhibit E-2 – Assignment and Assumption Agreement
Exhibit F – Form of Connection Agreement









(iv)





--------------------------------------------------------------------------------





CADDO PIPELINE LLC
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
of Caddo Pipeline LLC, a Delaware limited liability company (the “Company”), is
entered into on this 20th day of March, 2015, (“Effective Date”) by and between
Plains Pipeline, L.P. (“Plains”) and DKL Caddo, LLC (“Delek”).
WHEREAS, Plains is a party to that certain Limited Liability Company Agreement
of Caddo Pipeline LLC, dated March 3, 2014 (the “Prior Agreement”), and the
parties hereto desire to amend and restate the Prior Agreement effective as of
the Effective Date for the purpose of changing certain terms of the Prior
Agreement and to add an additional Member;
WHEREAS, upon the execution and delivery of this Agreement, this Agreement
amends, restates and replaces in its entirety the Prior Agreement, which shall
have no further force or effect; and
WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth their rights and obligations, to provide for the Company’s management, and
to provide for certain other matters, all as permitted under the Act (as defined
below).
NOW THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement and for other good and valuable consideration, the parties to this
Agreement (and each Person who subsequently becomes a party to this Agreement)
agree as follows:
ARTICLE 1
FORMATION OF LIMITED LIABILITY COMPANY
1.1    Formation of Limited Liability Company. The Company was formed as a
limited liability company pursuant to the provisions of the Delaware Limited
Liability Company Act, as it may be amended from time to time (the “Act”). A
Certificate of Formation (such Certificate of Formation as may be amended or
restated from time to time in accordance with this Agreement, is referred to
herein as the “Certificate”) was filed with the Office of the Secretary of State
of the State of Delaware on March 3, 2015, for the purpose of forming the
Company.
1.2    Name. The name of the Company is Caddo Pipeline LLC and all Business must
be conducted in that name or such other names that comply with applicable Law
and as the Board may select from time to time. The Company is registered to do
business in Texas and Louisiana.
1.3    Principal Place of Business. The address of the principal office of the
Company is 333 Clay Street, Suite 1600, Houston, Texas, 77002 and may be moved
to another location as the Board may designate from time to time. The Company
may have such other offices as the Board may designate from time to time.






--------------------------------------------------------------------------------




1.4    Registered Office and Registered Agent. The initial registered office of
the Company and the name of the registered agent are as stated in the
Certificate. The registered office and registered agent may be changed and
designated by the Board from time to time in the manner provided by Law.
1.5    Foreign Qualification. The Board is authorized to cause the Company to
comply, to the extent procedures are available and those matters are reasonably
within the control of the Company, with all requirements necessary to qualify
the Company as a foreign limited liability company in Texas, Louisiana and other
states where the Company will transact business, and, if necessary, to make such
filings and take such actions as may be required to keep the Company in good
standing in those jurisdictions. The Board, and, if so requested by the Board,
each Member, shall execute, acknowledge and deliver such certificates and other
instruments, if any, that are necessary or appropriate to qualify, continue and
terminate the Company as a foreign limited liability company in all such
jurisdictions in which the Company may conduct business; provided, that no
Member shall be required to file any general consent to service of process or to
qualify as a foreign corporation, limited liability company, partnership or
other entity in any jurisdiction in which it is not already so qualified.
1.6    Purpose. The business and purpose for which the Company is formed is to:
(A) plan, develop, construct, own, operate and maintain the System as a common
carrier and any Expansion Project (including the transportation of crude oil
through the System) and to engage in any activities directly relating thereto in
accordance with this Agreement, the Construction Agreement, the Operating
Services Agreement, and the Material Transportation Contracts (the “Business”);
(B) hold and otherwise own and manage all Capital Contributions and any other
such assets as may be acquired by or contributed to the Company; and (C) engage
in all lawful activities necessary, customary or incidental to any of the
foregoing activities or other activities approved by the Board in its sole
discretion. The Company shall have all powers and privileges granted by the Act,
any other Law or by this Agreement, including incidental powers thereto, to the
extent that such powers and privileges are necessary, customary, convenient or
incidental to the attainment of the Business and purpose as set forth in this
Section 1.6.
1.7    Term. The term of the Company began on the date the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue in
existence until termination and dissolution pursuant to this Agreement and the
Act.
1.8    No State Law Partnership. The Members do not intend for the Company to be
a partnership (including a limited partnership) or joint venture under any state
or federal Law, and neither a person appointed to the Board as a Board Member
nor the Operator shall be a partner or joint venturer of any other Member or
Board Member or the Operator by reason of this Agreement for any purposes other
than under applicable federal and state tax Laws, and this Agreement shall not
be construed otherwise.
1.9    Title to Company Assets. Title to the Company’s assets, whether real,
personal or mixed and whether tangible or intangible, shall be vested in the
Company as an entity, and no Member, Board Member or officer, individually or
collectively, shall have any ownership interest in the Company’s assets or any
portion thereof by virtue of being a Member, Board Member or officer.

-2-





--------------------------------------------------------------------------------




1.10    Transaction Agreements. By the execution hereof, the Members each hereby
acknowledge and agree that the Company, Delek and Plains (or their respective
Affiliates) have entered, as applicable, into the Transaction Agreements.
1.11    Tariff. The Tariff shall be as set forth on Exhibit C to this Agreement.
The Members agree (a) to use commercially reasonable efforts to take all such
actions and do all such things as Operator shall reasonably request in
connection with its applications for, and the processing of, necessary
certificates, approvals and authorizations of FERC and other governmental
entities and (b) to cause Board Members appointed by them and Company officers
to comply with the provisions of this Section 1.11; provided however, that this
Section 1.11 shall not in any way limit or qualify the discretion of the Members
in respect of any actions with respect to the Tariff or actions contemplated by
Section 2.3(u). The Members agree that the Company, via the Contractor acting on
behalf of the Company, shall, without further authorization required, use
commercially reasonable efforts to hold an open season that complies with
applicable Law as soon as reasonably practicable after the date hereof, but in
no event later than April 1, 2016.
ARTICLE 2
MANAGEMENT; OFFICERS


2.1    Management. The management of the Company is fully vested in the Members,
acting exclusively in their membership capacities. To facilitate the orderly and
efficient management of the Company, the Members shall act collectively as a
“committee of the whole,” which is hereby named the “Board.” The individuals
appointed by each Member pursuant to Section 3.1 shall be the “Board Members.”
The Company will not have “managers,” as that term is used in the Act, it being
understood that the Board Members do not constitute “managers.” Subject to the
foregoing sentence, the Board shall have full, exclusive and complete authority,
power and discretion to manage and control the business, affairs and properties
of the Company and all other acts or activities customary or incidental to the
management of the Company and the Business. Decisions or actions taken by the
Board in accordance with the provisions of this Agreement shall constitute
decisions or actions by the Company and shall be binding on each Member, the
Board Members, and officers and employees, if any, of the Company. Any Person
dealing with the Company, other than a Member or a Member’s Affiliate, may rely
on the authority of the Board or an officer of the Company in taking any action
in the name of the Company without inquiry into the provisions of this Agreement
or compliance with it, regardless of whether that action actually is taken in
accordance with the provisions of this Agreement. Board approval shall be
required for all matters not (a) expressly delegated to the Contractor pursuant
to the Construction Agreement and the Operator pursuant to the Operating
Services Agreement, or (b) otherwise expressly permitted to be undertaken by the
Contractor pursuant to the Construction Agreement or the Operator pursuant to
the Operating Services Agreement. All actions of a Member with respect to the
Board shall be taken through those persons it designates to act on its behalf as
a Board Member. Except as otherwise expressly provided in this Agreement or
unless the Board has authorized such Board Member to take such action, no Board
Member in its capacity as such, shall have authority to bind the Company, or
shall otherwise take any actions by or on behalf of the Company, such powers
being reserved to the Board Members acting through the action of the Board in
the manner authorized in this Agreement.

-3-





--------------------------------------------------------------------------------




2.2    Total Votes. For purposes of determining whether the voting thresholds
referenced in Section 2.3 and Section 2.4 have been satisfied, the vote of each
applicable Member’s designated Board Members shall be equal to (a) the
Percentage Interest (at the time of such vote) of the Member who appointed such
Board Member, times (b) 100. The sum of the votes of the Members’ appointed
Board Members entitled to vote at any time shall be the “Total Votes” at such
time. Except as otherwise expressly provided in this Agreement, any action or
event relating to the Business conducted at a Board meeting shall be only deemed
approved if such action or event receives the required Board approval at a
meeting at which a quorum is present. Any decision of the Board other than those
set forth in Section 2.3, Section 2.4 or Section 2.5 shall require the approval
of, and only of, Board Members representing a Super-Majority of the Total Votes.
2.3    Action Requiring a Super-Majority Vote. Notwithstanding anything to the
contrary in this Agreement, the following actions by the Company require the
approval of, and only of, and no officer, employee, agent or representative of
the Company shall approve or take any of the following actions with respect to
the Company or its Subsidiaries without first having received, approval by, the
Board Members representing more than [*CONFIDENTIAL*] of the Total Votes (each a
“Super-Majority Voting Item”):
(a)    The election of or any change in the manner in which either (i) the
Company or any Subsidiary or any material transaction is treated for tax
purposes or (ii) any material item of income or expense is treated for tax
purposes, other than elections required by Section 9.6;
(b)    Any material alteration in the business, management, operations or other
affairs of the Company in connection with a New Tax Law, as set forth in Section
9.1;
(c)    The acquisition by the Company or any Subsidiary of any equity interest
in any other Person;
(d)    The issuance of any equity or debt securities of the Company or any
Subsidiary of the Company or the admission of any substituted member;
(e)    An exit from the Business or entry into a line of business other than the
Business by the Company or any Subsidiary, including a change to the purpose
pursuant to Section 1.6;
(f)    An adoption of any equity incentive plan of the Company or any of its
Subsidiaries;
(g)    An amendment to or modification of any provision of the Certificate;
(h)    A declaration of any distribution on the Membership Interests of the
Company, other than a distribution pursuant to Section 5.2(a), or as otherwise
expressly approved under the terms of this Agreement;



-4-





--------------------------------------------------------------------------------




(i)    The determination of the Agreed Value of any Contributed Property or
other property of the Company or the determination of the value of Company
property in accordance with Section 5.3 or Section 8.2;
(j)    The filing of a voluntary Bankruptcy or similar proceeding or any
decision not to contest any Bankruptcy or similar proceeding filed against the
Company or any Subsidiary;
(k)    A conversion, continuance, domestication or transfer (each as referenced
in the Act) of the Company or any other comparable transaction;
(l)    The formation of any Subsidiary;
(m)    The grant of any Lien other than Permitted Liens on any assets of the
Company or any of its Subsidiaries (Permitted Liens are allowed without the
consent of the Board Members to the extent they are created in the ordinary
course of the Business of the Company);
(n)    Except for Indebtedness incurred pursuant to the Operating Services
Agreement, the issuance, incurrence, renewal, refinancing, early repayment,
material modification or discharge of any Indebtedness;
(o)    The Company’s or any Subsidiary’s guaranteeing of obligations of any
other Person;
(p)    The Company’s or any Subsidiary’s providing any indemnity not in the
ordinary course of the Business;
(q)    The requiring of any Capital Contributions pursuant to Section 5.1(d);
(r)    The changing of the Company’s or any Subsidiary’s auditors to any firm
other than PricewaterhouseCoopers;
(s)    Except as delegated to the Operator pursuant to Section 4.11 or Section
4.13 of the Operating Services Agreement and subject to Section 2.5(d), the
commencement or settlement of any Tax Contest or any material dispute,
arbitration, litigation, mediation or other proceeding (other than the
commencement of any such proceeding in which a Member is a defendant);
(t)    The execution, termination, modification, waiver or negotiation and
approval of any Material Commercial Contracts, Material Transportation Contracts
or Connection Agreements by the Company or any Subsidiary, other than (i) in
connection with a remedy pursuant to Section 2.5(a)(ii), or (ii) those contracts
subject to Section 2.5(c);
(u)    Any changes to the Tariff to be proposed by the Company and filed with
the appropriate regulatory body for acceptance and approval; provided, that no
approval of the Board shall be required to authorize the filing by the Operator
of (i) annual Tariff

-5-





--------------------------------------------------------------------------------




increases in accordance with the methodology for annual tariff escalations
promulgated by the FERC or other applicable regulatory body, (ii) a proposed
establishment, modification or change of a Tariff that is solely the result of a
typographical or clerical change and which has no economic impact to the
Company, (iii) filings or other actions associated with tariff rate adjustments
in accordance with (x) FERC’s indexing methodology currently set forth at 18
C.F.R. §342.3 including future amendments, modifications or replacements
thereof; and (y) the terms of any Material Transportation Contract; or (iv)
other changes to the extent required to comply with applicable Law;
(v)    If the Operator or Contractor is not an Affiliate of a Member, the
approval of the Company’s or any Subsidiary’s annual operating budget (including
the budgets included therein that are submitted by the Operator or the
Contractor pursuant to the Construction Agreement or the Operating Services
Agreement, as applicable), or, except as provided in such Operating Services
Agreement, any variance in capital costs with respect to an Itemized Project in
excess of ten percent (10%) of the amount budgeted for such Itemized Project;
(w)    A sale or other transfer of any asset of the Company or any of its
Subsidiaries other than in the ordinary course of the Business;
(x)    The approval of permissive indemnification pursuant to Section 4.2;
(y)    Hire, elect or remove officers of the Company, other than Designated
Officers in accordance with Section 2.10, and delegate duties or authority to
any such officers, including the Designated Officers;
(z)    Any adjustments or re-determinations of the Base Amount pursuant to
Section 5.2(a);
(aa)    The distribution of any assets of the Company to the Members in kind
pursuant to Section 5.3; and
(bb)    Any amendment or supplement to, or restatement of, the Insurance Program
pursuant to Section 5.6.
2.4    Action Requiring a Unanimous Vote. Notwithstanding anything to the
contrary in this Agreement, the following actions by the Company shall require
the approval of, and only of, and no officer, employee, agent or representative
of the Company shall approve or take any of the following actions with respect
to the Company or its Subsidiaries without first having received, approval by,
Board Members representing all of the Total Votes (each a “Unanimous Voting
Item”):
(a)    The liquidation, dissolution, winding up, recapitalization or
reorganization in any form of transaction of the Company or any Subsidiary;
(b)    The merger or consolidation of the Company or any Subsidiary with any
other Person (other than with the Company or any other wholly owned Subsidiary
of the Company), or the sale of all or substantially all of the assets of the
Company;

-6-





--------------------------------------------------------------------------------




(c)    Except as otherwise approved under the terms of this Agreement, the
admission of a new Member other than by way of a Transfer of Membership
Interests held by the current Members as of the Effective Date; and
(d)    Any Expansion Project, Expansion Project Budget or any construction
management agreement applicable to such project.
2.5    Action Requiring a Specific Vote. Notwithstanding anything to the
contrary in this Agreement, the following actions by the Company shall require
the approval of, and only of, the Board Members set forth below (each a
“Specified Voting Item”):
(a)    If a Member or its Affiliate is Operator or Contractor, only the
affirmative vote by a majority of the Board Members not appointed by Contractor,
Operator or their Affiliates shall be required; provided, however, subject to
Section 2.12, with respect to a Special Expansion Project with only one Member
participating, the Board Members representing such Member shall be required (so
long as such issue relates solely to the Special Expansion Project and does not
affect the System otherwise):
(i)    to amend, modify or waive any provision of any Transaction Agreement
between the Company and the Contractor, Operator or their respective Affiliates;
(ii)    for the declaration of a default by Contractor or Operator or the
enforcement of any remedy against Contractor or Operator following a default
pursuant to any Transaction Agreement, including the entry into any new
construction agreement or operating services agreement subsequent to a material
breach and termination of the Construction Agreement or Operating Services
Agreement, as applicable; provided, for purposes of clarification, the entry
into any other construction agreement or operating services agreement with a
third party that is not an Affiliate of a Member after such initial agreements
would remain subject to the voting requirements under Section 2.3 to the extent
applicable and not this Section 2.5;
(iii)    the exercise of any right, election or obligation in the discretion of
the Company pursuant to terms of any Transaction Agreement, including, without
limitation:
(A)    the delivery of a “Dispute Notice” on behalf of the Company pursuant to
the terms of the Construction Agreement or the Operating Services Agreement;
(B)    in the case of assignment by the Operator of its obligations pursuant to
the Operating Services Agreement, for the making on behalf of the Company an
assessment of financial strength and operational capability of the proposed
assignee (as such assessment is more fully described in the Operating Services
Agreement);



-7-





--------------------------------------------------------------------------------




(C)    the approval of budgets submitted by the Contractor or Operator to the
Company pursuant to any Transaction Agreement, as applicable; or
(D)    the approval of annual operating budgets submitted by the Operator
pursuant to the Operating Services Agreement, provided however, and as provided
in the Operating Services Agreement, (i) if a proposed annual operating budget
is not approved, the previous year’s budget as adjusted by the Index is deemed
approved; and (ii) any variance in capital costs with respect to an Itemized
Project up to ten percent (10%) of the amount budgeted for such capital project
is also deemed approved; or
(E)    except as provided in the Operating Services Agreement, any variance in
excess of the amount set forth in Section 6.4 of the Operating Services
Agreement in costs with respect to an Itemized Project (as defined in the
Operating Services Agreement); and
(b)    The commencement of any dispute, arbitration, litigation, mediation or
other proceeding in which a Member or any of its Affiliates is or is intended to
be a defendant shall require only the affirmative vote by a majority of the
Board Member(s) appointed by the Member(s) who are not or will not be (and whose
Affiliates are not and will not be) a defendant in such proceeding.
(c)    Only the affirmative vote by a majority of the Board Members not
appointed by a specific Member shall be required:
(i)    for the execution of any Material Commercial Contract, Material
Transportation Contract or Connection Agreement between the Company and such
specific Member, and its Affiliates, on the other hand;
(ii)    to amend, modify or waive any provision of any Material Commercial
Contract, Material Transportation Contract or Connection Agreement as between
the Company, on the one hand, and such specific Member, and its Affiliates, on
the other hand;
(iii)    for the declaration of a default by shipper under any Material
Commercial Contract or Material Transportation Contract or the enforcement of
any remedy against shipper following a default pursuant to a Material
Transportation Contract and such specific Member, and its Affiliates that are
the shipper, on the other hand;
(iv)    for the exercise of any right, election or obligation in the discretion
of the Company pursuant to terms of a Material Commercial Contract, Material
Transportation Contract or Connection Agreement and such specific Member, and
its Affiliates that are the counterparty to such agreement, on the other hand;



-8-





--------------------------------------------------------------------------------




(v)    to amend, modify or waive any provision of any Guaranty issued by a
parent or Affiliate of the specific Member for the benefit of the Company
(including the Delek Guaranty); or
(vi)    the exercise of any right, election or obligation in the discretion of
the Company pursuant to any Guaranty issued by a parent or Affiliate of the
specific Member for the benefit of the Company (including the Delek Guaranty).
(d)    The execution, termination, modification, waiver or negotiation, approval
or enforcement of any transaction with any Member or any Affiliate of a Member,
excluding shipping under the Tariff, or with any Board Member or officer of the
Company or its Subsidiaries, shall require the affirmative vote of a majority of
the Board Members appointed by the Members who are not participating in such
transaction.
(e)    Only the affirmative vote by a Majority of the Board Members who are
appointed by non-breaching Members shall be required to direct the Company to
either (i) repay the non breaching Member pursuant to Section 5.1(f)(i) or (ii)
amend Exhibit B pursuant to Section 5.1(f)(ii).
(f)    Only the affirmative vote by a majority of the Board Members not
appointed by Delek shall be required to amend, modify or waive any provision of
the Lion Oil Guaranty, or to exercise of any right, election or obligation in
the discretion of the Company pursuant to the Lion Oil Guaranty.
2.6    Books and Records. Proper and complete records and books of account of
all Company business shall be kept in conformity with GAAP and FERC’s Uniform
System of Accounts, subject to normal year-end adjustments. At any reasonable
time, a Member or a Member’s designated representative may inspect and copy, at
such Member’s expense, the records required to be maintained under this
Section 2.6 and any other books and records of the Company. Upon written
notification from either Member of an active Tax Contest at the Member’s level,
the Company shall continue to maintain support records for the Member’s open tax
records until such Tax Contest is resolved and such Member shall reimburse the
Company for such costs and expenses for maintaining such records. The Company
shall keep all of the following:


(a)    monthly, quarterly and annual financial statements of the Company,
prepared in the ordinary course of business, and auditor reports, if any, for
the three most recent Fiscal Years;
(b)    copies of the Company’s federal, state and local Tax Returns for which
the applicable statute of limitations has not yet lapsed and documents relating
to a Tax Contest that has not been fully resolved;
(c)    a current list of the full name and last known business or mailing
address of each Member and Board Member;

-9-





--------------------------------------------------------------------------------




(d)    a copy of this Agreement and the Certificate and all amendments to this
Agreement or the Certificate, together with executed copies of any written
powers of attorney pursuant to which any of the foregoing has been executed;
(e)    bank statements and other information regarding the amount of cash held
by the Company;
(f)    a complete description and statement of the Agreed Value of any property
or services contributed or agreed to be contributed by each Member, and the date
on which each Member became a Member;
(g)    all records related to accounting and recordkeeping as required by FERC;
(h)    originals or copies of all FERC or other regulatory filings, disclosures
or reports; and
(i)    other information regarding the affairs of the Company as is reasonably
necessary.
2.7    Member Representations. Each Member represents and warrants to the
Company and the other Members as follows:
(a)    This Agreement constitutes the legal, valid and binding obligation of the
Member, enforceable against such Member in accordance with its terms, except to
the extent limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors’ rights generally and by general
principles of equity. The Member has the absolute and unrestricted right, power
and authority to execute and deliver this Agreement and any agreements or
documents required hereby and to perform such Member’s obligations under the
same. No consent, approval, order or authorization of, or registration,
declaration or filing with, any foreign, federal, state or local or regulatory
authority is required to be made or obtained by the Member in connection with
the execution and delivery of this Agreement by the Member or the consummation
by the Member of the transactions contemplated hereby, except for such consents,
approvals, orders, authorizations, registrations, declarations or filings which
have been obtained, received or made.
(b)    The execution and delivery of this Agreement by the Member, and the
purchase of the Membership Interests pursuant to this Agreement will not
conflict with, or result in, a breach of or a default under, or give rise to a
right of acceleration under, any agreement or instrument to which either the
Member is a party or by which the Member is bound or violate any Law or any
order, writ, injunction or decree of any court or Governmental Body to which the
Member is subject or by which the Member is bound.
2.8    Banking. Funds of the Company shall be deposited in the name of the
Company with financial institutions and in accounts as determined by the Board,
subject to authorized signatures as the Board may require. The funds of the
Company shall not be commingled with the funds of any other Person.

-10-





--------------------------------------------------------------------------------




2.9    Member Reporting. The Company shall provide, at the Company’s cost, each
Member with the following information, commencing the month including the date
of this Agreement:
(a)    all information required to be delivered to the Company by the Operator
pursuant to the Operating Services Agreement or the Contractor pursuant to the
Construction Agreement;
(b)    as soon as practicable (and within fifteen (15) days), copies of any
Budget (as defined in the Operating Services Agreement) approved by the Board,
and any amendments thereto;
(c)    as soon as available, but not later than thirty (30) days after the end
of each calendar month, except for the month of November, which shall be no
later than forty (40) days after the end of such month, a monthly report
prepared by the Operator in the format of Exhibit D attached hereto (including,
after the end of each calendar quarter commencing with the quarter ending June
30, 2015 (excluding each calendar quarter ending December 31), an unaudited
balance sheet and the related unaudited statements of income, retained earnings
and cash flows of the Company and its consolidated Subsidiaries as of the end of
such immediately preceding calendar quarter and for the last portion of the
fiscal year then ended, in each case, prepared in accordance with GAAP) and such
other information as may be reasonably requested by the Members;
(d)    as soon as available, but not later than ninety (90) days after the end
of each Fiscal Year (commencing with the Fiscal Year ending December 31, 2015),
an audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as of December 31 of each Fiscal Year and the related audited
consolidated statements of income, retained earnings and cash flows of the
Company and its consolidated Subsidiaries for the Fiscal Year then ended, such
annual financial reports to include notes and to be in reasonable detail,
prepared in accordance with GAAP, and accompanied by an opinion of an
independent public accountants of nationally-recognized standing (initially
PriceWaterhouseCoopers);
(e)    to the extent not covered in paragraph (a), such reports and
documentation as are reasonably required in order to enable the Members to
properly and timely file their Tax Returns and, within sixty (60) days after the
end of the Fiscal Year, an estimate of taxable income of the Company, the
amounts allocable to each Member for each Fiscal Year, and a fixed asset
reconciliation (comprised of asset additions, retirements and dispositions) with
respect to each Member for the Fiscal Year;
(f)    as soon as practical, copies of all material information related to any
pending or material threatened litigation or insurance claim affecting the
Company or its assets;
(g)    quarterly, a quarterly report summarizing all outstanding claims relating
to any litigation, arbitration, administrative proceeding or other dispute and
any settlement or result of any litigation, arbitration, administrative
proceeding or other dispute entered into or relating to the Company that
occurred during the prior calendar quarter affecting the Company;

-11-





--------------------------------------------------------------------------------




(h)    as soon as practical, copies of all material filings, disclosures or
reports submitted to any Governmental Body affecting the Company or its assets;
(i)    upon reasonable request by any Member from time to time, the available
capacity of the System, including the contracted volumes for the applicable
period and the capacity allocated for walk-ups in accordance with applicable Law
(including rules and regulations applicable to the System); and
(j)    as soon as practical or within a reasonable period of time, such other
information, including any accounting or other information related to a Member’s
reporting requirements for the Securities and Exchange Commission, as a Member
may reasonably request regarding the Company.
Notwithstanding anything to the contrary herein, if any of the information set
forth in this Section 2.9 is not timely delivered by the Company to any Member,
such Member shall have the right, at the requesting Member’s cost, to engage its
in-house or third party advisors to prepare the applicable reports on behalf of
the Company and deliver such information to the Members. In such case, the
Company shall provide reasonable access to its applicable personnel, books and
records as requested by such Member.
 
2.10    Authorized Signatory; Officers.
(a)    Unless authorized by this Agreement or a Board vote pursuant to this
Agreement, and excluding any actions permitted to be taken by the Contractor
under the Construction Agreement or the Operator under the Operating Services
Agreement, none of the Members or the Board Members shall be authorized to
execute or deliver any agreements or other instruments in the name of the
Company.
(b)    The Board may, from time to time, designate and appoint one or more
persons to be officers of the Company. No officer need be a resident of the
State of Delaware, a Member or a Board Member. Subject to this Section 2.10(b)
and other provisions in Article 2 of this Agreement, any officers so designated
shall have such authority to perform such duties as the Board may, from time to
time, delegate to them. An officer appointed by the Board shall report to the
Board as requested from time to time. The Board may assign titles to each
officer. Unless the Board decides otherwise, the assignment of such title shall
constitute the delegation to such officer of the authority and duties specified
by the Board, which duties shall in any event not include any actions reserved
to the Board under Sections 2.3, 2.4 or 2.5, without approval by the Board for
such specified matters in accordance with Sections 2.3, 2.4 or 2.5. Each officer
shall hold office until his successor is duly designated and qualified or until
his death, resignation or removal in the manner provided herein. Any number of
offices may be held by the same person. The initial officers of the Company
designated by the Members and appointed by the Board (each herein referred to as
a “Designated Officer”) and the authority of such



-12-





--------------------------------------------------------------------------------




Designated Officer, subject to change or revocation by the Board in its
discretion without further Member approval under this Agreement, are set forth
in Exhibit A.
(c)    Any officer may resign at any time. Such resignation shall be made in
writing and shall take effect at the time specified therein, or if no time is
specified, at the time of its receipt by the Board. Any officer other than a
Designated Officer may be removed at any time, either with or without Cause, by
the Board. Any Designated Officer may be removed either (i) by the Member who
designated such Designated Officer or (ii) by the Board for Cause. If a
Designated Officer resigns or is removed, the Member designating such Designated
Officer shall have the right to designate a replacement for such Designated
Officer, who shall be appointed by the Board to fill such position as a
Designated Officer.
2.11    Management of Expansion Projects. All other provisions of this Agreement
notwithstanding, in the event of an Expansion Project in which not all of the
Members elect to participate, the management and decision making of all matters
relating to the Expansion Project, shall be carried out by the Participating
Members in the manner set out in Section 2.12 below.
2.12    Expansion Projects.
(a)    At any time from and after the Effective Date any Member (any such
Person, a “Proposing Party”) may propose an Expansion Project by delivering a
written request (each, an “Expansion Project Request”) to the Company and the
non-proposing Members (each such non-proposing Member, a “Non-Proposing
Member”). The Board shall timely review such Expansion Project Request and the
Expansion Project Budget. If the Board approves such Expansion Project Request
and Expansion Project Budget pursuant to Section 2.4(d), subject to Section
2.12(b)(ii), if applicable, each Non-Proposing Member shall have the right, but
not the obligation, to participate in the Expansion Project pursuant to this
Section 2.12. If the Board does not approve an Expansion Project Request,
neither the Company nor the Members shall participate in such Expansion Project.
Any Expansion Project Request shall contain a reasonably detailed explanation of
all material aspects of the proposed Expansion Project, including (A) a good
faith estimate of the costs and expenses of developing, operating and
maintaining such proposed Expansion Project (the “Expansion Project Budget”)
(including any proposed incremental increase to the Fixed Fee payable to the
Operator, and mutually agreeable to the Operator and the Proposing Party), (B)
the incremental revenues to be derived from the Expansion Project, (C) the
estimated time period from the start of construction until the time the
Expansion Project is expected to commence commercial service, (D) a description
of all material provisions of any proposed transportation, throughput or similar
commercial contracts in respect of the Expansion Project and to which the
Company and any other Person may be a party, (E) the proposed construction
manager and construction management agreement for the Expansion Project and (F)
a written accounting methodology to reasonably and adequately account for and
track the revenues, capital expenditures, operating expenses and other Project
Costs, distributions and any other items necessary to determine when
[*CONFIDENTIAL*]% Payout has been achieved in the event an Expansion Project
becomes a Special Expansion Project (the [*CONFIDENTIAL*]% Payment
Methodology”). The Non-

-13-





--------------------------------------------------------------------------------




Proposing Members shall have sixty (60) days from the date of Board approval of
the Expansion Project Request to notify the Proposing Party of their election to
participate or not participate in such proposed Expansion Project (such sixty
(60) day period, the “Initial Election Period”). During the first thirty (30)
days of the Initial Election Period, any Non-Proposing Member may object or
request clarification (the “Initial Election Period Objection”) with respect to
the [*CONFIDENTIAL*]% Payment Methodology and the Initial Election Period shall
be extended another sixty (60) days from the date of the Initial Election Period
Objection. As part of its objection, the Non-Proposing Members shall prepare
their version of the [*CONFIDENTIAL*]% Payment Methodology (the “Objecting Party
Methodology”). If such Initial Election Period Objection is not resolved by such
Members within fifteen (15) days, such objection shall be resolved by an
Independent Auditor within thirty (30) days. As its review, the Independent
Auditor shall review the [*CONFIDENTIAL*]% Payment Methodology and the Objection
Methodology and the supporting materials. As part of the resolution, the
Independent Auditor shall choose between the two methodologies. The cost of the
Independent Auditor shall be borne by the Company. Such Initial Election Period
and the applicable right to elect can be waived via such Member’s written
consent. Failure of a Non-Proposing Member to give timely notice of its election
within the Initial Election Period shall be deemed an election by such
Non-Proposing Member not to participate in such proposed Expansion Project.
(b)    If (i) all Non-Proposing Members elect to participate in such proposed
Expansion Project or (ii) such proposed Expansion Project is a Required Upgrade
(in which case all Members are deemed to have elected to participate in such
Required Upgrade and all Members shall be deemed to have agreed to such Required
Upgrade), notwithstanding anything herein to the contrary, (A) unless the
Members otherwise agree, the design, procurement and construction of such
Expansion Project shall be managed by the Company and the applicable contractor
(proposed by the Proposing Party and approved by the Board) in accordance with
this Agreement and the relevant construction agreement for such Expansion
Project, and (B) such Expansion Project shall be operated and maintained by the
Company and the Operator in accordance with this Agreement and the Operating
Services Agreement (which shall be amended as described in clause
2.12(c)(iii)(A)).
(c)    If (1) some, but less than all, of the Non-Proposing Members, or (2) none
of the Non-Proposing Members, in each case, elect to participate in the proposed
Expansion Project (each such Expansion Project, a “Special Expansion Project”),
then, upon the termination of the Initial Election Period (as may be extended
pursuant to Section 2.12(a)), the Proposing Party and the Non-Proposing
Members(s) that timely elected to participate in the Special Expansion Project,
if any (such Non-Proposing Member(s), the “Interested Non-Proposing Members”),
shall proceed in accordance with the remainder of this Section 2.12(c).
(i)    Except as specifically set forth in this Agreement, the Members and the
Board Members appointed by any Member who has not elected to participate in the
proposed Expansion Project will have no right to vote on or make decisions
relating to the Special Expansion Project.

-14-





--------------------------------------------------------------------------------




(ii)    The Interested Non-Proposing Member(s) that agreed to or approved the
Special Expansion Project Budget for such Special Expansion Project, together
with the Proposing Party, shall be referred to herein as “Participating
Member(s)” with respect to such Special Expansion Project. If there are no such
Interested Non-Proposing Members, then the Proposing Party alone shall be deemed
to be the sole “Participating Member.” Unless the Participating Member(s)
otherwise agree, each Participating Member’s interest in the Special Expansion
Project shall be that portion of the Special Expansion Project that such
Participating Member’s Percentage Interest bears to the number of Membership
Interests owned by all of the Participating Member(s) (each, a “Project
Interest”).
(iii)    Until [*CONFIDENTIAL*]% Payout with respect to any Special Expansion
Project, and notwithstanding anything to the contrary in this Agreement, the
Participating Member(s) shall conduct such Special Expansion Project in strict
accordance with, and all aspects of such Special Expansion Project shall be
subject to, the following provisions:
(A)    the Participating Members shall conduct the Special Expansion Project at
their sole direction, cost and expense and shall contribute their respective
shares of the costs of the Special Expansion Project to the Company within
fifteen (15) days of receipt of a Request for Advance, the Special Expansion
Project (such funds, the “Special Expansion Project Contributions”). Other than
Special Expansion Project Contributions, no funds of the Company shall be used
towards the Special Expansion Project, and neither the Company nor the
Non-Participating Members shall bear any capital expenditure, operating expense,
construction cost or other Project Cost or expense attributable to such Special
Expansion Project; provided however, that the Board and Operator shall
participate (at the Participating Member(s)’ sole cost) in such Special
Expansion Project in an administrative capacity as set forth in the Operating
Services Agreement. Subject to Section 2.5, to the extent necessary, the
Company, the Participating Member(s) and the Member that is the Operator shall
negotiate an amendment to the Operating Services Agreement in a manner
reasonably necessary to accommodate the Special Expansion Project, to allow the
Operator to operate and maintain the Special Expansion Project as contemplated
by the Operating Services Agreement. Any increase in the Fixed Fee payable to
Operator shall be mutually agreed upon;
(B)    all assets purchased with Special Expansion Project Contributions or
otherwise integral to the Special Expansion Project shall be the sole property
of the Company for all purposes and, except as otherwise expressly provided in
this Agreement, the Operating Services Agreement and the relevant construction
management agreement with respect to control by or responsibility of the
Participating Members, all such assets and all aspects of the Special Expansion
Project shall be subject to the authority and control of the Board;
(C)    all Liabilities arising from or attributable to the Special Expansion
Project prior to [*CONFIDENTIAL*]% Payout shall be borne solely by the
Participating Members, including defaults by one or more of the Participating
Members, abandonment of the Special Expansion Project by the Participating
Members and Third Party Claims or Claims of the Company or any Non-Participating
Member; the Participating Members

-15-





--------------------------------------------------------------------------------




shall not be entitled to indemnification under Article 4 with respect to any
Liability arising from or attributable to the Special Expansion Project prior to
[*CONFIDENTIAL*]% Payout, including any Third Party Claims or Claims asserted by
the Company or any Non-Participating Member; and the Participating Members shall
jointly and severally indemnify (in accordance with the procedures set forth in
Section 4) the Company and the Non-Participating Members with respect to any
Liabilities arising prior to [*CONFIDENTIAL*]% Payout to the fullest extent
permitted by Law; and
(D)    at all times prior to [*CONFIDENTIAL*]% Payout, (1) the Company will
require the Operator to establish and maintain, to the satisfaction of the
Non-Participating Members, the accounts and accounting methodology necessary to
reasonably and adequately account for the revenues, capital expenditures,
operating expenses and other Project Costs, distributions and any other items
necessary to determine when [*CONFIDENTIAL*]% Payout has been achieved, (2) the
Company shall cause the Operator to furnish quarterly statements of such
accounts to the Members, and (3) the Participating Member(s) shall be allocated
all Special Net Losses and Special Net Profits (or items thereof) and
exclusively entitled to receive all distributions of Special Available Cash
resulting from the Special Expansion Project, which Special Available Cash shall
be distributed to the Participating Members in accordance with their respective
Project Interests.
(iv)    From and after [*CONFIDENTIAL*]% Payout with respect to any Special
Expansion Project, (i) all Special Net Profits and Special Net Losses shall
become part of the aggregate Net Profits or Net Losses of the Company and all
Members will be allocated such Net Profits or Net Losses in accordance with
their respective Percentage Interests, (ii) the remaining portion of the Special
Expansion Project Budget, if any, with respect to such Special Expansion Project
shall be deemed to be added to the then-current Budgets, (iii) all Special
Available Cash shall be treated as Available Cash, and (iv) the balances of the
Members’ Special Capital Accounts related to such Special Expansion Project
shall be transferred to such Member’s Capital Account.
(v)    If for any reason (i) the Special Expansion Project fails to be commenced
on the later of (A) ninety (90) days after the commencement date set forth in
the Expansion Project Request or (B) thirty (30) days after the commencement
date set forth in the Special Expansion Project Budget or (ii) prior to the
commencement of the Special Expansion Project, any Member reasonably and in good
faith believes that the development or operation of such Special Expansion
Project becomes or is reasonably expected to become materially different than
that which was originally set forth in the Expansion Project Request, then such
Member shall promptly notify the Company and the other Members and such Special
Expansion Project shall be deemed to be rejected by all Members (including the
Proposing Member). If the Participating Member(s) believe the objecting Member
is not acting in good faith and does not have a reasonable basis for its
objection, then such dispute shall be resolved pursuant to Section 10.3. Should
any litigation result from the provisions of this Section 2.12(c)(v), the
relevant Special Expansion Project shall be temporarily suspended pending the
outcome of such litigation. Following such objection (or

-16-





--------------------------------------------------------------------------------




the final determination of the court pursuant to Section 10.3, if applicable),
if one or more Participating Member(s) thereafter desire to continue to proceed
with such Special Expansion Project, then the Participating Member(s) shall be
required to re-propose the Special Expansion Project pursuant to a new Expansion
Project Request in accordance with the terms and conditions of this Section 2.12
prior to proceeding with such Special Expansion Project.
(d)    Notwithstanding anything herein to the contrary:
(i)    if Section 2.12 (c)(v) applies and the Non-Proposing Members elect not to
participate in a proposed Expansion Project, then the Proposing Party shall not
proceed with such project without complying again with the provisions of this
Section 2.12;
(ii)    if the Participating Members abandon a Special Expansion Project or if a
Special Expansion Project is deemed rejected pursuant to Section 2.12(c)(v), (i)
all Special Net Profits and Special Net Losses shall be the responsibility of
the Participating Members in accordance with their respective Percentage
Interests, (ii) all Special Available Cash shall be distributed to the
Participating Members in accordance with their respective Percentage Interests,
and (iii) the balances of the Members’ Special Capital Accounts related to such
Special Expansion Project shall not be transferred to such Member’s Capital
Account; and
(iii)     the Operator shall have the right to make an initial determination as
to whether a proposed Expansion Project materially and adversely affects the
operations of the other portions of the System based on the exercise of its
reasonable discretion. If the Operator determines that a proposed Expansion
Project would materially and adversely affect the operations of the other
portions of the System, the Operator may disallow such proposed project. If the
Participating Members holding a majority of the Project Interests thereafter
disagree with the Operator’s determination, such dispute will be resolved in
accordance with Section 10.3.
2.13    Information. In addition to the requirements of Article 9, the Members
agree to provide to the Company any information reasonably requested by the
Company for the purpose of complying with applicable Laws. Notwithstanding the
foregoing, no Member shall be obligated to provide such information to the
Company to the extent such disclosure (i) could reasonably be expected to result
in the breach or violation of any contract or applicable Law from the
perspective of such Member, (ii) involves secret, confidential or proprietary
information of such Member, or (iii) involves any violation of applicable
privilege; provided that, in the alternative, such Member may provide such
information directly to such Governmental Body.







-17-





--------------------------------------------------------------------------------




ARTICLE 3
BOARD MEMBERS AND BOARD
3.1    Composition of the Board. Each Member shall appoint two (2) persons to
act as its designated Board Members to represent its Membership Interests;
provided, however, that by written notice to the other Members at any time, any
Member may appoint one or more Board Members to replace any of the two (2) Board
Members previously appointed by such Member. Any Transferee of a Member Interest
that has a Percentage Interest of 10% or more shall be entitled to appoint two
Board Members to the Board. The Board Members acting on behalf of the Members
from and after the Effective Date of this Agreement are set forth on Exhibit A.
All prior Board Members who are not listed on Exhibit A are hereby removed from
their position as a Board Member as of the Effective Date. Each Board Member
shall serve until such Board Member’s resignation or removal.
3.2    Resignation of Board Member. A Board Member may resign from the Company
by giving at least ten (10) days’ advance written notice of the Board Member’s
resignation to the Members; provided, immediately after a Cause event with
respect to any Board Member, such Board Member shall immediately resign from the
Board, which resignation shall take effect upon the notice thereof. A Board
Member shall be deemed to have resigned upon the Board Member’s death or
disability or at the time that the Member who appointed that Board Member ceases
to be a Member. The resignation of any Board Member shall take effect upon
receipt of notice thereof in connection with a Cause event, and otherwise shall
take effect at such later time as shall be specified in such notice in
accordance with this Section 3.2; and, unless otherwise specified therein, the
acceptance of such resignation shall not be necessary to make it effective.
3.3    Removal of Board Member. A Board Member may be removed, with or without
cause, by the Member that appointed the Board Member to the Board, in the sole
discretion of such Member or pursuant to Section 3.1 and Section 3.2.
Immediately after a Cause event with respect to any Board Member, if such Board
Member has not immediately resigned from the Board in accordance with Section
3.2, the Member who appointed such Board Member shall immediately remove such
Board Member from serving as a Board Member.
3.4    Successor Board Members. If a Board Member resigns, is deemed to have
resigned, is removed or otherwise becomes unable to serve, the Member who
appointed that Board Member shall appoint a successor Board Member; provided
that such Person is still a Member. Members shall promptly (and in any event
within fifteen (15) days) fill any vacancy in the Board Member that such Member
is entitled to appoint in accordance with this Agreement. Each Board Member
selected to fill a vacancy will serve until such Board Member’s resignation or
removal.
3.5    Voting Rights. Each Board Member, acting individually, or Board Members,
acting jointly, shall have voting power equal to the portion of the Total Votes
set forth in Section 2.2 for the Member they represent. If the item being voted
upon is a Unanimous Voting Item, all of the Board Member votes are required to
approve the matter on which the Board Members are voting, consenting or
otherwise requiring the determination or approval of the Board Members. If the
item being voted upon is a Specified Voting Item, all of the Total Votes of the
Board

-18-





--------------------------------------------------------------------------------




Members appointed by the Members specified for approval of such action in
Section 2.3 are required to approve the matter on which the Board Members are
voting, consenting or otherwise requiring the determination or approval of the
Board Members; otherwise, a Super-Majority of the Total Votes of all Board
Member votes then in existence is required to approve the matter on which the
Board Members are voting, consenting or otherwise requiring the determination or
approval of the Board Members.
3.6    Authorizing Company Action. The Board Members may vote:
(a)    In person or by proxy at a meeting or by submitting to a meeting a
written ballot with respect to a specific matter; or
(b)    Without a meeting and without notice, pursuant to written consent, before
or after the action, in accordance with Section 3.7.
3.7    Action by Written Consent of Board Members. A written consent of the
Board Members must state the action taken and be signed by the Board Members
having not less than the minimum number of votes, including the applicable
percentage of Total Votes, that would be necessary to authorize the action at a
meeting at which all the Board Members entitled to vote on the action were
present and voted.
3.8    Reliance on Reports. A Board Member shall be fully protected in relying
in good faith upon the records of the Company and upon such information,
opinions, reports and statements presented to the Company by the Operator or any
of the other Board Members, Members, officers, employees or committees of the
Company or any other Person as to matters which the Board Member reasonably
believes are within such other Person’s professional or expert competence
including information, opinions, reports or statements as to the value and
amount of the assets, liabilities, profits or losses of the Company or any other
facts pertinent to the existence and amount of assets from which distributions
to Members or creditors might properly be made.
3.9    Meetings of Board. Meetings of the Board may be called by any Board
Member. Unless the Board Members in attendance agree otherwise, business
transacted at meetings of the Board will be limited to the purpose or purposes
stated in the notice. Assuming the notice and other requirements of Sections
3.10 and 3.12 are complied with, the Board Members representing Total Votes
necessary to take the action stated in such notice on behalf of the Company
pursuant to Section 3.5 will constitute a quorum; provided, however, that such
quorum consists of at least one Board Member appointed by each Member. The Board
shall hold meetings not less than semi-annually unless otherwise agreed by the
Board Members or the Members.
3.10    Location and Notice. All meetings of the Board shall be held at the
principal office of the Company, or at such other place as the Board Members
shall determine. The Board Members calling the meeting will give notice of the
time, place (if not at the principal office of the Company) and purpose of the
meeting in accordance with Section 10.6 no less forty-eight (48) hours before
the meeting.



-19-





--------------------------------------------------------------------------------




3.11    Waiver of Notice. Notice of a meeting of the Board to a Board Member may
be waived in writing by such Board Member. The attendance of a Board Member at
any meeting constitutes a waiver of notice of the meeting, unless the Board
Member objects at the beginning of the meeting to the transaction of any
business on grounds that the meeting is not properly called.
3.12    Attendance by Conference Telephone. A Board Member may participate in a
meeting with the same effect as being present in person by a conference
telephone or by other similar communications equipment through which all persons
participating in the meeting may communicate with the other participants.
3.13    Compensation and Reimbursement. No Board Member or officer shall receive
compensation from the Company for managing the affairs of the Company.


ARTICLE 4
INDEMNIFICATION; EXCULPATION
4.1    Right to Indemnification. Subject to the limitations and conditions as
provided herein or by Laws, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative (hereinafter a “Proceeding”), or any appeal in such
a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he or she, or a Person of whom he or she
is the legal representative, is or was a Member of the Company or Affiliate
thereof or any of their respective representatives, a Board Member, a member of
a committee of the Company or an officer of the Company, or while such a Person
is or was serving at the request of the Company as a director, officer, manager,
partner, venturer, member, trustee, employee, agent or similar functionary of
another foreign or domestic general partnership, corporation, limited
partnership, joint venture, limited liability company, trust, employee benefit
plan or other entity (each an “Indemnitee”), shall be indemnified by the Company
to the extent such Proceeding or other above-described process relates to any
such above-described relationships with, status with respect to, or
representation of any such Person to the fullest extent permitted by the Act, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said Laws permitted the Company to provide
prior to such amendment), against judgments, penalties (including excise and
similar taxes and punitive damages), fines, settlements and reasonable expenses
(including attorneys’ and experts’ fees) actually incurred by such Person in
connection with such Proceeding, and indemnification under this Article 4 shall
continue as to a Person who has ceased to serve in the capacity which initially
entitled such Person to indemnity hereunder for any and all Liabilities and
damages related to and arising from such Person’s activities while acting in
such capacity; provided, however, that no Person shall be entitled to
indemnification under this Section 4.1 if the Proceeding involves acts or
omissions of such Person which constitute an intentional breach of this
Agreement or gross negligence or willful misconduct on the part of such Person.
The rights granted pursuant to this Article 4 shall be deemed contract rights,
and no amendment, modification or repeal of this Article 4 shall have the effect
of limiting or denying any such rights with respect to actions taken or
Proceedings arising prior to any such

-20-





--------------------------------------------------------------------------------




amendment, modification or repeal. IT IS ACKNOWLEDGED THAT THE INDEMNIFICATION
PROVIDED IN THIS ARTICLE 4 COULD INVOLVE INDEMNIFICATION FOR NEGLIGENCE OR UNDER
THEORIES OF STRICT LIABILITY.
4.2    Indemnification of Officers, Employees (if any) and Agents. The Company
may indemnify and advance expenses to Persons who are not entitled to
indemnification under Section 4.1.
4.3    Advance Payment. Any right to indemnification conferred in this Article 4
shall include a limited right to be paid or reimbursed by the Company for any
and all reasonable expenses as they are incurred by a Person entitled or
authorized to be indemnified under Sections 4.1 and 4.2 who was, or is
threatened, to be made a named defendant or respondent in a Proceeding in
advance of the final disposition of the Proceeding and without any determination
as to such Person’s ultimate entitlement to indemnification; provided, however,
that the payment of such expenses incurred by any such Person in advance of
final disposition of a Proceeding shall be made only upon delivery to the
Company of a written affirmation by such Person of his good faith belief that he
has met the requirements necessary for indemnification under this Article 4 and
a written undertaking, by or on behalf of such Person, to repay all amounts so
advanced if it shall ultimately be determined that such indemnified Person is
not entitled to be indemnified under this Article 4 or otherwise.
4.4    Appearance as a Witness. Notwithstanding any other provision of this
Article 4, the Company shall pay or reimburse expenses incurred by any Person
entitled to be indemnified pursuant to this Article 4 in connection with such
Person’s appearance as a witness or other participation in a Proceeding at a
time when he is not a named defendant or respondent in the Proceeding.
4.5    Non-exclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article 4 shall not be
exclusive of any other right which a Person indemnified pursuant to Sections 4.1
and 4.2 may have or hereafter acquire under any Laws, this Agreement, or any
other agreement, vote of the Board or otherwise.
4.6    Member Notification. To the extent discretionary to the Company, the
Board shall approve or disapprove of indemnification or advancement of expenses
under Section 2.3 and under Section 4.2. Any indemnification of or advance of
expenses to any Person entitled or authorized to be indemnified under this
Article 4 shall be reported in writing to the Board with or before the notice or
waiver of notice of the next Board meeting or with or before the next submission
to the Board of a consent to action without a meeting and, in any case, within
the twelve (12) month period immediately following the date the indemnification
or advance was made.
4.7    Savings Clause. If this Article 4 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless any Person entitled to be
indemnified pursuant to this Article 4 as to costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative



-21-





--------------------------------------------------------------------------------




or investigative to the full extent permitted by any applicable portion of this
Article 4 that shall not have been invalidated and to the fullest extent
permitted by Laws, and this Article 4 shall be amended and reformed to give such
effect to the fullest extent permitted by Laws.
4.8    Scope of Indemnity. For the purposes of this Article 4, references to the
“Company” include all constituent entities, whether corporations or otherwise,
absorbed in a consolidation or merger as well as the resulting or surviving
entity. Thus, any Person entitled to be indemnified or receive advances under
this Article 4 shall stand in the same position under the provisions of this
Article 4 with respect to the resulting or surviving entity as he would have if
such merger, consolidation, or other reorganization never occurred.
4.9    Liability of Members and Affiliates.
(a)    A Member (in its capacity as such) shall have no liability whatsoever for
any debt, obligation or liability of the Company, except to the extent such
Member specifically agrees in writing to be responsible for such debt,
obligation or liability of the Company or to the extent and under circumstances
set forth in any non-waivable provision of the Act. No past, present or future
director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or representative of any Member (in its respective
capacity as such) shall have any liability (whether in contract, tort or
otherwise) (i) for any debt, contract, liability or other obligations of the
Company or (ii) for any claim against the Company based on, in respect of, or by
reason of, the Contributed Property, including any alleged non-disclosure or
misrepresentations made by any such Persons.
(b)    Notwithstanding the foregoing, nothing in this Section 4.9 shall relieve
any Member of any liability to the Company or its Members expressly provided in
this Agreement or any Transaction Agreement, including any liability arising
from Section 5.1(b) or any transaction pursuant to Article 4.
4.10    Fiduciary Duties. To the fullest extent permitted by Law, none of the
Members, Board Members, Designated Officers, or other officers of the Company
shall owe any fiduciary or similar duty or obligation whatsoever to the Company,
any Member (other than the Member designating such Board Member or Designated
Officer) or other holder of Membership Interests or the other Board Members,
except the duty of good faith and fair dealing or as required by any provisions
of applicable Law that cannot be waived. Subject to the foregoing, the Company
and the Members acknowledge and agree that each Board Member may decide or
determine any matter subject to the Board’s approval hereunder in the sole and
absolute discretion of such Board Member, it being the intent of all Members
that such Board Member have the right to make such decision or determination
solely on the basis of the interests of the Member that designated such Board
Member. The Company and the Members agree that any claims against, actions,
rights to sue, other remedies or recourse to or against any Board Member (except
for such claims, actions, rights to sue, remedies or recourse that may be
initiated or brought solely by the Member that appointed by the Board Member)
for or in connection with any such decision or determination by such Board
Member, whether arising in common law or equity or created by rule of Law,
contract (including this Agreement) or otherwise, are in each case (except as
set forth above) expressly released and waived by the Company and each Member,
to the fullest

-22-





--------------------------------------------------------------------------------




extent permitted by Law, as a condition to and as part of the condition for the
execution of this Agreement and the undertaking to incur the obligations
provided for in this Agreement. To the extent that, at law or in equity, a
Member, Board Member, Designated Officer or other officer of the Company owes
any duties (including fiduciary duties) to the Company, any other Member or
other holder of Membership Interests pursuant to applicable Law, such duty is
hereby eliminated to the fullest extent permitted pursuant to Section 18-1101(c)
of the Act, it being the intent of the Members that to the extent permitted by
Law and except to the extent set forth in this Section 4.10 or specified
elsewhere in this Agreement, such Member, Board Member, Designated Officer or
other officer shall not owe any duties of any nature whatsoever to the Company,
the other Members or other holder of Membership Interests, other than the duty
of good faith and fair dealing, and each Member may decide or determine any
matter in its sole and absolute discretion taking into account solely its
interests and those of its Affiliates (excluding the Company and its
Subsidiaries) subject to the duty of good faith and fair dealing. Nothing herein
is intended to create a partnership, joint venture, agency or other relationship
creating fiduciary or quasi-fiduciary duties or similar duties or obligations,
otherwise subject the Members to joint and several liability or vicarious
liability or to impose any duty, obligation or liability that would arise
therefrom with respect to any or all of the Members or the Company.
4.11    Permitted Activities.
(a)    Notwithstanding anything in this Agreement to the contrary, the Company
and each of the Members acknowledges and agrees that each of Plains, Delek and
their respective Affiliates have engaged, prior to the Effective Date, and are
expected to engage, on and after the Effective Date, in other transactions with
and with respect to, in each case, Persons engaged in businesses that directly
or indirectly compete with the Business and its Subsidiaries as conducted from
time to time or as expected to be conducted from time to time. The Company and
the Members agree that any involvement, engagement or participation each of
Plains, Delek and their respective Affiliates in any such investments,
transactions and businesses, even if competitive with the Company and its
Subsidiaries, shall not be deemed wrongful or improper or to violate any duty
express or implied under applicable Law so long as Confidential Information is
not used or made available by each of Plains, Delek and their respective
Affiliates in violation of this Section 4.11 or Section 10.10 in connection with
or for use in such investments, transactions or businesses. The Company and each
Member hereby renounce any interest, expectancy, co-participation rights or
other rights in or to any business opportunity, transaction or other matter in
which Plains, Delek or their respective Affiliates participates or seeks to
participate (each, a “Business Opportunity”) other than to the extent a Business
Opportunity contains Confidential Information. None of Plains, Delek or their
respective Affiliates shall have any obligation to communicate or offer any
Business Opportunity to the Company, and Plains, Delek and their respective
Affiliates may pursue for itself or direct, sell, assign or transfer to a Person
other than the Company any Business Opportunity.
(b)    Each of the Company and the Members hereby agrees that any claims
against, actions, rights to sue, other remedies or other recourse to or against
Plains, Delek or their respective Affiliates for or in connection with any such
investment activity, Business Opportunity or other transaction activity or other
matters described in Section

-23-





--------------------------------------------------------------------------------




4.11(a), whether arising in common law or equity or created by rule of Law,
contract or otherwise, are expressly released and waived by the Company and each
Member, in each case to the fullest extent permitted by Law.
(c)    Notwithstanding anything in this Agreement to the contrary, each of the
Company and the Members acknowledges and agrees that Plains, Delek and their
respective Affiliates have obtained, prior to the Effective Date, and are
expected to obtain, on and after the Effective Date, confidential information
from other companies and sources in connection with the activities and
transactions described in Section 4.11(a) or otherwise. Each of the Company and
the Members hereby agrees that (i) none of Plains, Delek or their respective
Affiliates has any obligation to use any such confidential information in
connection with the business, operations, management or other activities of the
Company or furnish to the Company or any Member any such confidential
information; and (ii) any claims against, actions, rights to sue, other remedies
or other recourse to or against Plains, Delek or their respective Affiliates for
or in connection any such failure to use or furnish such confidential
information, whether arising in common law or equity or created by rule of Law,
contract or otherwise, are expressly released and waived by the Company and each
Member, in each case to the fullest extent permitted by Law.
ARTICLE 5
CONTRIBUTIONS, DISTRIBUTIONS AND ALLOCATIONS
5.1    Capital of the Company.
(a)    Contribution. On the Effective Date (or as set forth in clause (iii)
below) and upon the terms and subject to the conditions set forth herein, each
Member shall make the following contributions to the Company:
(i)    Plains shall contribute (the “Plains Contribution”) (A) land, engineering
and other work-in-process items associated with the development of the System
including, but not limited to defining the design basis for the System,
surveying the System, acquiring rights-of-way, identifying crossings,
engineering and environmental studies, acquisition of materials and performing a
permit review as further described on Schedule 5.1(a)(i) attached hereto and
incorporated herein (the “Estimated Plains Contributed Assets”), cumulatively
valued at an amount equal to $735,808.00, which is the actual cost incurred by
Plains for such Estimated Plains Contributed Assets and is based on
work-in-process through February 28, 2015, pursuant to a bill of sale and/or
assignment and assumption agreement (in the forms attached hereto as Exhibits
E-1 and E-2, respectively) and (B) cash in an amount equal to $3,096,112.00
(“Plains Contributed Cash”), such that the Plains Contribution equals
$3,831,920.00 in accordance with Schedule 5.1; and
(ii)    Delek shall contribute (the “Delek Contribution”) engineering, other
work-in-process and rights-of-way as further described on Schedule 5.1(a)(ii)
attached hereto and incorporated herein (the “Estimated Delek

-24-





--------------------------------------------------------------------------------




Contributed Assets”), cumulatively valued at an amount equal to $3,831,920.00,
which is the value for such Estimated Delek Contributed Assets, pursuant to a
bill of sale and/or assignment and assumption agreement (in the forms attached
hereto as Exhibits E-1 and E-2, respectively), such that the Delek Contribution
equals $3,831,920.00 in accordance with Schedule 5.1.
(iii)    Plains shall contribute the Plains Contributed Cash to the Company via
wire transfer to an account designated by the Company within ten (10) days from
the Effective Date (if such day is not a Business Day, the next succeeding
Business Day).
(iv)    On or before the date which is ninety (90) days following the Effective
Date (or, in the event such date is not a Business Day, the next succeeding
Business Day), each Member shall prepare and deliver to the Company and the
other Member a statement reflecting the Plains Contribution (including any
adjustments to the Estimated Plains Contributed Assets), which after such
adjustment shall be the “Final Plains Contributed Assets” or the Delek
Contribution (including any adjustments to the Estimated Delek Contributed
Assets), which, after such adjustments shall be the “Final Delek Contributed
Assets”, as applicable, together with reasonably detailed supporting
documentation (the “Final Closing Statements”). Within thirty (30) days after
receipt by the Company and the other Members of the Final Closing Statements
(the “Initial Review Period”), either Member may notify the other Member in
writing as to whether the Member agrees or disagrees solely with the accuracy of
the amounts set forth on the applicable Final Closing Statement and, if a Member
disagrees, such notice shall set forth in reasonable detail the particulars of
such disagreement, including the calculation by the disputing Member of the
correct amount of such disputed items (“Notice of Disagreement”). If either
Member provides a notice pursuant to which it agrees with each of the components
of the applicable Final Closing Statement (a “Notice of Acceptance”), then the
Company shall have accepted the amounts set forth in the applicable Final
Closing Statement, which shall then be final, binding and conclusive for all
purposes hereunder. If a Notice of Acceptance is not delivered within the
Initial Review Period, or if a Notice of Disagreement is provided within the
Initial Review Period, then the Parties shall negotiate regarding the disputed
matters for a period of thirty (30) days (the “Statement Negotiation Period”).
If, at the termination of the Statement Negotiation Period, any matters are
still in dispute between Delek and Plains in respect of the Final Closing
Statements (and the determination of the Final Plains Consolidated Assets or the
Final Delek Contributed Assets), such dispute shall be resolved by an
Independent Auditor. The Independent Auditor shall have thirty (30) days to
deliver to Plains and Delek a report setting forth its analysis of the
non-satisfactory amounts which shall be binding on the Parties. Within five (5)
Business Days of the later of (i) if a Notice of Disagreement has been timely
given by either Member to the other, the date on which the last disputed item on
such Notice of Disagreement is resolved; (ii) the issuance of a report by the
Independent Auditor or (iii) any earlier date on which the applicable Member
provides notice that it agrees with the applicable Final

-25-





--------------------------------------------------------------------------------




Closing Statement, either of the following shall occur: (x) if the aggregate
amount of the Final Plains Contributed Assets or the Final Delek Contributed
Assets judged separately and reflected on each Member’s respective Final Closing
Statement (as adjusted to reflect the resolution of any disputed item) is
greater than the Estimated Plains Contributed Assets or the Estimated Delek
Contributed Assets, respectively, then, the Company shall pay an amount equal to
such excess by wire transfer of immediately available funds to such account or
accounts of Delek or Plains, as may be designated by Delek or Plains in writing,
or (y) if the aggregate amount of Final Plains Contributed Assets or the Final
Delek Contributed Assets judged separately and reflected on each Member’s
respective Final Closing Statements (as adjusted to reflect the resolution of
any disputed item) is less than the Estimated Plains Contributed Assets or the
Estimated Delek Contributed Assets, respectively, Plains or Delek, as
applicable, shall contribute to the Company, as Capital Contributions, an amount
equal to such shortfall by wire transfer of immediately available funds to such
account or accounts of the Company as may be designated by the Company in
writing. In the event a distribution is made to reimburse either Member pursuant
to this section, the Company agrees to the extent permitted by Treasury
Regulation Section 1.707-4(d) to treat the distribution received by either Delek
or Plains as a reimbursement of pre-formation capital expenditures. No such
action shall be required if the aggregate amount of the Final Plains Contributed
Assets or the Final Delek Contributed Assets judged separately and reflected on
each Member’s respective Final Closing Statement is equal to the Estimated
Plains Contributed Assets or the Estimated Delek Contributed Assets,
respectively.
(b)    Mandatory Contributions. Each Member shall make additional cash Capital
Contributions pro rata in accordance with such Member’s Percentage Interest
(without receiving additional Membership Interests) for the following:
(i)    payment of costs or expenses relating to the development and construction
of the System or to fund such other expenditures permitted or contemplated
pursuant to the Operating Services Agreement or the Construction Agreement
(including line fill obligations and any indemnity or other payment owed to the
Operator pursuant to the Operating Services Agreement or the Contractor pursuant
to the Construction Agreement);
(ii)    payment of costs or expenses relating to (A) any repair or replacement
of any material asset of the Company that may be required as a result of a
casualty event, including an Emergency, or (B) any addition, repair or
replacement of any material asset of the Company that may be required as a
result of a Required Upgrade;
(iii)    payment of cost or expenses relating to an Insurance Indemnification
Obligation;





-26-





--------------------------------------------------------------------------------




(iv)    expenditures permitted pursuant to the then applicable Budget as
approved pursuant to Section 2.3(v), Section 2.5(a)(iii)(C) or Section
2.5(a)(iii)(D); or
(v)    expenditures related to any Expansion Project approved by the Board or
otherwise in accordance with the terms of this Agreement (other than a Special
Expansion Project approved pursuant to Section 2.4(d)); and
(vi)    any expenditures, costs or expenses designated by the Board as a
Mandatory Contribution.
In each case, as applicable, immediately following receipt of Board approval, or
within fifteen (15) days following a Request for Advance (or such other time as
designated in the Request for Advance) issued pursuant to the Operating Services
Agreement or the Construction Agreement (which request for advance shall be
based on a gross basis and not net of anticipated cash flows from operations).


(c)    Mandatory Contributions for Special Expansion Projects. With respect to
any Special Expansion Project approved pursuant to Section 2.12(c), each
Participating Member shall make additional cash Capital Contributions in
accordance with such Member’s Project Interest within fifteen (15) days
following a Request for Advance issued pursuant to the Operating Services
Agreement or the applicable construction agreement.
(d)    Additional Contributions. Capital Contributions not set forth pursuant to
Section 5.1(b) or Section 5.1(c) shall be subject to the approval of the Board
in accordance with Section 2.3(q). Approval by the Board of an additional
Capital Contribution shall deem such Capital Contribution a Mandatory
Contribution whereby each Member shall, within fifteen (15) days of the Board’s
approval or such other time as the Board designates, make such contribution pro
rata in accordance with such Member’s Percentage Interest (without receiving
additional Membership Interests).
(e)    Withdrawal. No Member shall be entitled to (i) withdraw any part of the
Member’s capital or to receive any distributions from the Company except as
provided for in this Agreement; (ii) demand or receive any assets other than
cash in return for the Member’s Capital Interest or (iii) be paid interest on
any capital contributed to or accumulated in the Company. A Member is not
required to contribute to or to lend any cash or property to the Company to
enable the Company to return any Member’s Capital Contributions.
(f)    Breach. Notwithstanding anything to the contrary in this Agreement, if
any Member breaches its obligation pursuant to this Section 5.1 to make Capital
Contributions, including Section 5.1(d), the non-breaching Member may make a
loan to the Company with a principal amount equal to the amount of the Capital
Contribution that was not made by the breaching Member, which loan shall bear
interest at the highest rate of interest allowed by applicable Law.
Simultaneously with the making of the loan,



-27-





--------------------------------------------------------------------------------




the lending Member shall give notice to the breaching Member of the making of
the loan. If, after having made such loan:
(i)    the breaching Member makes the required Capital Contribution to the
Company within 30 days after the above-described loan is made, the Company shall
use such proceeds repay the loan from the non-breaching Member, provided,
however, that when making the applicable payment to the Company, the breaching
Member shall provide the Company with funds equal to the principal and interest
outstanding under such loan and the amount of any interest paid to the Company
shall not be considered a Capital Contribution by the breaching Member; or
(ii)    the breaching Member remains in default of its Capital Contribution
obligations 30 days after the above-described loan is made, the non-breaching
Member may elect to convert its loan to the Company into a Capital Contribution
and such Capital Contribution shall be equal to 1.125 times the sum of the
principal and interest then outstanding of the loan. If the non-breaching Member
makes the conversion election pursuant to this Section 5.1(f)(ii), the Company
shall amend Exhibit B to this Agreement to reflect the Percentage Interests as
revised after such deemed Capital Contribution by the non-breaching Member and
shall give prompt notice to the breaching Member with a copy of the revised
Exhibit B.
(g)    Restrictions on financing. Notwithstanding anything to the contrary in
this Agreement, the Company shall not obtain any proceeds from, enter into any
agreement, contract or understanding or incur any Indebtedness arising out of or
related to, project financing of any of the Company’s assets.
5.2    Distributions.
(a)    Distribution of Available Cash. The Members shall cause the Company to
distribute to the Members in proportion to their respective Percentage Interests
with respect to each quarter of the Fiscal Year an amount of cash equal to
Available Cash. For the purpose of this Agreement, the term “Available Cash”
means any positive amount of cash and cash equivalents held by the Company
determined after subtracting $[*CONFIDENTIAL*] (the “Base Amount”) from the sum
of all cash and cash equivalents of the Company on hand at the end of such
quarter; provided, however, that the Base Amount may be adjusted for any given
quarter to reflect an amount of cash reserves determined to be necessary or
appropriate in the reasonable discretion of the Board to conduct the Business or
the construction of the System, and any such adjustment shall be considered the
“Base Amount” for a period determined by the Board, at the expiration of which,
the Base Amount will revert to the amount set forth herein. Notwithstanding the
foregoing, “Available Cash” shall not include Special Expansion Project
Contributions made by any Participating Member or any Special Available Cash, in
each case, with respect to such Special Expansion Project, until such time as
[*CONFIDENTIAL*]% Payout has been reached by the Participating Members in such
Special Expansion Project.

-28-





--------------------------------------------------------------------------------




(b)    Distributions of Special Available Cash. At all times prior to
[*CONFIDENTIAL*]% Payout, Special Available Cash attributable to each Special
Expansion Project shall be distributed to the Participating Members in
accordance with their respective Project Interests.
5.3    Distributions in Kind. If any assets of the Company are distributed to
the Members in kind as determined by the Board, those assets shall be valued at
their Fair Market Value on the date of the distribution, as agreed upon by the
Members in accordance with Section 2.3(i).
5.4    Allocations of Profits and Losses. After giving effect to the special
allocations set forth in Article 9, Net Profits and Net Losses for any Fiscal
Year shall be allocated among the Members in proportion to their respective
Percentage Interests and, until such time as [*CONFIDENTIAL*]% Payout has been
reached by the Participating Members in such Expansion Project, Special Net
Profits and Special Net Losses for any Fiscal Year will be allocated among the
Participating Members in accordance with their applicable Project Interests.
5.5    Audit. Upon notice in writing to the Company and all other Members, each
Member shall have the right to audit the Company’s accounts and records relating
to the books and records for any Fiscal Year within twelve (12) months following
the end of a Fiscal Year. Where more than one (1) Member wishes to conduct such
an audit, the requesting Members shall use their commercially reasonable efforts
to conduct a joint audit in a manner which will result in minimum inconvenience
to the Company. The Company shall bear no portion of such Members’ audit cost
incurred under this Section 5.5. The audits shall not be conducted more than
once each Fiscal Year per Member without prior approval of the Company.
5.6    Insurance. The Company, Contractor and Operator will carry such insurance
as approved by the Board within thirty (30) days of the Effective Date (the
“Insurance Program”); provided, however, that such Insurance Program may be
amended, supplemented or restated from time to time pursuant to a decision of
the Board. To the extent (i) such Insurance Program is insufficient to cover any
losses relating to the ownership and/or operation of the System or (ii) any
losses relating to the ownership and/or operation of the System are incurred
prior to the Board’s approval of the Insurance Program as set forth in the
preceding sentence, whether such loss is a property or casualty loss, liability
claim or otherwise (collectively, an “Uninsurable Loss”), such Uninsurable Loss
shall be subject to the mandatory Capital Contribution provisions of Section
5.1(b). In the event the Company experiences an Uninsurable Loss, or the Company
has agreed to provide contractual indemnity coverage in a Transaction Agreement
and payment of an indemnity claim by the Company is proper thereunder and the
Insurance Program is insufficient to cover such losses, the Members shall
indemnify (in accordance with their Percentage Interest) the Company for such
Insurable Loss or indemnity claim. Such indemnification obligation (“Insurance
Indemnification Obligation”) shall be a Mandatory Contribution.



-29-





--------------------------------------------------------------------------------




ARTICLE 6
TRANSFERS OF MEMBERSHIP INTERESTS
6.1    Transfers Prohibited. No Member shall Transfer any interest in any
Membership Interests except in accordance with applicable securities laws and
the provisions of this Article 6; provided, however, that any Member may
Transfer all of its Membership Interests to any of its Specified Affiliates
without complying with the requirements of Section 6.2 if (a) such Specified
Affiliate executes and delivers to the Company a counterpart to this Agreement
pursuant to which such Specified Affiliate agrees to be bound by the provisions
of this Agreement, (b) unless such Transferor is liquidated, such Transferor
remains fully liable for its obligations under this Agreement, (c) such
Transferor delivers written notice to the Company describing in reasonable
detail the proposed Transfer at least five (5) Business Days prior to such
Transfer, and (d) such Transfer does not result in the Company being considered
to have terminated within the meaning of Section 708(b)(1)(B) of the Code.
Subject to Section 6.9 and the procedures and requirements set forth in this
Article 6, if a Member wishes to Transfer its Membership Interests, such Member
may: (i) Transfer all of its Membership Interests; or (ii) if such Member has
sufficient Membership Interests, Transfer Membership Interests representing at
least twenty-five percent (25%) of the total Membership Interests of the Company
as long as such Transferring Member retains at least a twenty-five percent (25%)
or greater Percentage Interest following such Transfer. Any purported Transfer
in breach of the terms of this Agreement shall be null and void ab initio, and
the Company shall not recognize the transferee with respect to any such
prohibited Transfer as a Member or an assignee of a Member.


6.2    Right of First Offer.


(a)        Offer. If at any time a Member (the “RFR Transferring Member”)
desires to Transfer (including a desire to solicit offers from a third party),
directly or indirectly, any of the RFR Transferring Member’s Membership
Interests (other than to a Specified Affiliate in accordance with Section 6.1),
then the RFR Transferring Member must first offer (“Offer”) such portion of the
RFR Transferring Member’s Membership Interests (“Offered Interests”) the RFR
Transferring Member desires to Transfer for sale to the other Members (the
“Non-Transferring Members”) pursuant to a written notice (the “Offer Notice”).
The Offer shall be at a specified all-cash price (“Offer Price”) and without any
representation or warranty other than with respect to the RFR Transferring
Member’s ownership of such Membership Interests and such Membership Interests
being free and clear of all liens and other encumbrances, but shall provide for
a covenant with respect to historical tax obligations or reimbursements and
other customary covenants; provided that no Member may submit an Offer while any
offer or Transfer proceeding pursuant to this Section 6.2 is pending. Customary
covenants shall not include non-cash consideration for the purchase of Offered
Interests. If the Offer is a result of the RFR Transferring Member receiving any
non-solicited bona-fide offer from a third party in respect of such Member’s
Membership Interests, the Offer Notice must also contain: (i) a copy of the
third party offer, (ii) the identity of each proposed third party transferee,
(iii) the third party offer price, (iv) the number of Membership Interests at
issue in the third party offer, (v) the payment terms, (vi) the anticipated
closing date and (vii) all other material terms and conditions. The RFR
Transferring Member may, by written notice to the Non-Transferring Members,
terminate the proceedings pursuant to

-30-





--------------------------------------------------------------------------------




this Section 6.2 at any time prior to election by the Non-Transferring Members
to purchase Offered Interests.


(b)    Member Election. The Non-Transferring Members (in proportion to the
respective Percentage Interests of all electing Non-Transferring Members or in
such other proportions as such Non-Transferring Members may agree) may elect to
purchase all, but not less than all, the Offered Interests within thirty (30)
days after delivery of the Offer Notice upon the terms set forth in the Offer
Notice by delivering written notice of such election to the RFR Transferring
Member.
(c)    Closing. If any one or more of the Non-Transferring Members has elected
to purchase all, but not less than all, of the Offered Interests from the RFR
Transferring Member, subject to a ninety (90) day extension for any necessary
regulatory approvals, such purchase shall be consummated within forty-five (45)
days after the delivery of such election notice(s) to the RFR Transferring
Member and the payment of the purchase price shall be in cash. Notwithstanding
anything to the contrary in this Section 6.2, all transfer periods and election
periods pursuant to this Section 6.2 shall be tolled upon the exercise of any
option pursuant to Section 6.3 and shall resume upon the closing or termination
of such transactions pursuant to Section 6.3.
(d)    No Election. If none of the Non-Transferring Members elects to purchase
all, but not less than all, of the Offered Interests from the RFR Transferring
Member within the thirty (30) day period set forth in Section 6.2(b), then the
RFR Transferring Member shall have the right, during the ninety (90) day period
(a “Closing Period”) following the earlier of (i) the date on which the RFR
Transferring Member receives notice of the last of the Non-Transferring Members’
non-election or (ii) the expiration of the thirty (30) day period set forth in
Section 6.2(b), to Transfer all of the Offered Interests to a third party for
all cash consideration at a price greater than or equal to the Offer Price. If
the RFR Transferring Member receives a bona-fide offer from a third party to
Transfer all of the Offered Interests to such third party for cash consideration
at a price less than the Offer Price (the “Lower Offer Price”) (and the RFR
Transferring Member desires to effect a Transfer at such price), the RFR
Transferring Member shall present such offer pursuant to a written notice to the
Non-Transferring Members, who shall have thirty (30) days to elect to purchase
(in proportion to the respective Percentage Interests of all electing
Non-Transferring Members or in such other proportions as such Non-Transferring
Members may agree) all, but not less than all, of the Offered Interests at such
price included in such offer (and without any representation or warranty other
than with respect to the RFR Transferring Member’s ownership of such Membership
Interests and such Membership Interests being free and clear of all liens and
other encumbrances, but shall provide for a covenant with respect to historical
tax obligations or reimbursements and other customary covenants and shall
otherwise be on substantially the same terms and conditions as such offer). If
one or more of the Non-Transferring Members elects to purchase all, but not less
than all, of the Offered Membership Interests at such price, the RFR
Transferring Member shall take all actions necessary to effect such sale to such
Non-Transferring Member(s) in accordance with Section 6.2(c) above. If none of
the Non-Transferring Members elects to purchase all, but not less than all, of
the Offered Interests, the RFR Transferring Member may sell and Transfer the
Offered

-31-





--------------------------------------------------------------------------------




Interests to the third party at the Lower Offer Price (for all cash) within the
period (also, a “Closing Period”) ending on the later of (i) forty-five (45)
days following the end of the thirty (30) day election period and (ii) the final
day of the ninety (90) day transfer period (each subject to a ninety (90) day
extension for necessary regulatory approvals). As a condition to consummating
the sale of the Offered Membership Interests, the third party Transferee shall
acknowledge and agree that any Transfer of the Membership Interests is subject
to a right of first refusal in favor of the Non-Transferring Members. The
Company shall provide reasonable access to its books, records and facilities to
facilitate the due diligence process of any third party in accordance with this
Section 6.2(d); provided that such third party has executed a confidentiality
agreement in accordance with Section 10.10. If the transfer periods described
above expire or the RFR Transferring Member terminates the Transfer process
pursuant to this Section 6.2 without the RFR Transferring Member Transferring
its Membership Interests, the RFR Transferring Member shall be required to
re-offer such Membership Interests to the Non-Transferring Members in accordance
with this Section 6.2 before making any Transfer of its Membership Interests and
shall not be permitted to issue an Offer Notice pursuant to this Section 6.2 for
a period of sixty (60) days immediately following such expiration or
termination. In the event the Members cannot agree on the allocation of purchase
price or the Cash Value of Membership Interests in a Transfer made subsequent to
no elections being made by each Non-Transferring Members, the Members shall
follow the dispute resolution procedures set forth in Section 10.3.
(e)    Tag Along.    In the event the Non-Transferring Members have not
exercised their rights to acquire the RFR Transferring Member’s Membership
Interests pursuant to Section 6.2(d), the Non-Transferring Members shall
nevertheless have the right to notify the RFR Transferring Member within 15 days
after the beginning of the applicable Closing Period (the “Tag-Along Notice”) in
Section 6.2(d) of the Non-Transferring Members’ election to include their
respective Membership Interests in the proposed Transfer (or their pro-rata
portion thereof if the RFR Transferring Member proposes to Transfer less than
all of its Membership Interests), on substantially the same terms and conditions
pursuant to which the RFR Transferring Member proposes to Transfer its
Membership Interests (the “Tag-Along Transfer”). The Non-Transferring Members
who timely deliver the Tag-Along Notice to the RFR Transferring Member may elect
to terminate the proposed sale of their respective Membership Interests (or
their pro-rata portion thereof if the RFR Transferring Member proposes to
Transfer less than all of its Membership Interests) and shall not otherwise be
deemed to owe any duty or responsibility to the RFR Transferring Member to
proceed, in which case, the obligations under this Section 6.2 in respect of
such Tag-Along Transfer shall cease.
(f)    Reinstatement.    If for any reason the RFR Transferring Member elects to
terminate or otherwise not to sell its Membership Interests to a third-party
pursuant to this Section 6.2 or should any such proposed Transfer to a
third-party fail to close after having complied with the provisions of this
Section 6.2, the RFR Transferring Member must comply with the provisions set
forth in this Section 6.2, to the extent applicable, prior to making any
subsequent Transfer of all or any portion of its Membership Interest.

-32-





--------------------------------------------------------------------------------




6.3    Change of Control.
(a)    General. To the extent notice required pursuant to Section 6.2 was not
previously given or any other Change of Control occurs, such Change of Control
shall be subject to the terms and conditions of this Section 6.3. For purposes
of this Section 6.3, the term “Acquired Member” shall refer to the Member that
is subject to a Change of Control (or, to the extent applicable, the Designee of
such Member), “Other Member” shall refer to any Member not subject to the Change
of Control and “Acquiror” shall refer to the third party proposing to acquire
any Control in the Acquired Member in the Change of Control.
(b)    Change of Control Notice. Once any binding definitive agreement that will
result in a Change of Control exists, the Acquired Member shall promptly
disclose all such final terms and conditions as are relevant to the acquisition
of the Acquired Member’s Membership Interests in a written notice to the Other
Member(s), which notice shall be accompanied by a copy of all instruments or
other relevant portions of instruments establishing such terms and conditions of
the Membership Interests subject to the Change of Control (a “Change of Control
Notice”).
(c)    Right to Purchase. The Other Member(s) shall have the right, but not the
obligation, to purchase all but not less than all of the Membership Interests of
the Acquired Member (in proportion to the respective number of Membership
Interests of all electing Other Members or in such other proportions as such
Other Members may agree) on the terms and conditions the Acquired Member
negotiated with the Acquiror that are relevant to the acquisition of Membership
Interests for cash at a price equal to Fair Market Value proposed by the
Acquired Member (and such right shall exist irrespective of any failure of the
Acquired Member to send the Change of Control Notice). At any time after
providing the Change of Control Notice, the Acquired Member (or its Affiliate)
may consummate the transaction that will cause the Change of Control (but such
consummation shall not affect the rights and obligations of any Member
hereunder). If within a period of fifteen (15) days after delivery of the Change
of Control Notice, (i) any one or more of the Other Member(s) deliver written
notice of its acceptance of the terms and conditions without further
reservations or conditions, the Acquired Member shall sell all, but not less
than all, of the Membership Interests to such Other Member(s)(in proportion to
their respective Percentage Interests or such other proportions as such Other
Member(s) may agree) by the later of (A) the twentieth (20th) Business Day after
the receipt of such acceptance or (B) the fifth (5th) Business Day after receipt
of all required governmental approvals or (ii) any one or more of the Other
Member(s) deliver written notice of its acceptance of the terms and conditions
but disagree with the proposed Fair Market Value, the Fair Market Value shall be
determined in accordance with Section 6.3(d) and, once determined, the Acquired
Member shall sell all, but not less than all, of the Membership Interests to
such Other Member(s)(in proportion to their respective Percentage Interests or
such other proportions as such Other Member(s) may agree) by the later of (A)
the twentieth (20th) Business Day after the receipt of such acceptance or (B)
the fifth (5th) Business Day after receipt of all required governmental
approvals. If none of the Other Member(s) timely accepts such terms and
conditions to purchase all, but not less than all, of the Membership Interests,
the right to acquire the Membership

-33-





--------------------------------------------------------------------------------




Interests hereunder as a result of such Change of Control shall be irrevocably
waived, subject to the immediately following sentence. If the Change of Control
fails to be concluded within the period set forth in the Change of Control
Notice, and the direct or indirect owners, as the case may be, of the Acquired
Member desire thereafter to proceed with such proposed Change of Control, the
Acquired Member shall be required to re-offer the Membership Interests subject
to the Change of Control to the Other Member in accordance with the terms and
conditions of this Section 6.3.
(d)    In the event of a Change of Control of a Member, such Member or its
Designee shall include in its notification to the Other Members a statement of
the proposed Fair Market Value of the Membership Interests subject to the Change
of Control. In the event the Members (including to the extent applicable any
Designee), after engaging in good faith negotiations for ten (10) Business Days,
cannot agree on the Fair Market Value of the Membership Interests subject to the
Change of Control, the Acquired Member and the Other Members shall have ten (10)
Business Days to agree on a third party appraiser (the “Appraiser”) who shall
make a determination of Fair Market Value. The Appraiser must be a Person
qualified by experience, knowledge, education and training to make a fair and
informed determination with respect to the matter in dispute, which Person shall
not be an Affiliate of any party, nor an employee, director, officer,
shareholder, owner, partner, agent or a contractor of any party or of any
Affiliate of any party, either presently or at any time during the previous two
(2) years.
(e)    After the designation of the Appraiser, the Acquired Member and the Other
Members shall have fifteen (15) days (“Document Submission Period”) to submit
true copies of all documents considered relevant together with their respective
statements of Fair Market Value. Additionally, the Appraiser may decide to
require the submission of additional documents that the Appraiser considers
necessary for the Appraiser’s understanding and determination of the Membership
Interests’ Fair Market Value. Based on the documents submitted, the Appraiser
shall have thirty (30) days from the end of the Document Submission Period (or
within any other mutually agreeable period of time) to deliver its written
opinion as to Fair Market Value and the decision rendered by the Appraiser shall
be final and binding on the Acquired Member and the Other Members.
(f)     If the Acquired Member and the Other Members cannot agree on an
Appraiser, then the Acquired Member shall select a Person and the Other Member
collectively shall select a Person. The two individuals selected shall select a
third Person meeting the qualifications to be the Appraiser. If the two
individuals selected by the Members cannot agree on a third Person to act as the
Appraiser, the Members will refer the issue to the regional office of the
International Institute for Conflict Prevention and Resolution covering Houston,
Texas, which shall select the third Person meeting the qualifications to be the
Appraiser.
(g)    The fees and costs associated with the Appraiser’s determination of Fair
Market Value will be borne one-half by the Acquired Member and one-half by the
Other Members; provided however, each party shall bear its own fees and costs of
legal representation and document preparation.

-34-





--------------------------------------------------------------------------------




(h)    Any disputes with respect to the Change of Control process shall be
resolved pursuant to the dispute resolution procedures set forth in Section
10.3.
6.4    Dissolution; Bankruptcy.
If a Member (i) is dissolved and wound up, or (ii) becomes Bankrupt, the
affected Member shall notify the other Members in writing, or if the affected
Member fails to provide the required notice within five Business Days, the
Company shall have the right to provide the required notice to the non-affected
Members (and such notice shall be deemed a Change of Control Notice for purposes
of Section 6.3 and the entire Membership Interest owned by the affected Member
shall be deemed to be the subject of a proposed Transfer (subject to the Lien)
and, therefore, offered to the Acquiror under Section 6.3, and the affected
Member shall be obligated to sell its Membership Interest in accordance with
Section 6.3 and this Section 6.4.
  
6.5    Effect of Transfer.
(a)    Any Member who shall Transfer any Membership Interests shall, upon
compliance with all provisions of this Article 6, (i) cease to be a Member with
respect to such Membership Interests and shall no longer have any rights or
privileges of a Member with respect to such Membership Interests and (ii) except
for any Transfer to a Specified Affiliate in accordance with Section 6.1, shall
then be relieved of all obligations pursuant to this Agreement, other than (i)
any liability for any breach of this Agreement with respect to such Membership
Interests and (ii) the obligations set forth in Section 10.10 (and such
obligations shall expire three (3) years following the date of the applicable
Transfer).
(b)    Upon compliance with all provisions of this Article 6, a Transferee shall
become a Member and assume all obligations of the Transferor pursuant to this
Agreement, other than any liability for any breach of this Agreement by the
Transferor.
(c)    Subject to Section 10.14, in the event any Member Transfers its
Membership Interests to any Person who was not previously a Member, all
references to the Transferor herein shall be deemed to refer to the Transferee
after the consummation of such Transfer.
(d)    Upon the Transfer of a Member’s Membership Interests other than in
compliance with Article 6, any Member or Affiliate of a Member then currently
serving as (i) Contractor under the Construction Agreement shall offer to resign
from such position subject to the terms of the Construction Agreement and (ii)
Operator under the Operating Services Agreement shall offer to resign from such
position subject to the terms of the Operating Services Agreement, and the
Non-Transferring Member(s) (or its Affiliate) shall have the right, but not any
obligation, to assume the rights as Contractor or Operator under such
agreements.
(e)    Notwithstanding anything to the contrary in this Agreement, if any Member
breaches its obligation pursuant to Article 6 relating to a proposed or
purported

-35-





--------------------------------------------------------------------------------




Transfer during any period such Member remains in breach of Article 6, (i) all
voting rights of the Board Member designated by such Member pursuant to this
Agreement other than under Section 2.3(g) or Section 2.4 will be suspended, (ii)
all other Transfer rights of such Member pursuant to this Agreement will be
suspended and (iii) all of such Member’s rights to receive distributions from
the Company will be suspended (and such Member shall not be entitled to any such
distributions). For clarification purposes, if any Member breaches its
obligation pursuant to Article 6 relating to a proposed or purported Transfer,
the voting interest of the Board Member appointed by such Member other than
under Section 2.3(g) or Section 2.4 shall equal zero for purposes of calculating
the Total Votes pursuant to Section 2.2. Unless such Member’s rights to receive
distributions are otherwise suspended pursuant to Section 5.1(f), promptly
following such Member’s cure of all breaches of Article 6, the Company shall pay
to such Member, without interest, all distributions such Member would have
otherwise received during the period of suspension pursuant to this Section
6.5(e).
6.6    Additional Restrictions on Transfer.
(a)    Execution of Counterpart. Each Transferee of Membership Interests shall,
as a condition precedent to such Transfer, execute and deliver to the Company a
joinder agreement to this Agreement in a form reasonably satisfactory to the
Board pursuant to which such Transferee shall agree to be bound by the
provisions of this Agreement.
(b)    Legal Opinion. No Transfer of Membership Interests to a third party
pursuant to Section 6.2 may be made unless (i) in the opinion of the RFR
Transferring Member’s counsel, in form and substance reasonably satisfactory to
all of the other Members (unless all such other Members waive their right to
receive such opinion) such Transfer would not violate any federal securities
Laws applicable to the Company or the interest to be Transferred, or cause the
Company to be required to register as an “Investment Company” under the
Investment Company Act of 1940, as amended and (ii) the RFR Transferring Member
provides reasonable assurance that such Transfer would not violate any state or
foreign securities Laws applicable to the Company or the interest to be
Transferred. Such opinion of counsel shall be delivered in writing to the
Company prior to the date of the Transfer.
(c)    Legal Fees. Each Transferee shall pay or reimburse the Company for all
legal fees and filing costs incurred by the Company in connection with the
admission of the Member, unless waived by the Members.
(d)    Authority. If the Transferee is not an individual, it shall provide the
Company with evidence, satisfactory to counsel for the Company, of its authority
to become a Member under the terms and provisions of this Agreement.
(e)    Limitation on Transfers to Avoid Termination. Notwithstanding anything in
this Agreement to the contrary, a Member’s right to dispose of all or part of
its Membership Interests shall not be allowed if, when aggregated with the total
of all other dispositions of Membership Interests within the preceding twelve
(12) months, said

-36-





--------------------------------------------------------------------------------




disposition results in the Company being considered to have terminated within
the meaning of Section 708(b)(1)(B) of the Code. Any Member Transferring all or
any portion of its Membership Interests shall promptly notify the Tax Member of
such Transfer.
6.7    Legend. In the event that certificated Membership Interests are issued,
such certificated Membership Interests will bear the following legend:
“THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
ON MARCH 20, 2015, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS OR AN
EXEMPTION FROM REGISTRATION THEREUNDER. THE TRANSFER OF THE MEMBERSHIP INTERESTS
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN AN
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, DATED MARCH 20, 2015
AS AMENDED AND MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER (THE “COMPANY”),
AND BY AND AMONG CERTAIN INVESTORS (THE “LLC AGREEMENT”). THE MEMBERSHIP
INTERESTS REPRESENTED BY THIS CERTIFICATE MAY ALSO BE SUBJECT TO ADDITIONAL
TRANSFER AND OTHER RESTRICTIONS SET FORTH IN THE LLC AGREEMENT AND/OR A SEPARATE
AGREEMENT WITH THE HOLDER OF THE MEMBERSHIP INTERESTS. A COPY OF SUCH CONDITIONS
AND RESTRICTIONS SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST AND WITHOUT CHARGE.”
6.8    Transfer Fees and Expenses. Without limiting the obligation of the
Transferee under Section 6.6(c), the Transferor and Transferee of any Membership
Interests shall be jointly and severally obligated to reimburse the Company for
all reasonable expenses (including reasonable attorneys’ fees and expenses) of
any Transfer or proposed Transfer, whether or not consummated.
6.9    Void Transfers. Any purported Transfer by any Member of any Membership
Interests in contravention of this Agreement (including the failure of the
Transferee to execute a joinder agreement to this Agreement in the form
reasonably acceptable to the Company and each other Member) or which would cause
the Company (a) to be treated as an “investment company” under the Investment
Company Act of 1940, as amended, or (b) not be treated as a partnership for U.S.
federal income tax purposes, shall be null and void and of no legal effect, ab
initio, and shall not bind or be recognized by the Company or any other party.
No such purported Transferee shall have any rights as a Member, including any
rights to any profits, losses or distributions of the Company.
6.10    Lien. Any purported Lien by a Member upon a Member’s Membership
Interests or any portion thereof, which is placed without the prior approval of
all the other Members is expressly prohibited and shall be null and void and of
no legal effect, ab initio, provided, however, that the Parties acknowledge and
consent to a Lien upon a Member’s Membership

-37-





--------------------------------------------------------------------------------




Interests or any portion thereof pursuant to a Lien granted to the senior
lenders to the Affiliates of either Member. Notwithstanding the foregoing, if a
creditor or trustee-in-bankruptcy seeks to commence foreclosure remedies or
proceedings upon all or any portion of the Membership Interests of a Member by a
legal or equitable proceeding pursuant to a Lien granted in accordance with this
Section 6.10, the affected Member shall notify the other Member in writing, or
if the affected Member fails to provide the required notice within five Business
Days, the Company shall have the right to provide the required notice to the
non-affected Member. Such notice shall be deemed a Change of Control Notice for
purposes of Section 6.3 and the entire Membership Interest owned by the affected
Member shall be deemed to be the subject of a proposed Transfer (subject to the
Lien) and, therefore, offered to the Acquiror under Section 6.3, and the
affected Member shall be obligated to sell its Membership Interest in accordance
with Section 6.3 and this Section 6.10.
6.11    Overriding Restrictions on Transfer. Notwithstanding anything else
contained in this Article 6, and subject to the other restrictions set forth in
this Agreement, no Membership Interests shall be Transferred:
(a)    without (i) an opinion of counsel to the Transferor (which counsel must
be reasonably acceptable to each of the non-Transferors), in form and substance
satisfactory to the Members (unless waived by each of the non-Transferors) that
the Transfer is exempt from the registration requirements of the applicable
federal securities Laws and (ii) reasonable assurance that such Transfer is
exempt from the registration requirements of any state or foreign securities
Laws applicable to the such Transfer, and
(b)    unless and until the Company receives from the Transferee any information
regarding the Transferee and an executed joinder agreement to this Agreement in
the form that the Company or any other Member may reasonably require.
6.12    Rights of Transferees. A Transferee shall have no rights under the Act,
the Certificate, or this Agreement until the requirements of this Article 6 have
been met.
6.13    Distributions and Allocations in Respect to a Transferred Interest.
Subject to the option provided in Section 9.6(c), if a Transferred Interest is
Transferred in compliance with the provisions of this Agreement during any
accounting period, profits, losses, each item thereof and all other items
attributable to the Transferred Interest for such period shall be divided and
allocated between the Transferor and the Transferee by taking into account their
varying interests during the period in accordance with Code Sec. 706(d) and the
Regulations issued thereunder, using an interim closing of the books or any
other method and conventions permitted by Law and selected by the Members. All
distributions on or before the date of such Transfer shall be made to the
Transferor, and all distributions thereafter shall be made to the Transferee.
None of the Company, the Board Members or the Operator shall incur any liability
for making allocations and distributions in accordance with the provisions of
this Section 6.13 whether or not the Board Members, the Operator or the Company
have knowledge of any Transfer of ownership of any Membership Interests. In
addition, the Company, the Board Members or the Operator shall be entitled to
treat the Transferor as the absolute owner thereof in all respects, and shall
incur no liability for distributions made in good faith to it, until such time
as the Transfer meets all of the requirements of this Agreement.

-38-





--------------------------------------------------------------------------------




ARTICLE 7
MERGER AND CONVERSION
The Company may merge or consolidate with one or more limited liability
companies or other business entities or convert from a limited liability company
only upon a vote pursuant to Section 2.4.
ARTICLE 8
DISSOLUTION
8.1    Events Causing Dissolution. Subject to the provisions of any Laws, the
Company shall dissolve and its affairs shall be wound up upon the approval of
the Board pursuant to Section 2.4.
8.2    Dissolution Procedure.
(a)    Upon dissolution of the Company, the Operator shall promptly wind up the
affairs of the Company, liquidate and discharge or provide for all debts and
liabilities of the Company and distribute the remaining assets in accordance
with the Act and this Agreement. The Operator shall use reasonable efforts to
complete the winding up within one (1) year of dissolution.
(b)    If assets are distributed in kind to the Members after approval thereof
by the Board, all assets shall be valued at their then fair market value as
determined by the Board in accordance with Section 2.3(i), and the Members’
Capital Accounts shall be adjusted accordingly, as provided for in the Sec.
704(b) Regulations. This fair market value shall be used for purposes of
determining the amount of any distribution to a Member pursuant to Section 8.5.
8.3    Profits or Losses in Winding Up. The Members shall continue to share
profits and losses during the winding up process in the same proportion as
before the dissolution. Any gain or loss on the disposition of Company assets in
the process of winding up shall be allocated among the Members in accordance
with the provisions of Section 5.4 and Sections 9.3, 9.4 and 9.5, except as may
be otherwise required by the Code or the Regulations.
8.4    Tax Obligations. Before the assets of the Company are distributed
pursuant to Section 8.5, the Company shall file Tax Returns and pay tax
obligations if and as required by Law.
8.5    Distributions at Liquidation. Subject to the right of the Board and the
Operator to establish cash reserves as may be deemed reasonably necessary for
any contingent or unforeseen liabilities or obligations of the Company, the
proceeds of the liquidation and any other funds of the Company shall be
distributed as follows:
(a)    first, to the payment and discharge of all of the Company’s debts and
liabilities to creditors, including the Operator, Members, Board Members and
their Affiliates as provided in Sections 18-804(a)(1) and (2) of the Act; and

-39-





--------------------------------------------------------------------------------




(b)    second, after the adjustments referred to in Section 8.2, to the Members
in an amount equal to the positive Capital Account balance of each Member,
determined after taking into account all Capital Account adjustments for the
Company’s taxable year during which the liquidation occurs, and such amount
shall be paid to the Members in accordance with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(b)(2).
8.6    Final Report. Within a reasonable time following the completion of the
liquidation and winding up of the Company, the Company shall cause the Board to
produce a statement of the assets and Liabilities of the Company as of the date
of complete liquidation and each Member’s portion of payments and distributions
pursuant to Section 8.5.
8.7    Rights of Member; Restoration of Capital Account. Each Member shall look
solely to the assets of the Company for all distributions, and no Member shall
have recourse (upon dissolution or otherwise) against any other Member;
provided, however, that nothing contained herein shall alter the obligations
that a Member may have to the Company or any other Member under any Transaction
Agreement. No Member shall be entitled to receive property other than cash upon
dissolution and termination of the Company, unless otherwise determined by the
Board. No Member shall be obligated to restore a negative balance in such
Member’s Capital Account.
8.8    Termination. Upon the completion of the liquidation and winding up of the
Company and the distribution of all Company assets, the Company shall terminate.
The Operator shall have the authority to execute and record a Certificate of
Cancellation pursuant to Section 18-203 of the Act as well as any and all other
documents required to effect the dissolution and termination of the Company.
8.9    Waiver of Judicial Dissolution. To the fullest extent permitted by Law
and notwithstanding anything set forth in this Agreement to the contrary, each
Member and Board Member hereby waives and renounces any right to seek judicial
dissolution, liquidation or termination of the Company under Section 18-802 of
the Act or otherwise at law or in equity.
8.10    Deficit Capital Accounts. No Member shall have any obligation to restore
any negative balance in its Capital Account upon liquidation of the Company.
ARTICLE 9
TAX PROVISIONS AND CAPITAL ACCOUNTS
9.1    Tax Matters. Until removed or replaced in accordance with the terms of
this Agreement and the Operating Services Agreement, Plains shall serve as “tax
matters partner” of the Company within the meaning of Section 6231(a)(7) of the
Code (the “Tax Member”). The Tax Member shall give prompt written notice to each
other Member of any and all notices it receives from the Internal Revenue
Service concerning the Company. The Tax Member shall not agree to extend the
statute of limitations with respect to partnership items of the Company without
the consent of the other Members. No Member shall take any action with respect
to a partnership level audit item which would be binding on any other Member in
computing its liability for taxes (or interest, penalties or additions to tax)
without the consent of such other Member. The Tax Member shall provide any
Member, upon request, access to all accounting

-40-





--------------------------------------------------------------------------------




and tax information, workpapers and schedules related to the Company. The Tax
Member shall provide the Internal Revenue Service with sufficient information so
that proper notice can be mailed to the other Members as provided in Code Sec.
6223. Upon the enactment of any tax legislation that any Member deems to have a
material impact on the status, business, operations, management or other affairs
of the Company (a “New Tax Law”), such Member may submit a request to the Tax
Member to call a meeting of the Members to discuss the implications of the New
Tax Law. Upon receipt of such request, the Tax Member shall call a meeting of
the Members as soon as possible in accordance with the procedures set forth in
Article 2. Any decision of the Members to alter, adjust, change or modify the
status, business, operations, management or other affairs of the Company in
connection with such New Tax Law shall be subject to the consent requirements of
Section 2.3.
9.2    Capital Accounts.
(a)    Maintenance. A Capital Account shall be established and maintained for
each Member. Each Member’s Capital Account (a) shall be increased by (i) the
amount of money contributed by that Member to the Company, (ii) the Agreed Value
of Contributed Property contributed by that Member to the Company (net of
Liabilities associated with the Contributed Property that the Company is
considered to assume or take subject to under the provisions of Code Sec. 752)
and (iii) allocations to that Member of Net Profits and other items of income
and gain specifically allocated to such Member, and (b) shall be decreased by
(i) the amount of money distributed to that Member by the Company, (ii) the fair
market value of property distributed to that Member by the Company (net of
Liabilities associated with the distributed property that the Member is
considered to assume or take subject to under the provisions of Code Sec. 752)
and (iii) allocations to that Member of Net Losses and other items of loss and
deductions specifically allocated to such Member. For purposes of making the
adjustments to the Members’ Capital Accounts as set forth in the immediately
preceding sentence, a liability of the Company that is assumed by a Member shall
be treated as money contributed by such Member to the Company, and a liability
of a Member assumed by the Company shall be treated as money distributed to such
Member by the Company, subject to the exceptions and other rules set forth in
Regulations Section 1.704-1(b)(2)(iv)(c). Except as otherwise provided in this
Agreement, whenever it is necessary to determine the Capital Account balance of
any Member for purposes of this Agreement, the Capital Account of the Member
shall be determined after giving effect to (x) all Capital Contributions made to
the Company on or after the date of this Agreement, (y) all allocations of
income, gain, deduction and loss pursuant to Section 5.4 and this Article 9 for
operations and transactions effected on or after the date of this Agreement and
prior to the date such determination is required to be made under this Agreement
and (z) all distributions made on or after the date of this Agreement.
(b)    Special Capital Accounts. A Special Capital Account shall be established
and maintained for each Participating Member. “Special Capital Account” means,
with respect to any Member, an account to be created at the inception of a
Special Expansion Project and thereafter to be maintained for each Member
relating solely to such Special Expansion Project in the manner specified for
Capital Accounts in Section 9.2(a). Any Special Capital Account shall only take
into account allocations of Special Net Profits

-41-





--------------------------------------------------------------------------------




and Special Net Losses (and items thereof) attributable to such Special
Expansion Project, Special Expansion Project Contributions made with respect to
such Special Expansion Project, distributions of Special Available Cash with
respect to such Special Expansion Project and any other items that adjust
Capital Accounts that are properly attributable to such Special Expansion
Project, in each case, as though the Special Expansion Project were the sole
asset, and its ownership and operation were the sole activity, of the Company.
The Special Capital Account of the Non-Participating Members with respect to
such Special Expansion Project shall be zero.
(c)    Transfers. Upon the Transfer of a Member’s Membership Interests or part
of a Member’s Membership Interests, the Capital Account of the Transferor Member
that is attributable to the Transferred Membership Interests shall be carried
over to the Transferee with respect to the Transferred Membership Interests.
(d)    Book/Tax Disparities. The realization, recognition and classification of
any item of income, gain, loss or deduction for Capital Account purposes shall
be the same as its realization, recognition and classification for federal
income tax purposes, provided, however, that:
(i)    Any deductions for depreciation, cost recovery or amortization
attributable to Contributed Property shall be determined as if the adjusted tax
basis of such property on the date it was acquired by the Company was equal to
the Agreed Value of such property. Upon adjustment pursuant to this Section 9.2
of the Carrying Value of the Company Property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization shall be determined as if the adjusted tax basis of
such property were equal to its Carrying Value immediately following such
adjustment. Any deductions for depreciation, cost recovery or amortization under
this Section 9.2(d)(i) shall be computed in accordance with Sec.
1.704-1(b)(2)(iv)(g)(3) of the Regulations.
(ii)    Any income, gain or loss attributable to the taxable disposition of any
property shall be determined by the Company as if the adjusted tax basis of such
property as of such date of disposition were equal in amount to the Carrying
Value of such property as of such date.
(iii)    All items incurred by the Company that cannot be deducted under
Sections 267(a) or 707(b) of the Code shall, for purposes of Capital Accounts,
be treated as an item of deduction for purposes of determining Net Profits and
Net Losses and shall be allocated among the Members according to Article 5.
(iv)    Unless the Members agree otherwise by a unanimous consent of the
Percentage Interest of all Membership Interests entitled to vote, upon the
contribution to the Company by a new or existing Member of cash or Contributed
Property (other than a de minimis contribution), the Capital Accounts of all
Members and the Carrying Values of all Company Properties immediately prior to
such contribution shall be adjusted (consistent with the provisions hereof and
with

-42-





--------------------------------------------------------------------------------




the Regulations under Code Sec. 704) upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to each Company Property, as if
such Unrealized Gain or Unrealized Loss had been recognized upon an actual sale
of each such Property immediately prior to such contribution and had been
allocated to the Members in accordance with Article 5 and this Article 9.
(v)    Immediately before the actual distribution of any Company Property (other
than cash or deemed cash) or the distribution of cash or deemed cash in
redemption of all or a portion of a Member’s Membership Interests, the Capital
Accounts of all Members and the Carrying Value of all Company Property shall be
adjusted (consistent with the provisions of this Agreement and Regulations under
Code Sec. 704) upward or downward to reflect any Unrealized Gain or Unrealized
Loss attributable to each item of Company Property, as if such Unrealized Gain
or Unrealized Loss had been recognized upon an actual sale of each such item of
Company Property immediately prior to such distribution and had been allocated
to the Members at such time in accordance with Article 5.
(vi)    The computation of all items of income, gain, loss and deduction shall
include those items described in Code Sec. 705(a)(1)(B) and Sec. 705(a)(2)(B)
Expenditures without regard to the fact that such items are not includable in
gross income or are not deductible for federal income tax purposes.
(e)    General Requirement. In addition to the adjustments required by the
foregoing provisions of this Section 9.2, the Capital Accounts of the Members
shall be adjusted in accordance with the capital account maintenance rules of
Sec. 1.704-1(b)(2)(iv) of the Regulations. The foregoing provisions of this
Section 9.2 are intended to comply with Sec. 1.704-1(b)(2)(iv) of the
Regulations and shall be interpreted and applied in a manner consistent with
such Regulations. If the Members unanimously determine that it is prudent to
modify the manner in which the Capital Accounts are computed in order to comply
with such Regulations, the Members may make such modification. No Member shall
have any liability to any other Member for any failure to exercise any such
discretion to make any modifications permitted under this Section 9.2(e).
(f)    Current Capital Accounts. The Capital Account balance of each Member, as
of the date of this Agreement, shall be set forth opposite the Member’s name on
Exhibit B.
9.3    Tax Allocations and Other Tax Matters.
(a)    Except as provided in Section 9.3(b) hereof, for income tax purposes,
each item of income, gain, loss, deduction and credit shall be allocated among
the Members in the same manner as its correlative item of book income, gain,
loss, deduction or credit is allocated pursuant to Section 5.4.
(b)    Code Sec. 704(c) Requirements. In the case of Contributed Property, items
of income, gain, loss, deduction and credit, as determined for federal income
tax

-43-





--------------------------------------------------------------------------------




purposes, shall be allocated first in a manner consistent with the requirements
of Code Sec. 704(c) to take into account the difference between the Agreed Value
of such property and its adjusted tax basis at the time of contribution. In the
case of Adjusted Property, such items shall be allocated in a manner consistent
with the principles of Code Sec. 704(c) to take into account the difference
between the Carrying Value of such property and its adjusted tax basis. Any
elections or other decisions relating to the allocations shall be made by the
Company in any manner permitted by Sec. 1.704-3(b), (c) and (d) of the
Regulations. If the item of Adjusted Property was originally Contributed
Property, the allocation required by this Section 9.3 also shall take into
account the other requirements of this Article 9. All items of income, gain,
loss, deduction and credit recognized by the Company for federal income tax
purposes and allocated to the Members in accordance with the provisions of this
Agreement shall be determined with regard to any election under Code Sec. 754
which may be made by the Company and shall be adjusted as necessary or
appropriate to take into account those tax basis adjustments permitted by Code
Secs. 734 and 743.
(c)    Recapture Allocations. Whenever the income, gain and loss of the Company
allocable under this Agreement consist of items of different character for tax
purposes (e.g., ordinary income, long-term capital gain, interest expense,
etc.), the income, gain and loss for tax purposes allocable to each Member shall
be deemed to include the Member’s pro rata share of each such item, except as
otherwise required by the Code and the Regulations. Notwithstanding the
foregoing, if the Company realizes depreciation recapture income pursuant to
Code Secs. 1245 or 1250 (or other comparable provision) as the result of the
sale or other disposition of any asset, the allocations to each Member hereunder
shall be deemed to include the same proportion of such depreciation recapture as
the total amount of deductions for tax depreciation of such asset previously
allocated to such Member bears to the total amount of deductions for tax
depreciation of such asset previously allocated to all Members, as provided in
the Regulations. This Section 9.3(b) shall be construed to affect only the
character, rather than the amount, of any items of income, gain and loss.
9.4    Special Regulatory Allocations. The following special allocations shall
be made in the following order:
(a)    Minimum Gain Chargeback. Notwithstanding anything in this Agreement to
the contrary, if there is a net decrease in Minimum Gain during any tax year of
the Company, then, prior to any other allocations provided for in this
Agreement, a Member shall be specially allocated items of Company income and
gain for the year (and, if necessary, for succeeding years) equal to that
Member’s share of the net decrease in Minimum Gain in accordance with Sec.
1.704-2(f) of the Regulations and other applicable Regulations. The items to be
allocated shall be determined in accordance with Sec. 1.704-2(f)(6) of the
Regulations.
(b)    Member Minimum Gain Chargeback. If during a taxable year of the Company
there is a net decrease in Member Nonrecourse Debt Minimum Gain, any Member with
a share of that Member Nonrecourse Debt Minimum Gain (determined under Sec.
1.704-2(i)(5) of the Regulations) as of the beginning of the year shall be
allocated items of income and gain for the year (and, if necessary, for
succeeding years) equal to that Member’s share of such

-44-





--------------------------------------------------------------------------------




net decrease in accordance with Sec. 1.704-2(i) of the Regulations and other
applicable Regulations.
(c)    Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in subsections (4), (5) or
(6) of Sec. 1.704-1(b)(2)(ii)(d) of the Regulations, then items of income and
gain shall be specially allocated to the Member in an amount and manner
sufficient to eliminate as quickly as possible, to the extent required by the
Regulations, any deficit in a Member’s Capital Account caused by the unexpected
adjustment, allocation or distribution, but only to the extent that the Member
does not otherwise have an obligation to restore its Capital Account deficit.
This Section 9.4(c) is intended to satisfy the “qualified income offset”
provisions of Sec. 1.704-1(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently therewith.
(d)    Allocation of Nonrecourse Deductions. Items of loss, deduction and Code
Sec. 705(a)(2)(B) Expenditures attributable under Sec. 1.704-2(c) of the
Regulations to increases in the Company’s Minimum Gain shall be allocated, as
provided in Sec. 1.704-2(e) of the Regulations, to the Members in accordance
with the allocation provisions set forth in Article 5.
(e)    Allocation of Member Nonrecourse Deductions. Notwithstanding the
provisions of Section 5.4, items of loss, deduction and Code Sec. 705(a)(2)(B)
Expenditures attributable under Sec. 1.704-2(i) of the Regulations to Member
Nonrecourse Debt shall (prior to any allocation pursuant to Section 5.4) be
allocated, as provided in Sec. 1.704-2(i) of the Regulations, to the Members in
accordance with the ratios in which they bear the economic risk of loss for such
debt for purposes of Sec. 1.752-2 of the Regulations.
(f)    Special Allocations for Special Capital Accounts. At all times prior to a
[*CONFIDENTIAL*]% Payout, allocations corresponding to those set forth in the
foregoing subsections of this Section 9.4 shall be made with respect to each
Member’s Special Capital Account prior to the allocation pursuant to Section 5.4
of Special Net Profits and Special Net Losses attributable to each Special
Expansion Project to which the allocation relates.
9.5    Ameliorative Allocations. The allocations in Section 9.4 (the “Regulatory
Allocations”) are intended to comply with certain requirements under Section 704
of the Code and the Regulations. It is the intent of the Members that all
Regulatory Allocations shall be offset with other Regulatory Allocations or
special allocations of other items of income, gain, loss or deduction of the
Company pursuant to this Section 9.5. The Tax Member shall, to the fullest
extent permissible under applicable Law, make allocations pursuant to this
Section 9.5 to minimize any distortions in the economic arrangement of the
Members that might otherwise result from the application of the Regulatory
Allocations and, in that regard, shall take into account any future required
offsetting allocations.
9.6    Tax Returns and Elections.
(a)    Tax Returns. The Company shall cause to be prepared and timely filed all
necessary federal and state tax returns for the Company, including making the
elections described in Section 9.6(b). Upon written request by the Company, each

-45-





--------------------------------------------------------------------------------




Member shall furnish to the Company all pertinent information in its possession
relating to Company operations that is necessary to enable the Company’s tax
returns to be prepared and filed.
(b)    Tax Elections. The Company shall make the following elections on the
appropriate tax returns:
(i)    to adopt the accrual method of accounting;
(ii)    to use the calendar year as provided for in Section 9.7 as the taxable
year;
(iii)    an election pursuant to Section 754 of the Code;
(iv)    to elect to deduct and/or amortize the organizational expenses of the
            Company as permitted by Section 709(b) of the Code;
(v)    to elect to deduct and/or amortize the start-up expenditures of the
            Company as permitted by Section 195(b) of the Code; and
(vi)    any other election that the Board deems appropriate and in the best
            interests of the Company or Members, as the case may be.
It is the intention of the Members that the Company be treated as a partnership
for U.S. federal income tax purposes and neither the Company nor any Member may
make any election to the contrary, including an election pursuant to Treasury
Regulation section 301.7701-3(c) or any similar provisions of applicable state
law, and no provision of this Agreement shall be construed to sanction or
approve such an election.
(c)     Pro Rata Method. In the event of a Transfer of ownership of all of the
Membership Interests of a Member, the Transferor and the Transferee shall have
the option to elect the pro rata method of determining items to be included in
the taxable income of the respective party pursuant to Regulations Section
1.706-1(c)(2) or any successor provision thereto. Upon presentation by the
Transferor and its Transferee to the Tax Member of an agreement duly executed
under the applicable regulations, the Company shall use the pro rata method in
reporting partnership items to the Transferor Member and its Transferee in
connection with the Transferred Interest.
(d)    Remedial Method. For purposes of the allocations set forth in Section
9.3(b), the Company hereby elects the remedial method of allocation under
Regulations Section 1.704-3(d).
9.7    Fiscal Year. Unless a different tax year is required under the Code and
the Regulations, the fiscal year of the Company (the “Fiscal Year”) shall end on
December 31 of each calendar year. The Company shall have the same Fiscal Year
for United States federal income tax purposes and for accounting purposes.
9.8    Margin Tax. If applicable Law requires (a) a Member and (b) the Company
to participate in filing of a Texas margin tax combined group report, the
Parties agree that the

-46-





--------------------------------------------------------------------------------




Company shall promptly reimburse such Member for the margin tax paid on behalf
of the Company as a combined group member. The margin tax paid on behalf of the
Company shall be deemed to be equal to the margin tax that the Company would
have paid if it had computed its margin tax liability for the report period on a
separate entity basis rather than as a member of the combined group.
ARTICLE 10
GENERAL PROVISIONS
10.1    Entire Agreement. This Agreement, any exhibit or schedules hereto, and
the Transaction Agreements constitute the full and entire understanding and
agreement among the Members with regard to the subject matters hereof and
thereof and supersedes all other prior agreements with regard to the subject
matters hereof and thereof.
10.2    Binding Provisions; Assignment. The covenants and agreements contained
in this Agreement shall be binding upon the successors, assigns, heirs, estates
and personal representatives of the respective Members and the Board Members.
Except for Transfers pursuant to Article 6, none of the rights, privileges or
obligations set forth in, arising under or created by this Agreement may be
assigned or transferred without the prior written consent of all of the Members.
10.3    Governing Law; Dispute Resolution; Jurisdiction.
(a)    This Agreement and all questions relating to the interpretation or
enforcement of this Agreement shall be governed by and construed in accordance
with the Laws of the State of Delaware without regard to the Laws of the State
of Delaware or any other jurisdiction that would call for the application of the
substantive Laws of any jurisdiction other than Delaware.
(b)    Claims or controversies arising out of this Agreement shall be determined
and resolved in accordance with the following procedures:
(i)    Any claim or controversy arising out of or relating to this Agreement,
including without limitation the meaning of its provisions, or the proper
performance of its terms, its breach, termination or invalidity (each, a
“Dispute”) will be resolved in accordance with the procedures specified in this
Section 10.3, which until the completion of the procedures set forth in Section
10.3(b)(iii), will be the sole and exclusive procedure for the resolution of any
such Dispute, except that any party, without prejudice to the following
procedures, may file a complaint to seek preliminary injunctive or other
provisional judicial relief, if, in its sole judgment, that action is necessary
to avoid irreparable damage or to preserve the status quo or to avoid any
applicable statute of limitations running that is not tolled in accordance with
Section 10.3(b)(iv) below. Despite that action the parties will continue to
participate in good faith in the procedures specified in this Section 10.3(b).
(ii)    Any party wishing to initiate the Dispute resolution procedures set
forth in this Section 10.3 must give written notice of the Dispute to the other
party

-47-





--------------------------------------------------------------------------------




(a “Dispute Notice”). The Dispute Notice will include (i) a statement of that
party’s position and summary of arguments supporting that position, and (ii) the
name and title of the executive who will represent that party and of any other
Person who will accompany the executive, in the negotiations under Section
10.3(b)(iii).
(iii)    If any party has given a Dispute Notice, the parties will attempt in
good faith to resolve the Dispute within thirty (30) days of delivery of the
Dispute Notice (such period, the “Negotiation Period”) by negotiations between
executives who have authority to settle the Dispute and who are either a Board
Member of the Company or at a Vice President or higher level of management (or
functional equivalent) of the Person (or its managing member or general partner)
with direct responsibility of the administration of this Agreement or the matter
in Dispute. Within fifteen (15) days after the delivery of the Dispute Notice,
the receiving party will submit to the other a written response. The response
shall include (A) a statement of the party’s position and a summary of arguments
supporting that position, and (B) the name and title of the executive who will
represent that party and of any other Person who will accompany the executive.
During the Negotiation Period, such executives of the parties will meet at least
weekly, at a mutually acceptable time and place, and thereafter during the
Negotiation Period as more often as they reasonably deem necessary, to attempt
to resolve the Dispute.
(iv)    All applicable statutes of limitation and defenses based upon the
passage of time will be tolled while the procedures specified in Section 10.3
are pending. The parties will take any action required to effectuate that
tolling. Each party is required to continue to perform its obligations under
this Agreement pending completion of the procedures set forth in Section 10.3,
unless to do so would be impossible or impracticable under the circumstances.
(v)    If a Dispute is not resolved as of the end of the Negotiation Period
(including any agreed extensions), the Dispute shall be resolved and decided by
the state and federal courts located in Harris County, Texas Courts
(collectively, the “Harris County Courts”). Each of the parties hereby
irrevocably and unconditionally, for itself and its property, submits to the
exclusive jurisdiction in the Harris County Courts and any appellate court from
any thereof, in any suit, action or other proceeding arising out of or relating
to this Agreement, any related agreement (including any Transaction Agreement)
or any transaction contemplated hereby or thereby, and agrees that all claims in
respect of such suit, action or other proceeding may be heard and determined in
any such court, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such suit, action or proceeding except in the
Harris County Courts, (ii) agrees that any claim in respect of any such action
or proceeding may be heard and determined in the Harris County Courts, and any
appellate court from any thereof, (iii) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such suit, action or proceeding in the Harris
County Courts, and (iv) waives, to

-48-





--------------------------------------------------------------------------------




the fullest extent it may legally and effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the Harris
County Courts. Each party hereby agrees that service of summons, complaint or
other process in connection with any proceedings contemplated hereby may be made
by registered or certified mail addressed to such party at the address specified
pursuant to Section 10.6.
10.4    Waiver of Jury Trial. EACH OF THE COMPANY, THE MEMBERS, AND ANY
INDEMNITEES SEEKING REMEDIES HEREUNDER, HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF
ANY MEMBER, BOARD MEMBER OR INDEMNITEE, IN EACH CASE, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
10.5    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future Laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provisions as may be possible and be legal, valid and enforceable.
10.6    Notices. Except as otherwise provided in this Agreement, all notices
required or permitted to be given under this Agreement shall be sufficient and
deemed delivered if in writing, as follows: (A) by personally delivering the
notice to the party entitled to receive it or (B) by Federal Express or any
other reputable overnight carrier, in which case the notice shall be deemed to
be given as of the date it is delivered. All notices to the Company shall be
addressed to the Operator at the address specified in the Operating Services
Agreement, with a copy (which shall not constitute notice) to each Member at the
applicable address set forth below. All notices to the Board Members shall be
addressed to such Board Members at the addresses on file with the Company, with
a copy (which shall not constitute notice) to the Member appointing each such
Board Member at the applicable address set forth below. All other notices shall
be addressed as follows:
If to Plains:
Plains Pipeline, L.P.
333 Clay Street, Suite 1600
Houston, Texas 77002
Attn: Sam Brown, Vice President

-49-





--------------------------------------------------------------------------------




With a copy to (which shall not constitute notice):
Plains Pipeline, L.P.
333 Clay Street, Suite 1600
Houston, Texas 77002
Attn: Richard McGee, Executive Vice President and General Counsel
If to Delek:
DKL Caddo, LLC
7102 Commerce Way
Brentwood, Tennessee 37027
Attn: Frederec Green, Executive Vice President
With a copy to:
DKL Caddo, LLC
7102 Commerce Way
Brentwood, Tennessee 37027
Attn: Andrew Schwarcz, Executive Vice President and General Counsel

Any party hereto may specify a different address, by written notice to the other
parties hereto. The change of address shall be effective upon the other parties’
receipt of the notice of the change of address.
10.7    Counterparts. This Agreement may be executed in two or more
counterparts, any one of which counterparts need not contain the signatures of
more than one party, each one of which counterparts constitutes an original, and
all of which counterparts taken together constitute one and the same instrument.
A signature delivered by facsimile or other electronic transmission (including
e-mail) will be considered an original signature. Any Person may rely on a copy
or reproduction of this Agreement, and an original will be made available upon a
reasonable request.
10.8    No Third-Party Beneficiaries. Except as expressly set forth in Section
6.3, Section 6.10 and Article 4, nothing contained in this Agreement shall
create or be deemed to create any rights or benefits in any third parties.
10.9    Amendment of Agreement. Neither this Agreement nor the Certificate may
be amended or modified except by a vote pursuant to Section 2.3.
10.10    Confidentiality; Press Releases. Without the consent of the Board or
the other Member(s), no Member shall divulge to any Person any information
relating to the assets, liabilities, operations, business affairs or any other
such information about the Company or any of its Subsidiaries (including,
without limitation, confidential shipper information, pricing, cost data and
other commercially sensitive information relating to the Business), that is not
already publicly available or that has not been publicly disclosed pursuant to
authorization by the Board (“Confidential Information”), except (a) as required
by Law, (b) as required pursuant to an

-50-





--------------------------------------------------------------------------------




order of a court of competent jurisdiction, (c) as necessary to perform its
obligations pursuant to the Operating Services Agreement or the Construction
Agreement, (d) to the extent necessary to enforce the rights of such Member
under this Agreement or the Transaction Agreements, (e) to a Specified Affiliate
and any other legal, accounting, investment or banking representatives
(“Representatives”), and (f) to any self-regulating authority, such as a stock
exchange, provided that, any Member disclosing any such information to a
Specified Affiliate or Representative shall (i) inform such Specified Affiliate
or Representative of the obligations of this Section 10.10 and (ii) be
responsible for any breach of this Section 10.10 by any such Specified Affiliate
or Representative. The right to maintain the confidentiality of the affairs of
the Company in connection with the Company’s business may be enforced by the
Company by way of an injunction issued out of any court of competent
jurisdiction, and such right shall not restrict or take the place of the
Company’s rights to money damages for a violation of the provisions of this
Section 10.10. Notwithstanding anything to the contrary in this Section 10.10, a
Member may disclose Confidential Information in the following circumstances to
potential Transferees of Membership Interests; provided, however (except with
respect to potential Transfers to Specified Affiliates), that prior written
notice of such disclosure must be provided to the other Members (including the
identity of the potential Transferee and the information to be disclosed) and
such potential Transferee must execute a confidentiality agreement in customary
form prior to such disclosure which (i) requires the recipient to keep the
information confidential, (ii) prohibits the recipient from using the
information for any purpose other than evaluating the potential Transfer and
(iii) provides the Company with third party beneficiary rights. The
confidentiality obligations of the Members shall survive any termination of the
membership of any Member in the Company.
Without reasonable prior notice to the other parties hereto, no Member will
issue, or permit any agent or Affiliate of it to issue, any press releases or
otherwise make, or cause any agent or Affiliate of it to make, any public
statements with respect to this Agreement, the Operating Services Agreement, any
Construction Agreement, any Confidential Information or the activities
contemplated hereby or thereby, except where such release or statement is deemed
in good faith by such releasing Member to be required by Law or under the rules
and regulations of a recognized stock exchange on which shares of such Member or
any of its Affiliates are listed, and in any case, prior to making any such
press release or public statement, such releasing Member shall provide a copy of
the proposed press release or public statement to the other Member hereto
reasonably in advance of the proposed release date as necessary to enable such
other Member to provide comments on it; provided such other Member must respond
with any comments within one (1) Business Day after its receipt of such proposed
press release
Notwithstanding anything to the contrary in this Agreement, any Member or
Affiliate of a Member may disclose information regarding the Business that is
not Confidential Information in investor presentations, industry conference
presentations or similar disclosures. If a Member wishes to disclose any
Confidential Information in investor presentations, industry conference
presentations or similar disclosures, such Member must first (i) provide the
other Member with a copy of that portion of the presentation or other disclosure
document containing such Confidential Information and (ii) obtain the prior
written consent of the other Member to such disclosure (which consent may not be
unreasonably withheld, conditioned or delayed).

-51-





--------------------------------------------------------------------------------




10.11    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom may be granted, only by a written
document executed by the Members. No such waiver or consent shall be deemed to
be or shall constitute a waiver or consent with respect to any other terms or
provisions of this Agreement, whether or not similar. Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent. No
failure or delay by a Member to exercise any right, power or remedy under this
Agreement, and no course of dealing among the parties to this Agreement, shall
operate as a waiver of any such right, power or remedy of the Member. No single
or partial exercise of any right, power or remedy under this Agreement by a
Member, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude the Member from any other or further
exercise thereof or the exercise of any other right, power or remedy under this
Agreement. The election of any remedy by a Member shall not constitute a waiver
of the right of such Member to pursue other available remedies. No notice to or
demand on a Member not expressly required under this Agreement shall entitle the
Member receiving the notice or demand to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Member giving the notice or demand to any other or further action in any
circumstances without the notice or demand.
10.12    Limitation on Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES THE
OTHER PARTIES TO THIS AGREEMENT FROM AND EXCLUDES ANY RECOVERY FOR ITS OWN
SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL, INCIDENTAL, AND INDIRECT DAMAGES
(INCLUDING LOSS OF, DAMAGE TO OR DELAY IN PROFIT, REVENUE OR PRODUCTION)
RELATING TO, ASSOCIATED WITH, OR ARISING OUT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ANY SUCH DAMAGES RELATING TO,
ASSOCIATED WITH OR ARISING OUT OF MATTERS INVOLVING ANY PARTY ACTING IN ITS
CAPACITY AS A PARTY HERETO, EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH
DAMAGES TO A THIRD PARTY, WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND
REASONABLE ATTORNEYS’ FEES INCURRED IN CONNECTION WITH DEFENDING AGAINST SUCH
DAMAGES) SHALL NOT BE EXCLUDED BY THIS PROVISION AS TO RECOVERY HEREUNDER. NO
LAW, THEORY, OR PUBLIC POLICY SHALL BE GIVEN EFFECT WHICH WOULD UNDERMINE,
DIMINISH, OR REDUCE THE EFFECTIVENESS OF THE FOREGOING WAIVER, IT BEING THE
EXPRESS INTENT, UNDERSTANDING, AND AGREEMENT OF THE PARTIES HERETO THAT SUCH
DAMAGE WAIVER, EXCLUSION, DISCLAIMER, AND RELEASE IS TO BE GIVEN THE FULLEST
EFFECT, NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT),
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER LEGAL FAULT OF
ANY PARTY.
10.13    Attorneys’ Fees. In the event of any litigation between the Members, or
between the Company and any Members, arising under this Agreement, the
prevailing party shall be entitled to reimbursement for its out-of-pocket costs
and expenses resulting from any such litigation, including attorneys’ fees and
expenses.

-52-





--------------------------------------------------------------------------------




10.14    Interpretation. The parties to this Agreement acknowledge and agree
that: (A) each Member and its counsel has reviewed, or has had the opportunity
to review, the terms and provisions of this Agreement; and (B) any rule of
construction to the effect that any ambiguities are resolved against the
drafting Member shall not be used to interpret this Agreement. The words
“include,” “includes,” and “including” in this Agreement mean
“include/includes/including without limitation.” The use of “or” is not intended
to be exclusive unless expressly indicated otherwise. All references to $,
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars. The use of the masculine, feminine or neuter gender or the
singular or plural form of words shall not limit any provisions of this
Agreement. A statement that an item is listed, disclosed or described means that
it is correctly listed, disclosed or described, and a statement that a copy of
an item has been delivered means a true and correct copy of the item has been
delivered. Time is of the essence in this Agreement. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified. Whenever any action must be taken hereunder on or
by a day that is not a Business Day, then such action may be validly taken on or
by the next day that is a Business Day. Any reference herein to any Law shall be
construed as referring to such Law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time. All article, section,
subsection and exhibit references used in this Agreement are to articles,
sections, subsections and exhibits to this Agreement unless otherwise specified.
The exhibits attached to this Agreement constitute a part of this Agreement and
are incorporated herein for all purposes.
10.15    Headings and Captions. The headings and captions of the various
articles and sections of this Agreement are for convenience of reference only
and shall in no way modify or affect the meaning or construction of any of the
terms or provisions of this Agreement.
10.16    Expenses. Except as otherwise set forth in this Agreement, each Member
shall pay its respective fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by the Member) in connection with the
preparation or enforcement of, or of any requests for consents or waivers under,
this Agreement, including any amendments or waivers to this Agreement.
10.17    Laws and Regulations. This Agreement is subject to all present and
future orders, rules, and regulations of any regulatory body having jurisdiction
and to the Laws of the United States or any State having jurisdiction; and in
the event this Agreement or any provision hereof shall be found contrary to or
in conflict with any such order, rule regulation or Law this Agreement shall be
deemed modified to the extent necessary to comply with such order, rule,
regulation, or Law, but only for the period of time and in the jurisdiction for
which such order, rule, regulation, or Law is in effect.
10.18    Waiver of Partition of Company Property. Each Member hereby irrevocably
waives during the term of the Company any right that it may have to maintain any
action for partition with respect to the System or any assets of the Company.

-53-





--------------------------------------------------------------------------------




ARTICLE 11
DEFINITIONS
The following words and phrases shall have the meanings specified in this
Article 11:
“[*CONFIDENTIAL*]% Payout” means, with respect to any Participating Member in
any Special Expansion Project, the date when such Member has received Special
Available Cash distributions totaling [*CONFIDENTIAL*]% of its Special Expansion
Project Contributions made with respect to such Special Expansion Project.
“Acquired Member” has the meaning set forth in Section 6.3(a).
“Acquiror” has the meaning set forth in Section 6.3(a).
“Act” has the meaning set forth in Section 1.1.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 9.2.
“Agreement” has the meaning set forth in the preamble.
“Affiliate” means, with reference to any Person, any other Person that directly
or indirectly Controls, through one or more intermediaries, is Controlled by or
is under common Control with the first Person. Notwithstanding the foregoing,
for the purposes of this Agreement, Delek US Holdings, Inc., and its
Subsidiaries (not including Delek Logistics Partners, L.P. or its Subsidiaries)
shall not be Affiliates of Delek Logistics Partners, L.P. or its Subsidiaries.
“Agreed Value” means the Fair Market Value of Contributed Property or other
property of the Company, as agreed upon by the Members in accordance with
Section 2.3; provided that the Members agree that because the business is still
under construction, recently purchased property has a Fair Market Value equal to
its cost, and therefore, except for the Estimated Plains Contributed Assets and
the Estimated Delek Contributed Assets, the Agreed Value of any Contributed
Property acquired by the contributing Member within the two-year period
immediately prior to the Effective Date shall be the actual cost of such
Contributed Property to the contributing Member as demonstrated by such
documentation as may be reasonably requested by the other Members.
“Agreement” has the meaning set forth in the preamble.
“Appraiser” has the meaning set forth in Section 6.3(d).
“Available Cash” has the meaning set forth in Section 5.2(a).
“Bankruptcy” means with respect to any Person (a) the commencement of a case or
other proceeding, without the application or consent of such Person, in any
court, seeking the liquidation, reorganization, debt arrangement, dissolution,
winding up, or composition or readjustment of debts of such Person, the
appointment of a trustee, receiver, custodian,

-54-





--------------------------------------------------------------------------------




liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any Law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, if such case or proceeding has
continued undismissed, undischarged, unbonded or unstayed and in effect for a
period of one hundred twenty (120) consecutive days; or an order for relief in
respect of such Person has been entered in an involuntary case under the federal
bankruptcy Laws or other similar Laws now or hereafter in effect; or (b) the
commencement by such Person of a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar Law now or hereafter in effect, or the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian or sequestrator (or other similar official) for such Person,
or the general assignment by such Person of all or substantially all of its
property for the benefit of creditors, or such Person shall fail to, or admit in
writing its inability to, pay its debts generally as they become due, or such
Person or its board of directors shall vote to implement any of the foregoing;
or (c) the commencement against the Person of any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets, which results in the entry of
an order for any such relief which shall not have been vacated, discharged or
stayed or bonded pending appeal within ninety (90) days from the entry thereof;
or (d) the taking by the Person of any material action in furtherance of, or
indicating its consent to, approval of, or acquiescence in any of the acts set
forth in clause (a), (b), or (c) above.
“Board” has the meaning set forth in Section 2.1.
“Board Member” has the meaning set forth in Section 2.1.
“Budget” means the annual operating budget of the Company or any Subsidiary, as
approved pursuant to Section 2.3(v), in addition to the budgets submitted by the
Contractor or Operator pursuant to the Construction Agreement or the Operating
Services Agreement, as applicable, and approved pursuant to Section
2.5(a)(iii)(C) and Section 2.5(a)(iii)(D).
“Business” has the meaning set forth in Section 1.6.
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of Delaware or the
State of Texas.
“Business Opportunity” has the meaning set forth in Section 4.11(a).
“Capital Account” means the individual capital account of each Member reflecting
the contributions, distributions and allocations of income, gain, loss,
deduction, expense, and credit to each Member and maintained as provided in
Section 9.
“Capital Contribution” means the amount of money or the fair market value of
other property contributed to the Company with respect to the interest in the
Company held by a particular Member.
“Capital Interest” means the Member’s interest in the capital of the Company.

-55-





--------------------------------------------------------------------------------




“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that should, in accordance with GAAP, appear as a liability on the
balance sheet of such Person
“Carrying Value” means (A) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation, cost
recovery and amortization deductions charged to the Capital Accounts pursuant to
Section 9.2 with respect to such property, as well as any other reductions as a
result of sales, retirements and other dispositions of assets included in a
Contributed Property, as of the time of determination, (B) with respect to an
Adjusted Property, the value of such property immediately following the
adjustment provided in Section 9.2 reduced (but not below zero) by all
depreciation, cost recovery and amortization deductions charged to the Capital
Accounts pursuant to Section 9.2 with respect to such property, as well as any
other reductions as a result of sales, retirements or dispositions of assets
included in Adjusted Property, as of the time of determination, and (C) with
respect to any other property, the adjusted basis of such property for federal
income tax purposes as of the time of determination.
“Cash Value” means the Fair Market Value (expressed in dollars) of all or a
portion of the Member Interests and associated Membership Interests subject to
the proposed Transfer. For purposes of Section 6.2(d), the Cash Value proposed
by the Transferring Member in its notice shall be conclusively deemed correct
unless any other Member gives notice to such other Member within 30 days of
receipt of the such other Member’s notice stating that it does not agree with
the statement of the Cash Value, setting forth the Cash Value it believes is
correct, and providing any supporting information that it believes is helpful.
“Cause” means such Board Member or Designated Officer (a) is the subject of
civil or criminal charges instituted by a Governmental Body based upon
allegations of breach or violation of securities Laws or the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq., or (b) is indicted, convicted or
enters a plea of no contest or nolo contendere to any felony or other crime
involving moral turpitude.
“Certificate” has the meaning set forth in Section 1.1.
“Change of Control” means with respect to any Member, the occurrence of any
event or series of related events that result (or will result) in such Member
ceasing to be Controlled by the Person that was such Member’s Parent immediately
prior to such event or series of related events provided, however, that a Parent
Sale, and any other changes in ownership in any Parent, the general partner of
any Parent or any other Person directly or indirectly Controlling any Parent,
shall not constitute a Change of Control.
“Change of Control Notice” has the meaning set forth in Section 6.3(b).
“Closing Period” has the meaning set forth in Section 6.2(d).

-56-





--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble.
“Company Property” means all interests, properties, whether real or personal,
and rights of any type owned or held by the Company, whether owned or held by
the Company at the date of its formation or thereafter acquired.
“Confidential Information” has the meaning set forth in Section 10.10.
“Connection Agreement” means any Connection Agreement to be entered into between
the Company and a Person after the date hereof, substantially in the form
attached hereto as Exhibit F.
“Construction Agreement” means that certain Construction Agreement by and
between Plains and the Company, dated March 20, 2015, as amended from time to
time.
“Contractor” has the meaning set forth in the Construction Agreement.
“Contributed Property” means property or other consideration (other than cash)
contributed to the Company by a Member in exchange for Membership Interests.
“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of management or policies (whether through ownership of
securities or any partnership or other ownership interest, by contract or
otherwise) of a Person. For the purposes of the preceding sentence, Control
shall be deemed to exist when a Person possesses, directly or indirectly,
through one or more intermediaries (a) in the case of a corporation, more than
fifty percent (50%) of the outstanding voting securities thereof, (b) in the
case of a limited liability company, partnership or venture, fifty percent (50%)
or more of the voting control of all of the managing members, managing partners
or managing venturers, as the case may be (if any), or the right to more than
fifty percent (50%) of the distributions therefrom (including liquidating
distributions), (c) in the case of a limited partnership fifty percent (50%) or
more of the voting control of all of the general partners of the limited
partnership, or the right to more than fifty percent (50%) of the distributions
therefrom (including liquidating distributions, or (d) in the case of any other
Person, more than fifty percent (50%) of the economic or beneficial interest
therein; and provided further, however, that for all purposes related to
compliance by the Company with or the application to the Company of FERC rules,
regulations and orders, “Control” shall be deemed to exist by virtue of the
ownership of ten percent (10%) or more of the equity securities of such relevant
Person.
“Delek” has the meaning set forth in the preamble.
“Delek Contribution” has the meaning set forth in Section 5.1(a)(ii).
“Delek Guaranty” means that certain Guaranty Agreement dated March 20, 2015 and
executed and delivered by Delek Logistics Partners, LP guarantying the
obligations of Delek for the benefit of the Company.

-57-





--------------------------------------------------------------------------------




“Designated Officer” has the meaning set forth in Section 2.10(b).
“Designee” means with respect to any Member, its designee, which may be any
secured party having a security interest in the Membership Interest of such
Member; provided, that such Member shall be deemed to have granted to such
designee such Member’s rights to determine a Fair Market Value pursuant to
Section 6 hereof; provided further that, such secured party shall automatically
be deemed the Designee of such Member only upon the delivery by the secured
party of a written notice pursuant to Section 10.6 hereof to the Other Members
that such secured party seeks to commence foreclosure remedies or proceedings
upon such Membership Interests as permitted by Section 6.10 hereof.
“Dispute” has the meaning set forth in Section 10.3(b).
“Dispute Notice” has the meaning set forth in Section 10.3(b).
“Document Submission Period” has the meaning set forth in Section 6.3(e).
“Effective Date” has the meaning set forth in the preamble of this Agreement.
“Emergency” has the meaning set forth in the Operating Services Agreement and/or
applicable Construction Agreement, as the context requires.
“Estimated Delek Contributed Assets” has the meaning set forth in Section
5.1(a)(ii).
“Estimated Plains Contributed Assets” has the meaning set forth in Section
5.1(a)(i).
“Expansion Project” means any capital project to the extent approved in
accordance with this Agreement to expand the System beyond what is expressly
contemplated in the Construction Agreement; including (a) the addition of pumps,
(b) the addition of tankage at stations on the System on land owned or leased by
the Company, and (c) the looping or twinning of any portion of the System along
or in proximity to the existing right of way; and further provided, that for the
avoidance of doubt, none of the following shall be an “Expansion Project”
hereunder: (i) any pipeline laterals or truck offloading facilities delivering
crude oil into the System; (ii) any project included in a previously approved
Budget; and (iii) any tankage or facilities that a Member constructs at or near
any of the stations on the System that is on land owned or leased by such Member
and not by the Company.
“Expansion Project Budget” has the meaning set forth in Section 2.12(a).
“Expansion Project Request” has the meaning set forth in Section 2.12(a).
“Fair Market Value” means the value that would be obtained in an arm’s length
transaction for cash between an informed and willing buyer and an informed and
willing seller, neither of whom is under any compulsion to purchase or sell,
respectively.
“FERC” means the Federal Energy Regulatory Commission.
“Final Closing Statements” has the meaning set forth in Section 5.1(a)(iv).

-58-





--------------------------------------------------------------------------------




“Final Completion” has the meaning set forth in the Construction Agreement.
“Final Delek Contributed Assets” has the meaning set forth in Section
5.1(a)(iv).
“Final Plains Contributed Assets” has the meaning set forth in Section
5.1(a)(iv).
“Fiscal Year” has the meaning set forth in Section 9.7.
“Fixed Fee” has the meaning set forth in the Operating Services Agreement.
“GAAP” means U.S. generally accepted accounting principles, consistently
applied.
“Governmental Body” means any (a) federal, state, local or municipal government,
or (b) governmental or quasi-governmental authority of any nature, including (i)
any governmental agency, branch, department, official, or entity, (ii) any
court, judicial authority or other tribunal and (iii) any arbitration body or
tribunal.
“Guaranty” means a guaranty agreement in the form approved by the Board, to be
executed and delivered by a creditworthy Affiliate of a proposed new Member or
Substituted Member to the other Member(s) as of the applicable date, guarantying
the obligations of such Member arising under this Agreement.
“Harris County Courts” has the meaning set forth in Section 10.3(b)(vi)(A).
“Indebtedness” means of any Person means Liabilities in any of the following
categories:
(a)    Liabilities for borrowed money;
(b)    Liabilities constituting an obligation to pay the deferred purchase price
of property or services;
(c)    Liabilities evidenced by a bond, debenture, note or similar instrument;
(d)    Liabilities that (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) are payable more than one year from the date of
creation or incurrence thereof (other than reserves for taxes and reserves for
contingent obligations);
(e)    Capital Lease Obligations;
(f)    Liabilities arising under conditional sales or other title retention
agreements;
(g)    Liabilities owing under direct or indirect guaranties of Indebtedness of
obligations of any other Person;
(h)    Liabilities relating to sale/leaseback agreements; or

-59-





--------------------------------------------------------------------------------




(i)    Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor or with respect to banker’s acceptances.
“Indemnitee” has the meaning set forth in Section 4.1.
“Independent Auditor” means KPMG.
“Initial Election Period” has the meaning set forth in Section 2.12(a).
“Initial Election Period Objection” has the meaning set forth in Section
2.12(a).
“Initial Review Period” has the meaning set forth in Section 5.1(a)(iv).
“Interested Non-Proposing Members” has the meaning set forth in Section 2.12(c).
“Insurance Indemnification Obligation” has the meaning set forth in Section 5.6.
“Insurance Program” has the meaning set forth in Section 5.6.
“Itemized Project” has the meaning set forth in Section 6.1 of the Operating
Services Agreement.
“Law” means mean any applicable statute, law, rule (including rules of common
law), regulation, ordinance, order, code, ruling, writ, injunction, judgment,
settlement, decree or other official act or legally enforceable requirement of
or by any Governmental Body.
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
tax lien, mechanic’s or materialman’s lien, or any other charge or encumbrance
for security purposes, whether arising by Law or agreement or otherwise, but
excluding any right of offset that arises without agreement in the ordinary
course of business. “Lien” also means any filed financing statement, any
registration of a pledge (such as with a lender of uncertificated securities),
or any other arrangement or action that would serve to perfect a Lien described
in the preceding sentence, regardless of whether such financing statement is
filed, such registration is made, or such arrangement or action is undertaken
before or after such Lien exists.
“Lion Oil Guaranty” means that certain Guaranty Agreement dated March 20, 2015
and executed and delivered by Delek US Holdings, Inc. guarantying the
obligations of Lion Oil Company for the benefit of the Company.

-60-





--------------------------------------------------------------------------------




“Lower Offer Price” has the meaning set forth in Section 6.2(d).
“Mandatory Contribution” means any contribution a Member is required to make to
the Company under the terms of this Agreement.
“Material Commercial Contract” means (i) any contract containing or triggering a
most favored nations, right of first refusal or non-competition provision and
(ii) any contract requiring the approval of the Company pursuant to Section 4 of
the Operating Services Agreement.
“Material Transportation Contract” means any contract that reserves
transportation or storage capacity on any segment of the System, including any
open season letter agreement.
“Member” means each Person who owns Membership Interests and, if such Person is
a Transferee, who has complied with the terms of Article 5.
“Member Interest” means the limited liability company interest (as defined in
the Act) in the Company. A Member’s Member Interest in the Company is evidenced
by Membership Interests.
“Member Nonrecourse Debt” means any liability (or portion thereof) of the
Company that constitutes debt which, by its terms, is nonrecourse to the Company
and the Members for purposes of Sec. 1.1001-2 of the Regulations, but for which
a Member or a related Person (within the meaning of Sec. 1.752-4(b) of the
Regulations) bears the economic risk of loss as determined under Sec. 1.704-2(b)
of the Regulations.
“Member Nonrecourse Debt Minimum Gain” means, with respect to any Member
Nonrecourse Debt, the Minimum Gain for such obligation computed as if such
obligation were a Nonrecourse Liability.
“Membership Interests” means the Member Interests of the Company authorized and
issued under this Agreement.
“Minimum Gain” means the amount determined, by computing with respect to each
Nonrecourse Liability of the Company, the amount of gain, if any, that would be
realized by the Company if it disposed of the property securing such liability
in full satisfaction thereof, and by then aggregating the amounts so computed.
“Negotiation Period” has the meaning set forth in Section 10.3(b).
“Net Losses” means, with respect to any period, the excess of the aggregate
recognized losses and expenses incurred during such fiscal period by the Company
over the aggregate recognized income and gain during such fiscal period by the
Company, as computed for federal income tax purposes, with the adjustments set
forth in Section 9.2(d), from all sources whatsoever (including income that is
exempt from federal income tax and not otherwise taken into account in computing
Net Losses, nondeductible expenses and expenses under Code Sec. 705(a)(2)(B))
and, in the case of the sale or other

-61-





--------------------------------------------------------------------------------




taxable exchange or disposition of a capital asset, the excess of the adjusted
tax basis thereof over the revenue realized on such sale or other taxable
exchange or disposition; provided, however, that for purposes of Article 5, Net
Losses shall not include any items which are specifically allocated under
Article 9 and Special Net Losses (and items thereof) and items allocable with
respect to a Special Expansion Project that are described in Section 9.4 or
Section 9.5 shall not be taken into account in computing Net Losses.
“Net Profits” means, with respect to any period, the excess of the aggregate net
recognized income and gain during such fiscal period by the Company over all
recognized expenses and losses incurred during such fiscal period by the
Company, as computed for federal income tax purposes, with the adjustments set
forth in Section 9.2(d), from all sources whatsoever (including income that is
exempt from federal income tax and not otherwise taken into account in computing
Net Profits, nondeductible expenses and expenses under Code Sec. 705(a)(2)(B)),
and, in the case of the sale or other taxable exchange or disposition of a
capital asset, the excess of the amount realized by the Company on such sale or
other taxable exchange or disposition over the adjusted tax basis thereof;
provided, however, that for purposes of Article 5, Net Profits shall not include
any items which are specifically allocated under Article 9 and Special Net
Profits (and items thereof) and items allocable with respect to a Special
Expansion Project that are described in Section 9.4 or Section 9.5 shall not be
taken into account in computing Net Profits.
“New Tax Law” has the meaning set forth in Section 9.1.
“Non-Participating Member” means, with respect to any Special Expansion Project,
the Members other than the Participating Members in such Special Expansion
Project.
“Non-Proposing Member” has the meaning set forth in Section 2.12(a).
“Nonrecourse Liability” means a liability (or that portion of a liability) with
respect to which no Person personally bears the economic risk of loss as
determined under Sec. 1.704-2(b)(3) of the Regulations.
“Non-Transferring Members” has the meaning set forth in Section 6.2(a)
“Notice of Acceptance” has the meaning set forth in Section 5.1(a)(iv).
“Notice of Disagreement” has the meaning set forth in Section 5.1(a)(iv).
“Objecting Party Methodology” has the meaning set forth in Section 2.12(a).
“Offer” has the meaning set forth in Section 6.2(a).
“Offer Notice” has the meaning set forth in Section 6.2(a).
“Offered Interests” has the meaning set forth in Section 6.2(a).
“Operating Services Agreement” means that certain Operating and Administrative
Services Agreement by and among the Company and Plains, dated March 20, 2015, as
amended from time to time.

-62-





--------------------------------------------------------------------------------




“Operator” has the meaning set forth in the Operating Services Agreement.
“Other Member” has the meaning set forth in Section 6.3(a).
“Parent” means (a) in the case of Plains or any Affiliate of Plains hereafter
admitted as a Member, Plains All American Pipeline, L.P.; (b) in the case of
Delek or any Affiliate of Delek hereafter admitted as a Member, Delek Logistics
Partners, L.P.; and (c) in the case of any other Member, the Person that is
designated by the Board as the Parent of such Member in connection with its
admission to the Company, or if no such designation is made, the Person that at
the time of such admission Controls such Member and that has no other Person
that Controls it.
“Parent Sale” means (i) a merger or other combination by and between such
Member’s Parent and any Person that is not an Affiliate of a Member’s Parent or
(ii) the sale of all or substantially all of the assets or equity of a Member’s
Parent to any Person that is not an Affiliate of such Member’s Parent.
“Participating Member” has the meaning set forth in Section 2.12(c)(ii).
“Percentage Interest” means, at any applicable time, the proportion that the
Capital Contributions made by a Member bears to the aggregate amount of Capital
Contributions made by all Members as of such time.
“Permitted Lien” means (a) Liens (that are not yet due and payable or are being
contested in good faith) for: (i) taxes and (ii) statutory Liens, including
materialman’s, warehousemen’s, mechanic’s, landlord’s, and other similar Liens)
and ad valorem taxes for the current Fiscal Year, and (b) retained rights or
remedies of third parties under any agreement (including leases) executed in the
ordinary course of business.
“Person” means any individual, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, cooperative or
association, or any foreign trust or foreign business organization,
unincorporated organization, Governmental Body or any other entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of such “Person” where the context so permits.
“Plains” has the meaning set forth in the preamble.
“Plains Contributed Cash” has the meaning set forth in Section 5.1(a)(i).
“Plains Contribution” has the meaning set forth in Section 5.1(a)(i).
“Prior Agreement” has the meaning set forth in the Recitals.
“Proceeding” has the meaning set forth in Section 4.1.
“Project Interest” has the meaning set forth in Section 2.12(c)(ii).
“Proposing Party” has the meaning set forth in Section 2.12(a).

-63-





--------------------------------------------------------------------------------




“Regulations” means temporary, proposed and final federal income tax regulations
promulgated by the Secretary of the Treasury pursuant to authority granted in
the Code, as the same may be in effect from time to time.
“Regulatory Allocations” has the meaning set forth in Section 9.5.
“Representatives” has the meaning set forth in Section 10.10.
“Request for Advance” means a request for advance issued to the Company by the
Operator or the Contractor, as applicable, under the Operating Services
Agreement or the Construction Agreement, as applicable, or other operating
services agreement or construction agreement relating to any Expansion Project.
“Required Upgrade” means any capital project relating to the System or related
material assets of the Business that is necessary: (a) in order for the System
or such related assets of the Business to comply with applicable Law or (b) in
order for the Company to fulfill its required obligations under any Material
Transportation Contract.
“RFR Transferring Member” has the meaning set forth in Section 6.2(a).
“Sec. 705(a)(2)(B) Expenditure” means any expenditure of the Company described
in Code Sec. 705(a)(2)(B) and any expenditure considered to be an expenditure
described in Code Sec. 705(a)(2)(B) pursuant to Code Sec. 704(b) and the
Regulations thereunder.
“Securities Act” has the meaning defined on the cover page to this Agreement.
“Special Available Cash” means, with respect to any Special Expansion Project
for any period, the net of the cash proceeds received by the Company that are
fairly attributable to such Special Expansion Project (including cash proceeds
from the sale of the Special Expansion Project or insurance proceeds from the
damage or destruction of the Special Expansion Project) less all expenses
(including loans) paid with respect to such Special Expansion Project and any
amounts applied to any reserves necessary for working capital needs,
Construction Costs and Capital Expenditures with respect to such Special
Expansion Project.
“Special Capital Account” has the meaning set forth in Section 9.2(b).
“Special Expansion Project” has the meaning set forth in Section 2.12(c).
“Special Expansion Project Budget” has the meaning set forth in Section
2.12(c)(i).
“Special Expansion Project Contribution” has the meaning set forth in Section
2.12(c)(iii)(A).
“Special Net Losses” means, with respect to any Special Expansion Project, a
computation with respect to such Special Expansion Project calculated in the
same manner as Net Losses are computed, but taking into account only items
relating such Special Expansion Project.

-64-





--------------------------------------------------------------------------------




“Special Net Profits” means, with respect to any Special Expansion Project, a
computation with respect to any Special Expansion Project calculated in the same
manner as Net Profits are computed, but taking into account only items relating
to such Special Expansion Project.
“Specified Affiliate” means (a) with respect to Plains, Plains All American
Pipeline, L.P. or any of its direct or indirect wholly owned Subsidiaries and
(b) with respect to Delek, Delek Logistics Partners, L.P., or any of its direct
or indirect wholly owned Subsidiaries, provided in each case such Person has
both net financial assets and credit ratings (if applicable) equal to or greater
than those of Plains or Delek as Transferee (with respect to Delek, after
considering the support of the Delek Guaranty).
“Specified Voting Item” has the meaning set forth in Section 2.5.
“Statement Negotiation Period” has the meaning set forth in Section 5.1(a)(iv).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or Controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or Controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.
“Super-Majority” means [*CONFIDENTIAL*] percent ([*CONFIDENTIAL*]%) or more of
all the Membership Interests held by the Members.
“Super-Majority Voting Item” has the meaning set forth in Section 2.3.
“System” has the meaning set forth in the Construction Agreement.
“Tag-Along Notice” has the meaning set forth in Section 6.2(e).
“Tag-Along Transfer” has the meaning set forth in Section 6.2(e).
“Tariff” has the meaning set forth in the Operating Services Agreement.
“Tax Contest” has the meaning set forth in the Operating Services Agreement.

-65-





--------------------------------------------------------------------------------




“Tax Member” has the meaning set forth in Section 9.1.
“Tax Return” means all returns, declarations, statements, reports, claims for
refund, information returns and forms, including any schedule or attachment
thereto, and including any amendment thereof, relating to taxes or other charges
in the nature of a tax imposed by any Governmental Body.
“Third Party Claims” has the meaning set forth in the Operating Services
Agreement.
“Total Votes” has the meaning set forth in Section 2.2.
“Transaction Agreements” means the Construction Agreement, the Operating
Services Agreement, any construction agreement for an Expansion Project or a
Special Expansion Project (but only with respect to those Special Expansion
Projects with more than one Member and then only with respect to those Members
who are participants therein in accordance with the terms hereof) and any other
agreement between or among the Company and the Members relating to the
relationship contemplated by this Agreement and the aforementioned agreements,
as any of the foregoing may be amended from time to time.
“Transfer” means any sale, transfer, assignment, exchange, hypothecation or
other direct or indirect disposition (with or without consideration), whether
voluntarily or involuntarily or by operation of law or otherwise (including via
a reverse triangular merger or forward merger) to a Person (other than a
Specified Affiliate of a Member) of (X) any Membership Interests held by such
Member or (Y) the equity securities of (a) such Member or (b) any Specified
Affiliate of such Member to which Membership Interests have been conveyed in
accordance with this Agreement; provided, however, that the following shall not
constitute a Transfer hereunder: (1) changes in ownership in such Member’s
Parent or any Affiliates Controlling such Member’s Parent, and (2) a Lien
granted pursuant to the proviso in the first sentence of Section 6.10. The terms
“Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.
“Transferred Interest” means all or any portion of a Member’s Membership
Interests that the Member seeks to Transfer.
“Unanimous Voting Item” has the meaning set forth in Section 2.4.
“Uninsurable Loss” has the meaning set forth in Section 5.6.
“Unrealized Gain” means the excess (attributable to a Company Property), if any,
of the fair market value of such property as of the date of determination (as
reasonably determined by the Members) over the Carrying Value of such property
as of the date of determination (prior to the adjustment to be made pursuant to
Section 9.2 as of such date).
“Unrealized Loss” means the excess (attributable to a Company Property), if any,
of the Carrying Value of such property as of the date of determination (prior to
the adjustment to be made pursuant to Section 9.2 as of such date) over its fair
market value as of such date of determination (as reasonably determined by the
Members).
[Signature Page Follows]

-66-





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amended and Restated Limited Liability Company Agreement as of
the date first above written.
 
Members:
 
PLAINS PIPELINE, L.P. 
By: Plains GP LLC, its General Partner


 
By:
/s/ Sam Brown
 
Name:
Sam Brown
 
Title:
Vice President
 
 








[Signature Page to LLC Agreement]



--------------------------------------------------------------------------------




 
DKL CADDO, LLC 
   


 
By:
/s/ Frederec Green
 
Name:
Frederec Green
 
Title:
Executive Vice President
 
 
 
By:
/s/ Avigal Soreq
 
Name:
Avigal Soreq
 
Title:
Vice President




[Signature Page to LLC Agreement]



--------------------------------------------------------------------------------




Exhibit A
Board Members; Designated Officers
Board Members:
Plains Designees
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Delek Designees
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]


Designated Officers:
The following persons are hereby designated by Plains and Delek as the
Designated Officers, who shall each have the title of Co-Managing Director:
Plains Designees
[*CONFIDENTIAL*]            
[*CONFIDENTIAL*]
Delek Designees
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Unless otherwise approved by the Board, any actions taken by the Designated
Officers shall require the written agreement of at least one Plains designee and
one Delek designee as a Designated Officer.
The Designated Officers shall have such authority only over matters, and such
scope of authority with respect to matters, as expressly approved by resolution
of the Board.







Exhibit A







--------------------------------------------------------------------------------





Exhibit B
Member
Membership Interests
Capital Account Balance
Plains
50%
$3,831,920.00
Delek
50%
$3,831,920.00
 
 
 








Exhibit B







--------------------------------------------------------------------------------




Exhibit C
Tariff



Exhibit C







--------------------------------------------------------------------------------




F.E.R.C. No. xx


    




CADDO PIPELINE LLC
PROPORTIONAL TARIFF
APPLYING ON THE TRANSPORTATION OF


CRUDE PETROLEUM


FROM POINTS IN
TEXAS


TO POINTS IN
LOUISIANA




Governed, except as otherwise provided, by the Rules and Regulations published
in Caddo Pipeline LLC’s F.E.R.C. No. xx.0.0, or reissues thereof.






    
ISSUED: xx    EFFECTIVE: xx




The provisions published herein will, if effective, not result in an effect on
the quality of the human environment.


ISSUED BY: [*CONFIDENTIAL*]
   Executive Vice President
   Caddo Pipeline LLC
   P.O. Box 4648
   Houston, Texas 77210-4648
COMPILED BY: [*CONFIDENTIAL*]
   Tariff Manager
   Caddo Pipeline LLC
   P.O. Box 4648
   Houston, Texas 77210-4648
   (713) 646-4568
   









EXPLANATION OF REFERENCE MARKS:
[N]    New






--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx





ALL RATES IN CENTS PER BARREL OF 42 UNITED STATES GALLONS LIST OF POINTS FROM
AND TO WHICH RATES APPLY AND RATES


FROM
TO
RATE
CONTRACT RATE(1)
Longview, Texas
Shreveport, Louisiana
[N] [*CONFIDENTIAL*]
[N] [*CONFIDENTIAL*]



(1) Contract Rate: The contract rate is available to all Shippers signing a
[*CONFIDENTIAL*] year Throughput Agreement for the transportation of a minimum
volume of [*CONFIDENTIAL*] barrels per day of crude petroleum. Barrel per day
calculations will be based on a calendar month basis.


High Viscosity Charge: In addition to all other charges for transportation
hereunder, Crude Petroleum having a viscosity in excess of 55 Saybold Universal
Seconds (SUS) at 100 degrees Fahrenheit, shall be subject to a high viscosity
charge of [N] [*CONFIDENTIAL*] cents per barrel for each unit SUS in excess of
55 SUS.





Page 2 of 2



--------------------------------------------------------------------------------




F.E.R.C. No. xx.0.0


    




CADDO PIPELINE LLC


LOCAL TARIFF


Containing


RULES AND REGULATIONS


APPLYING ON THE TRANSPORTATION OF


CRUDE PETROLEUM
(as defined herein)


BY PIPELINE


    


Rules and Regulations published published herein apply only under tariffs making
specific reference by number to this tariff; such reference will include
supplements hereto and reissues hereof. Specific rules and regulations published
in individual tariffs will take precedence over the rules and regultions
published herein.






    
ISSUED: xx    EFFECTIVE: xx




The provisions published herein will, if effective, not result in an effect on
the quality of the human environment.


ISSUED BY: [*CONFIDENTIAL*]
   Executive Vice President
   Caddo Pipeline LLC
   P.O. Box 4648
   Houston, Texas 77210-4648
COMPILED BY: [*CONFIDENTIAL*]
   Tariff Manager
   Caddo Pipeline LLC
   P.O. Box 4648
   Houston, Texas 77210-4648
   (713) 646-4568
   









--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

TABLE OF CONTENTS


Item
No.    SUBJECT


20    Definitions
25    Nomination, Minimum Quantity
30    Line Fill and Tank Bottom Inventory Requirements
35    Title
40    Specifications as to Quality Received
45    Common Stream Crude Petroleum – Connecting Carriers
50    Shipments, Maintenance of Identity
55    Additives
60    Duty of Carrier
65    Origin Facilities Required Automatic Custody Transfer
70    Receipt and Destination Facilities Required
75    Notice of Arrival, Delivery at Destination, Demurrage
80    Gauging, Testing and Deductions
85    Apportionment when Nominations are in Excess of Facilities
90    Required Shipper Information
95    Application of Rates and Charges
100    Application of Rates From and To Intermediate Points
105    Charge for Compensation Fund Fees Incurred by Carrier
110    Truck, Tanker and Barge Loading and Unloading
115    Payment of Transportation and Other Charges
120    Diversion
125    Liability of Parties
130    Claims, Suits, and Time for Filing
135    Pipeage or Other Contracts
140    Storage in Transit
145    Intrasystem Transfers
150    Commodity
155    Connection Policy



Page 2 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

20.    DEFINITIONS
“Affiliate” as herein used means any entity that is under direct or indirect
common control, or directly or indirectly (i) controls a Shipper; (ii) is
controlled by another Shipper; (iii) is controlled by the same entity that
controls a Shipper; or (iv) is controlled by and through one or more
intermediaries that controls another Shipper. For the purposes of this
definition the term “controls” and “controlled by” shall mean the use of shared
mailing or business addresses; the use of shared business telephone numbers; the
use of common bank account(s) with regards to the payment of transportation
charges; substantially the same management or general partner; one Shipper
directing or conducting business on behalf of another Shipper as it relates to
tendering and accepting quantities of Crude Petroleum; the power to direct or
cause the direction of the management or any other means, either directly or
indirectly, that results in control in fact, but notwithstanding the foregoing
includes with respect to the control of or by a corporation the ownership of
shares or equity interests carrying not less than 10% of the voting rights
regardless of whether such ownership occurs directly or indirectly.
“API” as herein used means American Petroleum Institute.
“Barrel” as herein used means forty-two (42) United States gallons at sixty
degrees (60°) Fahrenheit and zero (0) gauge pressure if the vapor pressure of
the Crude Petroleum is at or below atmospheric pressure, or at equilibrium
pressure if the vapor pressure of the Crude Petroleum is above atmospheric
pressure.
“Carrier” as herein used means Caddo Pipeline LLC.
“Common Stream” as herein used means Crude Petroleum moved through the pipeline
and pipeline facilities which is commingled or intermixed with other Crude
Petroleum.
“Consignor” as herein used means the party from whom a Shipper has ordered the
receipt of Crude Petroleum.
“Consignee” as herein used means the party, including a connecting pipeline
system, to whom a Shipper has ordered the delivery of Crude Petroleum.
“Crude Petroleum” as herein used means the direct liquid products of oil wells,
or a mixture of the direct liquid products of oil wells with the indirect liquid
products of oil and gas wells including gasoline and liquefied petroleum gases.
“Nomination” as herein used means an offer by a Shipper to the Carrier of a
stated quantity of Crude Petroleum for transportation from a specified origin or
origins to a specified destination over a period of one operating month in
accordance with these rules and regulations.
“Shipper” as herein used means a party who contracts with Carrier for
transportation of Crude Petroleum, as defined herein and under the terms of
these rules and regulations.
“System” as used herein means the pipeline(s) that Carrier owns an interest in
and to which the rules and regulations stated herein apply.
“Transferor” as used herein means the entity transferring volumes pursuant to an
intrasystem transfer of title to Crude Petroleum as described in Item No. 145 to
these rules and regulations, INTRASYSTEM TRANSFERS.
“Transferee” as used herein means the entity accepting volumes pursuant to an
intrasystem transfer of title to Crude Petroleum as described in Item No. 145 to
these rules and regulations, INTRASYSTEM TRANSFERS.
25.    NOMINATION, MINIMUM QUANTITY
(a)    Unless otherwise stated on a tariff making reference to these rules and
regulations, Nominations for the transportation of Crude Petroleum for which
Carrier has facilities will be accepted into Carrier’s System under these rules
and regulations in quantities of not less than [*CONFIDENTIAL*] Barrels
aggregate from one or more Shippers as operations permit and provided such Crude
Petroleum is of similar quality and characteristics as is being transported from
receipt point to destination point; except that Carrier reserves the right to
accept any quantity of Crude Petroleum from lease tanks or other facilities to
which Carrier’s facilities are connected if such quantity can be consolidated
with other Crude Petroleum such that Carrier can make a single delivery of not
less than [*CONFIDENTIAL*] Barrels, and Carrier will not be obligated to make
any single delivery of less than [*CONFIDENTIAL*] Barrels, unless Carrier’s
operations dictate otherwise. The term “single delivery” as used herein means a
delivery of Crude Petroleum in one continuous operation to one or more
Consignees into a single facility, furnished by such Consignee or Consignees, to
which Carrier is connected.
(b)    Crude Petroleum will be transported only under a Nomination accepted by
the Carrier from origins (or facilities connected to Carrier’s gathering System
when gathering service is to be performed by the Carrier) to

Page 3 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

destinations when a tariff covering the movement is lawfully in effect and on
file with the FERC as to interstate traffic and with the appropriate state
commission covering intrastate traffic.
(c)    Any Shipper desiring to tender Crude Petroleum for transportation shall
make a Nomination to the Carrier in writing before 12:00 noon Central Standard
Time/Central Daylight Saving Time, whichever is applicable, on the twenty-fifth
(25th) of the month preceding the movement. When the twenty-fifth (25th) of the
month falls on a weekend, Nominations will be required prior to 12:00 noon
Central Standard Time/Central Daylight Saving Time, whichever is applicable, on
the preceding workday. When the twenty-fifth (25th) of the month falls on a
holiday, Nominations will be required prior to 12:00 NOON Central Standard
Time/Central Daylight Saving Time, whichever is applicable, three (3) workdays
prior to the holiday. Unless such notification is made, the Carrier will be
under no obligation to accept Crude Petroleum for transportation.
(d)    When Nominations submitted by Shippers to Carrier on or before the
twenty-fifth (25th) day of the month preceding the operating month do not exceed
the capacity of the System or any line segment thereof, additional Nominations
may be accepted by the Carrier to fill capacity. These additional Nominations
will be accepted only if they do not impair the movement of Crude Petroleum
nominated before the twenty-fifth (25th) day of the preceding month.
30.    LINE FILL AND TANK BOTTOM INVENTORY REQUIREMENTS
Prior to delivering Barrels out of Carrier’s System, each Shipper will be
required to supply a pro rata share of Crude Petroleum necessary for pipeline
and tankage fill to ensure efficient operation of Carrier’s System. Crude
Petroleum provided by Shippers for this purpose may be withdrawn only after: (1)
shipments ha ve ceased and the Shipper has notified Carrier in writing of its
intention to discontinue shipments in Carrier’s System, and (2) Shipper balances
have been reconciled between Shipper and Carrier. Carrier may require advance
payment of transportation charges on the volumes to be cleared from Carrier’s
System, and any unpaid accounts receivable, before final delivery will be made.
Carrier shall have a reasonable period of time from the receipt of said notice,
not to exceed six months, to complete administrative and operational
requirements incidental to Shipper withdrawal.
35.    TITLE
The Carrier shall have the right to reject any Crude Petroleum, when nominated
for transportation, which may be involved in litigation, or the title of which
may be in dispute, or which may be encumbered by a lien or charge of any kind,
and it may require of the Shipper satisfactory evidence of its perfected and
unencumbered title or satisfactory indemnity bond to protect Carrier. By
nominating Crude Petroleum, the Shipper warrants and guarantees that the Shipper
has good title thereto and agrees to hold Carrier harmless for any and all loss,
cost, liability, damage and/or expense resulting from failure of title thereto;
provided, that acceptance for transportation shall not be deemed a
representation by the Carrier as to title.
40.    SPECIFICATIONS AS TO QUALITY RECEIVED
(a)    No Crude Petroleum will be accepted for transportation except
merchantable Crude Petroleum which is properly settled and contains not more
than [*CONFIDENTIAL*] percent ([*CONFIDENTIAL*]%) of basic sediment, water, and
other impurities, and has a temperature not in excess of one hundred and twenty
degrees (120°) Fahrenheit and its gravity, viscosity, pour point, and other
characteristics are such that it will be readily susceptible to transportation
through the Carrier’s existing facilities, and will not materially affect the
quality of other shipments or cause disadvantage to other Shippers and/or the
Carrier. Notwithstanding the preceding sentence, Carrier may at its discretion
accept Crude Petroleum from Shipper that does not meet the foregoing
specifications due to unusual circumstances, emergencies, or events of force
majeure (such as sea storms or shut-in platforms). In such case, however,
Shipper must notify Carrier fully in writing of the characteristics of such
Crude Petroleum and Shipper shall then secure from the producer or connecting
carrier or shall provide itself, in writing, to Carrier an assumption of all
liability and agree to hold Carrier harmless from and against any loss, cost or
disadvantage to other Shippers, and other pipelines, or to Carrier arising from
such transportation. In addition, Carrier reserves the right to reject (any and
all of, but not limited to) the following shipments: (1) Crude Petroleum having
a Reid Vapor Pressure in excess of [*CONFIDENTIAL*] pounds per square inch
absolute and/or an API gravity in excess of [*CONFIDENTIAL*]; and (2) Crude
Petroleum where the Shipper or Consignee has failed to comply with applicable
laws, rules, and regulations made by government authorities regulating shipment
of Crude

Page 4 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

Petroleum. If Crude Petroleum is accepted from tankage, settled bottoms in such
tanks must not be above a point four inches (4”) below the bottom of the
pipeline connection with the tank from which it enters Carrier’s facilities.
(b)    Quality specifications of a connecting carrier may be imposed upon
Carrier when such limits are less than that of Carrier, in which case the
limitations of the connecting carrier will be applied.
(c)    Carrier may, from time to time, undertake to transport other or
additional grades of Crude Petroleum and if, in the opinion of Carrier,
sufficient quantities are not nominated or facilities are not available to
justify continued transportation of other or additional grades, Carrier may,
after giving reasonable notice to Shippers who may be affected, cease
transporting particular grades of Crude Petroleum.
(d)    If, upon investigation, Carrier determines that a Shipper has delivered
to Carrier’s facilities Crude Petroleum that has been contaminated by the
existence of and/or excess amounts of impure substances, including but not
limited to, chlorinated and/or oxygenated hydrocarbons, arsenic, lead and/or
other metals, such Shipper will be excluded from further entry into applicable
segments of the System until such time as quality specifications are met to the
satisfaction of Carrier. Further, Carrier reserves the right to dispose of any
contaminated Crude Petroleum blocking its System. Disposal thereof, if
necessary, may be made in any reasonable commercial manner, and any liability
associated with the contamination or disposal of any Crude Petroleum shall be
borne by the Shipper introducing the contaminated Crude Petroleum into Carrier’s
System.
(e)    Carrier will from time to time determine which grades of Crude Petroleum
it will regularly transport as a Common Stream between particular receipt points
and destination points on its pipeline Systems. Carrier will inform all
subscribers to tariffs for the System affected by such determination and this
will constitute the sole holding out of the Carrier in regard to the grades of
Crude Petroleum transported. Crude Petroleum quality and general characteristics
include, but are not limited to, whole crude properties such as A.P.I. gravity,
sulfur, S. & W., Reid Vapor Pressure, pour point, viscosity, hydrogen sulfide,
metals, nitrogen, chlorinated and/or oxygenated hydrocarbons, salt content, and
product yields.
(f)    Unless stated otherwise in written notice provided by Carrier to all
subscribers to tariffs for the System affected, Carrier will not segregate Crude
Petroleum of a kind and/or quality not currently transported through Carrier’s
facilities.
45.    COMMON STREAM CRUDE PETROLEUM - CONNECTING CARRIERS
When both receipts from and deliveries to a connecting pipeline of substantially
the same grade of Crude Petroleum are scheduled at the same interconnection,
Carrier reserves the right, with the cooperation of the operator of the
connecting pipeline, to offset like volumes of such Common Stream Crude
Petroleum in order to avoid the unnecessary use of energy which would be
required to physically pump the offsetting volumes. When this right is
exercised, Carrier will make the further deliveries for the Shipper involved
from Carrier’s Common Stream Crude Petroleum.
50.    SHIPMENTS, MAINTENANCE OF IDENTITY
(a)    Carrier shall not be liable to Shipper for changes in gravity or quality
of Shipper’s Crude Petroleum which may occur from commingling or intermixing
Shipper’s Crude Petroleum with other Crude Petroleum in the same Common Stream
while in transit. Carrier is not obligated to deliver to Shipper the identical
Crude Petroleum nominated by Shipper; Carrier will deliver the grade of Crude
Petroleum it is regularly transporting as a Common Stream.
(b)    Carrier shall have no responsibility in, or for, any revaluation or
settlements which may be deemed appropriate by Shippers and/or Consignees
because of mixing or commingling of Crude Petroleum shipments between the
receipt and delivery of such shipments by Carrier within the same Common Stream.
55.    ADDITIVES
Carrier reserves the right to require, approve or reject the injection of
corrosion inhibitors, viscosity or pour point depressants, drag reducing agent,
or other such additives in Crude Petroleum to be transported.
60.    DUTY OF CARRIER
Carrier shall not be required to transport Crude Petroleum except with
reasonable diligence, considering the quality of the Crude Petroleum, the
distance of transportation and other material elements. Carrier cannot commit to
delivering Crude Petroleum to a particular destination, at a particular time.



Page 5 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

65.    ORIGIN FACILITIES REQUIRED FOR AUTOMATIC CUSTODY TRANSFER
Where Consignor (or Shipper) elects to deliver Crude Petroleum to the Carrier at
point of origin through automatic custody transfer facilities (in lieu of
tankage), the Consignor (or Shipper) shall furnish the required automatic
measuring and sampling facilities and the design, construction, and calibration
of such facilities must be approved by the Carrier and any appropriate
regulatory body. In the event automatic custody transfer is made by meters, the
Consignor (or Shipper) shall also furnish whatever pumping service is necessary
to insure that the Crude Petroleum being delivered to the meter is at a pressure
in excess of the bubble point of the liquid.
70.    RECEIPT AND DESTINATION FACILITIES REQUIRED
The Carrier will accept Crude Petroleum for transportation only when the Shipper
or Consignee has provided the necessary facilities for delivering Crude
Petroleum into the System at the point of origin and has made the necessary
arrangements for shipment beyond or has provided the necessary facilities for
receiving said Crude Petroleum as it arrives at the destination.
75.    NOTICE OF ARRIVAL, DELIVERY AT DESTINATION, DEMURRAGE
(a)    The obligation of the Carrier is to deliver the quantity of Crude
Petroleum to be transported, less deductions, at the specified destination. Such
delivery may be made upon twenty-four (24) hours notice to the Shipper or
Consignee who shall accept and receive said Crude Petroleum from the Carrier
with all possible dispatch into tanks or receptacles arranged for or provided by
the Shipper or Consignee.
(b)    Commencing after the first seven o’clock a.m., after expiration of said
24-hour notice, Carrier shall assess a demurrage charge on any part of said
Crude Petroleum shipment offered for delivery and not taken by Shipper or
Consignee; the demurrage charge will be [N] [*CONFIDENTIAL*] cents per Barrel
per day for each day of 24 hours or fractional part thereof. After expiration of
said 24-hour notice, Carrier’s liability for loss, damage or delay with respect
to Crude Petroleum offered for delivery but not taken by Shipper or Consignee
shall be that of a warehouseman only.
(c)    If the Shipper, or Consignee, is unable or refuses to receive said Crude
Petroleum as it arrives at the specified destination, the Carrier reserves the
right to make whatever arrangements for disposition of the Crude Petroleum it
deems appropriate in order to clear its pipeline. Any additional expenses
incurred by the Carrier in making such arrangements shall be borne by the
Shipper or Consignee.
80.    GAUGING, TESTING AND DEDUCTIONS
(a)    Crude Petroleum shipped hereunder shall be measured and tested by
representatives of the Carrier or by automatic equipment approved by the
Carrier. Quantities shall be determined by dynamic or static measurement methods
in accordance with appropriate American Petroleum Institute (API) standards,
latest revision, and adjusted to base (reference or standard) conditions.
(b)    When, in Carrier’s opinion, a lease operator or connecting carrier’s
tanks are unsafe or unsuitable for use in custody transfer because of improper
connections, high bottom accumulations of any extraneous matter, incrustations
on the inside of the tank walls, or any other conditions unacceptable to
Carrier, Carrier may reject the use of such tank until the unacceptable
conditions have been corrected. Alternatively, in the case of incrustation
inside any tank, Carrier may determine and apply a correction factor to
ascertain the correct tank capacity.
(c)    Corrections will be made for temperature from observed degrees Fahrenheit
to 60 degrees Fahrenheit and for pressure to 14.696 psia. Carrier will deduct
the full amount of sediment, water and other impurities as the centrifugal or
other test may show.
(d)    Unless otherwise indicated on a tariff, a deduction of [*CONFIDENTIAL*]
will be made to cover evaporation, interface losses, and other normal losses
during transportation.

Page 6 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

(e)    All receipts of Crude Petroleum having an API gravity of 45 degrees or
above shall also be subject to a deduction to cover shrinkage and evaporation.
Such deduction shall be determined in accordance with the following table:
API Gravity, Degrees
Deduction
For Incremental
Evaporation
& Shrinkage
45.0 through 54.9
55.0 through 64.9
65.0 through 74.9
75.0 and above
[*CONFIDENTIAL*]%
[*CONFIDENTIAL*]%
[*CONFIDENTIAL*]%
[*CONFIDENTIAL*]%



(f)    After consideration of all of the factors set forth in this Item No. 80,
a net balance will be determined as the quantity deliverable by Carrier, and
transportation charges will be assessed on this net balance.
85.    APPORTIONMENT WHEN NOMINATIONS ARE IN EXCESS OF FACILITIES
(a)    When there shall be nominated to Carrier, for transportation, more Crude
Petroleum than can be immediately transported on a line segment, the
transportation furnished by Carrier shall be apportioned among Shippers on an
equitable basis. Line segments will be prorated separately if necessary.
(b)    Space in each segment will be allocated among “Regular Shippers” and any
“New Shippers” as follows:
1.
The capacity of the line segment being prorated shall be divided by the total of
all volumes nominated by Regular Shippers and New Shippers. The resultant
fraction will be the “proration factor”.

2.
New Shippers shall be allocated up to a total of [*CONFIDENTIAL*] percent of the
available line segment capacity. Each New Shipper shall be allocated space equal
to its nominated volumes multiplied by the proration factor, except that in any
month for which Carrier is allocating capacity on a System, the capacity
allocated to a Regular Shipper shall not be reduced by more than
[*CONFIDENTIAL*] percent of the Regular Shipper’s base period shipments.

3.
The remaining capacity shall be allocated among Regular Shippers in proportion
to their base period shipments.

(c)    The “base period” is a period of [*CONFIDENTIAL*] months beginning
[*CONFIDENTIAL*] months prior to the month of allocation and excluding the month
preceding the month of allocation, except that a New Shipper must ship on a
particular line segment for [*CONFIDENTIAL*] consecutive calendar months before
it will become eligible to be classified as a Regular Shipper on such line
segment. A “Regular Shipper” is any Shipper having a record of movements in the
line segment being prorated, during the base period. A “New Shipper” is a
Shipper who is not a Regular Shipper. In no event will any portion of allocated
capacity to a New Shipper be used in such a manner that it will increase the
allocated capacity of another Shipper beyond the allocated capacity that Shipper
is entitled to under the provisions stated in this Item No. 85. Carrier may
require written assurances from responsible officials of Shippers regarding use
of allocated capacity stating that this requirement has not been violated. In
the event any New Shipper shall, by any device, scheme or arrangement
whatsoever, make its allocated capacity available to another Shipper, or in the
event any Shipper shall receive and use any allocated capacity from a New
Shipper, then, in the month following discovery of such violation, the allocated
capacity of a New Shipper will be reduced to the extent of the excess capacity
made available and the allocated capacity of a Shipper will be reduced to the
extent of excess capacity used.
(d)    No Nominations shall be considered beyond the amount that the nominating
party has readily accessible for shipment. If a Shipper is unable to tender
Crude Petroleum equal to the space allocated to it, Carrier will reduce that
Shipper’s volumes for the succeeding month by the amount of allocated throughput
not utilized during the preceding month if apportionment is necessary.

Page 7 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

90.    REQUIRED SHIPPER INFORMATION
(a)    At any time, upon written request of the Carrier, on a non-discriminatory
basis, any prospective or existing Shipper shall provide to the Carrier
information that will enable the Carrier to enforce the terms of this tariff.
Such information may include, but is not limited to, the names of any Affiliates
of the Shipper or prospective Shipper, the legal business name of the Shipper or
prospective Shipper and the registered business address of the Shipper or
prospective Shipper.
(b)    The Carrier shall not be obliged to accept Crude Petroleum for
transportation from an existing or prospective Shipper if the Shipper or
prospective Shipper fails to provide to the Carrier any information requested in
accordance with Item 90(a) within ten (10) days of the Carrier’s written
request, or if the Carrier reasonably determines that any of the information
provided pursuant to Item 90(a) is false.
95.    APPLICATION OF RATES & CHARGES
Crude Petroleum accepted for transportation shall be subject to the rates and
charges in effect on the date of receipt of such Crude Petroleum by the Carrier,
irrespective of the date of Nomination. Unless otherwise stated in an individual
tariff making reference to these rules and regulations, trunk line
transportation and all other lawful charges will be collected on the basis of
the net quantities of Crude Petroleum delivered and gathering charges will be
collected on the basis of net quantities of Crude Petroleum received. All net
quantities will be determined in the manner provided in Item 80 (GAUGING,
TESTING AND DEDUCTIONS).
100.    APPLICATION OF RATES FROM AND TO INTERMEDIATE POINTS
(a)    For Crude Petroleum accepted for transportation from any point on
Carrier’s lines not named in a particular tariff, which is intermediate to a
point from which rates are published in said tariff, through such unnamed point,
the rate published from the next more distant point specified in such tariff
will apply. For Crude Petroleum accepted for transportation to any point not
named in a particular tariff which is intermediate to a point to which rates are
published in said tariffs, through such unnamed point, the rate published
therein to the next more distant point specified in the tariff will apply.
(b)    If an intermediate point is to be used on a continuous basis for more
than 30 days, Carrier will file a tariff applicable to the transportation
movement within 30 days of the start of the service
105.    CHARGE FOR COMPENSATION FUND FEES INCURRED BY CARRIER
In addition to all other charges accruing on Crude Petroleum accepted for
transportation through Carrier’s facilities, a per Barrel charge will be
assessed and collected in the amount of any tax, fee, or other charge levied
against Carrier by any Federal, State or local agency for the purpose of
creating a fund for the reimbursement of parties who sustain costs or losses
resulting from oil pipeline industry operations. If a per Barrel charge is
assessed, the amount of such charge will be stated in a FERC or state tariff.
110.    TRUCK, TANKER AND BARGE LOADING AND UNLOADING
(a)    Shipments unloaded from tank trucks into Carrier’s facilities may be
subject to a per-Barrel charge, if specified on individual tariffs making
reference to these rules and regulations. Such charge will be in addition to all
other charges.
(b)    Carrier will receive or deliver Crude Petroleum across its dock
facilities from both tankers or barges where dock facilities are equipped to
handle tankers or barges. Shippers shall indemnify and hold Carrier harmless
against any and all claims (whether made by the vessel owner or any other party)
for demurrage or any other charges arising out of any delay of such vessel not
caused by Carrier’s negligence.
115.    PAYMENT OF TRANSPORTATION AND OTHER CHARGES
Shipper shall be responsible for payment of transportation and all other charges
applicable to the shipment, and may be required to prepay such charges or
furnish guaranty of payment satisfactory to Carrier. Payments not received by
Carrier in accordance with invoice terms shall be subject to a late charge
equivalent to 125% of the prime rate as quoted by a major New York bank, or the
maximum rate allowed by law, whichever is less. Carrier shall have a lien on all
Crude Petroleum accepted for transportation to cover payment of all charges,
including demurrage and late charges and may refuse to make delivery of the
Crude Petroleum until all charges have been paid. If said charges, or any part
thereof, shall remain unpaid for thirty days after notice of readiness to
deliver, the Carrier may sell the Crude Petroleum at public auction. Carrier
shall have a lien on Crude Petroleum when there

Page 8 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

shall be failure to take the Crude Petroleum at the point of destination as
provided in Item No. 75 (NOTICE OF ARRIVAL, DELIVERY AT DESTINATION, DEMURRAGE).
Carrier shall have the right to sell said Crude Petroleum at public auction, for
cash. The auction will be held between the hours of ten o’clock a.m. and four
o’clock p.m. on any day not a weekend or legal holiday, and not less than
twenty-four hours after the Shipper has been officially notified of the time and
place of such sale and the quantity, general description, and location of the
Crude Petroleum to be sold. Carrier may be a bidder and purchaser at such sale.
Out of the proceeds of said sale, Carrier shall pay itself for all
transportation, demurrage, and other lawful charges, expenses of notice,
advertisement, sale and other necessary expenses, and expenses of caring for and
maintaining the Crude Petroleum, and the balance shall be held for whomsoever
may be lawfully entitled thereto after the auction. If the proceeds of said sale
do not cover all expenses incurred by Carrier, the Shipper and/or Consignee are
liable to Carrier for any deficiency.
120.    DIVERSION
Subject to Item 25 (NOMINATION, MINIMUM QUANTITY), change in destination or
routing will be permitted without additional charge, on written request from the
Shipper, provided an applicable tariff is in effect for any requested
destination or routing, and provided that no back-haul is required.
125.    LIABILITY OF PARTIES
As a condition to Carrier’s acceptance of Crude Petroleum under this tariff,
each Shipper agrees to defend, indemnify and hold harmless Carrier against
claims or actions for injury and/or death of any and all persons whomever and
for damage to property of or any other loss sustained by Carrier. Shipper,
Consignee and/or any third party resulting from or arising out of 1) any breach
of or failure to adhere to any provision of this tariff by Shipper, Consignee,
their agents, employees or representatives and 2) the negligent act(s), or
failure(s) to act of Shipper, Consignee, their agents, employees or
representatives in connection with Delivery or Receipt of Crude Petroleum.
The Shipper and Consignee shall be jointly and severally liable for the payment
of gathering and transportation charges, fees, and other lawful charges accruing
to or due Carrier by Shipper or Consignee, including but not limited to,
penalties, interest and late payment charges on Crude Petroleum delivered by
Carrier to Consignee. All accrued charges are due on delivery of Crude Petroleum
by Carrier to Consignee. Carrier may, at its option, require Shipper or
Consignee to pay all such charges and fees in advance or to provide an
irrevocable letter of credit satisfactory to Carrier.
(a)    The Carrier while in possession of any of the Crude Petroleum herein
described shall not be liable for any loss thereof, damage thereto, or delay,
caused by: fire, storm, flood, epidemics, Act of God, terrorism, vandalism,
criminal acts, landslides, land collapses, riots, civil disorder, strikes,
insurrection, rebellion, war, act of the public enemy, quarantine, the authority
of law, requisition or necessity of the Government of the United States in time
of war, default of Shipper or Owner, earthquakes, sinkholes, or from any other
cause not due to the negligence of Carrier and in no event shall Carrier be
liable to Shipper for consequential, incidental or exemplary damages to Shipper.
In case of loss of Crude Petroleum in a segregated shipment, then the Shipper
and Consignee thereof shall bear the entire loss, damage, or delay that occurs.
In case of loss of Crude Petroleum that is not in a segregated shipment, then
each Shipper of the grade of Crude Petroleum so lost via the System in which the
loss occurs shall share such loss in the proportion that the amount of such
grade of Crude Petroleum then in the custody of Carrier for the account of such
Shipper in such System bears to the total amount of such grade of Crude
Petroleum then in the custody of Carrier in such System.
(b)    Carrier will be obligated to deliver only that portion of a Crude
Petroleum shipment remaining after deducting such loss. Transportation charges
will be made only on quantities of Crude Petroleum delivered.
(c)    If Crude Petroleum is lost in transit, while in the custody of Carrier,
due to causes other than those described in the first paragraph of this Item,
Carrier may obtain and deliver to Shipper other Crude Petroleum of the same
quantity and grade as that which was lost, but Carrier shall not be obligated to
do so. In the alternative, Carrier may compensate Shipper for such loss in
money. If Carrier compensates Shipper for such loss in money, the price per
Barrel shall be determined as of the date of the loss based on the value of the
lost Crude Petroleum.
130.    CLAIMS, SUITS, AND TIME FOR FILING
As a condition precedent to recovery for loss, damage, or delay to shipments,
claims must be filed in writing with the Carrier within nine (9) months after
delivery of the Crude Petroleum, or, in case of failure to make

Page 9 of 10

--------------------------------------------------------------------------------

Caddo Pipeline LLC        F.E.R.C. No. xx.0.0

delivery, then within nine (9) months after a reasonable time for delivery has
elapsed; and suits arising out of such claims shall be instituted against the
Carrier only within two (2) years and one (1) day from the day when notice in
writing is given by the Carrier to the claimant that the Carrier has disallowed
the claim or any part or parts thereof specified in the notice. Where claims are
not filed or suits are not instituted thereon in accordance with the foregoing
provisions, Carrier will not be liable and such claims will not be paid.
135.    PIPEAGE OR OTHER CONTRACTS
Separate pipeage and other contracts may be required of a Shipper, in accordance
with the applicable tariff and these rules and regulations, before any duty of
transportation by the Carrier shall arise.
140.    STORAGE IN TRANSIT
The Carrier has working tanks required in the process of transporting Crude
Petroleum but no other available tankage and therefore, unless otherwise
specifically stated in a tariff making reference to these rules and regulations,
Carrier does not have facilities for rendering, nor does it offer, a storage
service. Provisions for storage in transit in facilities furnished by Shipper at
points on Carrier’s System will be permitted to the extent authorized under
individual tariffs lawfully on file with the Federal Energy Regulatory
Commission or a state agency.
145.    INTRASYSTEM TRANSFERS
An intrasystem transfer of title to Crude Petroleum will be allowed on Carrier’s
System for a fee of [N] [*CONFIDENTIAL*] cent per Barrel charged to the
Transferor; provided, however, that no transfer fee shall be assessed to the
Transferor if the Transferor pays the mainline transportation charges to the
specified transport point. The Transferee accepting volumes on an intrasystem
transfer shall be responsible for payment of transportation charges from the
transfer point to destination. Carrier shall not be obligated to recognize any
intrasystem transfer and shall incur no liability with respect thereto or for
any losses or damages accruing to any party involved in an intrasystem transfer.
An intrasystem transfer request, if recognized, shall be confirmed in writing by
both the Transferor and the Transferee within seventy-two (72) hours after the
request. Such request shall indicate the party to which the transfer is to be
made, the amount of Crude Petroleum to be transferred, its location, grade, and
a warranty statement of unencumbered title. In addition, the Transferor and
Transferee, upon the request of Carrier and at Carrier’s option, shall provide
an irrevocable letter of credit in terms satisfactory to Carrier and in an
amount necessary to cover all charges and fees.
150.    COMMODITY
Carrier is engaged primarily in the transportation of Crude Petroleum and will
not accept any other commodity for transportation under tariffs making reference
hereto.
155.    CONNECTION POLICY
Connections to Carrier’s System will only be considered if made by formal
written notification to Carrier. All connections will be subject to design
requirements necessary to protect the safety, security, integrity and efficient
operation of Carrier’s pipeline(s) in accordance with generally accepted
industry standards. Acceptance of any request for connection will be subject to
compliance with governmental regulations.


EXPLANATION OF REFERENCE MARKS:
[N]    New

Page 10 of 10

--------------------------------------------------------------------------------





Exhibit D
Form of Monthly and Quarterly Report





Exhibit D





--------------------------------------------------------------------------------
















Caddo Pipeline LLC


Monthly Financial Report for April 2015
































































Confidential, for internal use only






--------------------------------------------------------------------------------





Caddo Pipeline LLC
Monthly Financial Report
April 2015




Table of Contents




Executive Summary      i


Balance Sheets      1


Current Month and Year-to-Date Income Statements Compared to Budget      2


Monthly Income Statements     3


Monthly Statements of Cash Flow      4


Monthly Statements of Changes in Members’ Equity      5









--------------------------------------------------------------------------------




Caddo Pipeline LLC
Monthly Financial Report
April 2015


Executive Summary


Caddo Pipeline recorded approximately $_______ of net income for April 2015,
which is $_______ favorable/unfavorable to budget. The following items impacted
the financial statements for April 2015:


Revenues and volumes – Total revenue for the month was approximately $_______
favorable/unfavorable due to _______.


Operating expenses – Operating expenses were approximately $_______ for the
month of April, which is $_______ favorable/unfavorable to budget. This
favorable/unfavorable variance is primarily due to _______.


General & administrative (G&A) expenses – G&A expenses were approximately
$_______ for the month of April, which was in line with/favorable/unfavorable to
budget primarily due to _______.


Receivables – Of the $_______ balance for receivables at April 30, 2015,
all/substantially all of the balance was classified as current.





--------------------------------------------------------------------------------





Caddo Pipeline LLC


 
 
 
Page 1


Monthly Financial Report


 
 
 
 
April 2015
 
 
 
 
Balance Sheets
(unaudited)
 
 
December 31, 2015


 
December 31, 2014


ASSETS
 
 
 
 
CURRENT ASSETS
 
 
 
 
Cash and cash equivalents
 
$
—


 
$
—


Receivables
 
—


 
—


Due from related parties
 
—


 
—


Oil inventory
 
—


 
—


Prepaids and other
 
—


 
—


     Total current asests
 
—


 
—


 
 
 
 
 
PROPERTY AND EQUIPMENT
 
 
 
 
Construction in progress
 
—


 
—


Land
 
—


 
—


Major equipment
 
—


 
—


 
 
—


 
—


Accumulated depreciation
 
—


 
—


     Property and equipment, net
 
—


 
—


 
 
 
 
 
OTHER LONG TERM ASSETS
 
 
 
 
Linefill
 
—


 
—


     Total assets
 
$
—


 
$
—


LIABILITIES & EQUITY
 
 
 
 
 
 
 
 
 
CURRENT LIABILITIES
 
 
 
 
Accounts payable and accrued liabilities
 
$
—


 
$
—


Due to related parties
 
—


 
—


     Total current liabilities
 
—


 
—


 
 
 
 
 
OTHER LIABILITIES & DEFERRED CHARGES
 
 
 
 
Deferred revenue
 
—


 
—


     Total liabilities
 
—


 
—


 
 
 
 
 
MEMBERS' EQUITY
 
 
 
 
Capital Contributions
 
—


 
—


Retained Earnings
 
—


 
—


Current year dividends/distributions
 
—


 
—


Current year net income
 
—


 
—


     Total liabilities and members' equity
 
—


 
—


     Total members' equity
 
$
—


 
$
—






1

--------------------------------------------------------------------------------


Caddo Pipeline LLC
Monthly Financial Report
April 2015
Page 2
 
Current Month and Year to Date Income Statements Compared to Budget
 
For the Period Ended December 31, 2015
 
(unaudited)
 
 
 
 
 
YTD
YTD
 
REVENUE
Actual
Budget
Variance
 
Actual
Budget
Variance
Trunk
$
—


$
—


$
—


 
$
—


$
—


$
—


Tuck unload
—


—


—


 
—


—


—


Pipeline loss allowance and inventory sales
—


—


—


 
—


—


—


Over/(Short)
—


—


—


 
—


—


—


Pumpover
—


—


—


 
—


—


—


Other Revenue
—


—


—


 
—


—


—


     Total Revenue
—


—


—


 
—


—


—


 
 
 
 
 
 
 
 
EXPENSES:
 
 
 
 
 
 
 
  OPERATING EXPENSES
 
 
 
 
 
 
 
Payroll
—


—


—


 
—


—


—


Maintenance
—


—


—


 
—


—


—


Fuel
—


—


—


 
—


—


—


Utilities
—


—


—


 
—


—


—


Regulatory
—


—


—


 
—


—


—


Property taxes
—


—


—


 
—


—


—


Integrity Management
—


—


—


 
—


—


—


Vehicle Expense
—


—


—


 
—


—


—


Insurance
—


—


—


 
—


—


—


Travel and entertainment
—


—


—


 
—


—


—


Office services
—


—


—


 
—


—


—


Other operating expenses
—


—


—


 
—


—


—


     Total operating expenses
—


—


—


 
—


—


—


 
 
 
 
 
 
 
 
General and administrative expenses
 
 
 
 
 
 
 
General and administrative expenses-fixed fee
—


—


—


 
—


—


—


     Total general and administrative expenses
—


—


—


 
—


—


—


 
 
 
 
 
 
 
 
Depreciation and amortization
—


—


—


 
—


—


—


 
 
 
 
 
 
 
 
     Total expenses
—


—


—


 
—


—


—


 
 
 
 
 
 
 
 
OPERATING INCOME
—


—


—


 
—


—


—


 
 
 
 
 
 
 
 
Interest income
—


—


—


 
—


—


—


Income taxes
—


—


—


 
—


—


—


 
 
 
 
 
 
 
 
NET INCOME
$
—


$
—


$
—


 
$
—


$
—


$
—






2

--------------------------------------------------------------------------------


Caddo Pipeline LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 3
 
Monthly Financial Report
Monthly Income Statements
April 2015
(unaudited)
 
Jan-15
Feb-15
Mar-15
Q1
Apr-15
May-15
Jun-15
Q2
Jul-15
Aug-15
Sep-15
Q3
Oct-15
Nov-15
Dec-15
Q4
YTD
REVENUE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Trunk
$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


Tuck unload
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Pipeline loss allowance and inventory sales
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Over/(Short)
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Pumpover
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Other Revenue
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Total Revenue
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


EXPENSES:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OPERATING EXPENSES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Payroll
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Maintenance
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Fuel
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Utilities
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Regulatory
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Property taxes
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Integrity Management
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Vehicle Expense
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Insurance
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Travel and entertainment
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Office services
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Other operating expenses
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


     Total operating expenses
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


General and administrative expenses
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General and administrative expenses-fixed fee
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Total general and administrative expenses
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Depreciation and amortization
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


     Total expenses
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


OPERATING INCOME
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Interest income
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Income taxes
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


NET INCOME
$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


VOLUME (MBD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Throughput
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Days
31


28


31


90


30


31


30


91


31


31


30


92


31


30


31


92


365




3

--------------------------------------------------------------------------------


Caddo Pipeline LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 4
 
Monthly Financial Report
Statement of Cash Flows
April 2015
(unaudited)
 
Jan-15
Feb-15
Mar-15
Q1
Apr-15
May-15
Jun-15
Q2
Jul-15
Aug-15
Sep-15
Q3
Oct-15
Nov-15
Dec-15
Q4
YTD
Cash flows from operating activities:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Income
$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


Reconciliation of net income to net cash provided by operating activities:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation and amortization
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Inventory valuation adjustments
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Changes in operating assets and liabilities, net of acquisitions
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


(Increases) decreases in related party receivables
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


(Increases) decreases in prepaid and other
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


(Increases) decreases in accounts receivable
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


(Increases) decreases in inventories
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


(Increases) decreases in related party payables
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


(Increases) decreases in accounts payable and accrued liabilities
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Net cash provided by operating activities
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash flows from investing activities:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash paid for property and equipment
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Cash paid for purchases of linefill
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Net cash used in investing activities
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash flows from financing activities:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Distributions paid
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Cash contributions from members
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Net cash provided by (used in) financing activities
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net increase/(decrease) in cash
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Cash - Beginning of period
—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


—


Cash - End of period
$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—


$
—






4

--------------------------------------------------------------------------------



Caddo Pipeline LLC
Monthly Financial Report
April 2015
Page 5
Statements of Changes in Members' Equity
(unaudited)
 
 
Delek
 
Plains
 
 
 
50%
 
50%
 
Total
Balance at December 31, 2014
$ -
 
$ -
 
$ -
Net income  
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at January 31, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at February 28, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at March 31, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at April 30, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at May 31, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at June 30, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at July 31, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at August 31, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at September 30, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at October 31, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at November 30, 2015
$ -
 
$ -
 
$ -
Net income
-
 
-
 
-
Cash distributions to members
-
 
-
 
-
Contributions from members
-
 
-
 
-
Balance at December 31, 2015
$ -
 
$ -
 
$ -


5

--------------------------------------------------------------------------------




Exhibit E-1
Bill of Sale







Exhibit E-1





--------------------------------------------------------------------------------






FORM OF BILL OF SALE


This BILL OF SALE (this “Bill of Sale”), dated ________ ___, 2015 (“Effective
Date”), is given by [Plains Pipeline, L.P., a Texas limited partnership, having
its principal office at 333 Clay Street, Suite 1600, Houston, Texas 77002] or
[DKL Caddo, LLC, a Delaware limited liability company, having its principal
office at 7102 Commerce Way, Brentwood, Tennessee 37027 (“Transferor”), to Caddo
Pipeline LLC, a Delaware limited liability company, having its principal office
at 333 Clay Street, Suite 1600, Houston, Texas 77002 (“Transferee”). All
capitalized terms used but not defined herein shall have the meanings set forth
in that certain Amended and Restated Limited Liability Company Agreement of
Caddo Pipeline LLC by and between Transferor and [Plains Pipeline, L.P.] or [DKL
Caddo, LLC] dated as of March ___, 2015 (the “LLC Agreement”).
For good and valuable consideration, the receipt and sufficiency of which
Transferor and Transferee hereby acknowledge, Transferor hereby grants, sells,
assigns, conveys and transfers to Transferee, its successors and assigns, the
[Estimated Plains Contributed Assets] or [Estimated Delek Contributed Assets]
(the “Transferred Property”) without any representations or warranties, express
or implied, except as set forth in this Bill of Sale, to have and to hold the
same forever. Transferor warrants that (i) Transferor is the owner of the
Transferred Property and that the Transferred Property is free of Liens (except
for Permitted Liens) and (ii) Transferor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has
full power, rights, and capacity to enter into, execute and deliver this Bill of
Sale, and to perform its obligations hereunder.
EXCEPT FOR THE WARRANTY OF TITLE IN THIS BILL OF SALE, TRANSFEROR HEREBY GRANTS,
SELLS, ASSIGNS, CONVEYS AND TRANSFERS TO TRANSFEREE THE TRANSFERRED PROPERTY ALL
IN ITS PRESENT CONDITION AND STATE OF REPAIR, WITH ALL FAULTS, LIMITATIONS AND
DEFECTS (HIDDEN AND APPARENT) AND WITHOUT ANY GUARANTEES OR WARRANTIES (WHETHER
EXPRESS OR IMPLIED) AS TO ITS QUALITY, MERCHANTABILITY OR ITS FITNESS FOR
TRANSFEREE’S INTENDED USE OR PURPOSE, A PARTICULAR USE OR PURPOSE OR ANY USE OR
PURPOSE WHATSOEVER. BY ACCEPTING THIS BILL OF SALE, TRANSFEREE AGREES TO ACCEPT
THE TRANSFERRED PROPERTY “AS-IS”, “WHERE IS” IN ITS PRESENT CONDITION AND STATE
OF REPAIR, WITH ALL FAULTS, LIMITATIONS AND DEFECTS (HIDDEN AND APPARENT) AND,
EXCEPT AS PROVIDED IN THIS BILL OF SALE, WITHOUT ANY GUARANTEES OR WARRANTIES
(WHETHER EXPRESS OR IMPLIED) AS TO ITS TITLE, QUALITY, MERCHANTABILITY OR
FITNESS FOR TRANSFEREE’S INTENDED USE OR PURPOSE, A PARTICULAR USE OR PURPOSE OR
ANY USE OR PURPOSE WHATSOEVER. ALL REPRESENTATIONS AND WARRANTIES WITH RESPECT
TO THE TRANSFERRED PROPERTY (WHETHER EXPRESS OR IMPLIED) OTHER THAN THOSE SET
FORTH IN THIS BILL OF SALE ARE EXCLUDED. EXCEPT AS PROVIDED IN THIS BILL OF
SALE, TRANSFEROR DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY OTHER
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (WHETHER
ORALLY OR IN WRITING) TO TRANSFEREE WITH RESPECT TO THE TRANSFERRED PROPERTY.






--------------------------------------------------------------------------------




Each party hereto shall cooperate and take such action as may be reasonably
requested by each other party in order to carry out the provisions and purposes
of this Bill of Sale and the transactions contemplated herein.
Nothing contained in this Bill of Sale shall be deemed to amend, modify or
expand any of the provisions of the LLC Agreement or any rights or obligations
of the parties under the LLC Agreement.
This Bill of Sale may be executed in two or more counterparts, any one of which
counterparts need not contain the signatures of more than one party, each one of
which counterparts constitutes an original, and all of which counterparts taken
together constitute one and the same instrument. A signature delivered by
facsimile or other electronic transmission (including e-mail) will be considered
an original signature.
This Bill of Sale shall be construed in accordance with, and governed by, the
laws of the State of Texas, excluding any choice of law rules which may direct
the application of the laws of another jurisdiction.
[Signature Page Follows]















2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, parties hereto have caused this Bill of Sale to be executed
by a duly authorized representative as of the Effective Date


[PLAINS PIPELINE, L.P.
By Plains GP LLC, Its General Partner]


OR


[DKL CADDO, LLC]






By:
 
Name:
 
Title:
 
 
 




Signature Page to Bill of Sale



--------------------------------------------------------------------------------




ACCEPTED AND AGREED:
CADDO PIPELINE LLC


By:
 
Name:
 
Title:
 
 
 












Signature Page to Bill of Sale



--------------------------------------------------------------------------------




Exhibit E-2
Assignment and Assumption Agreement










    

Exhibit E-2


        

--------------------------------------------------------------------------------




FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), is dated _______
___, 2015, by and between [Plains Pipeline, L.P., a Texas limited partnership]
OR [DKL Caddo, LLC, a Delaware limited liability company] (“Assignor”), and
Caddo Pipeline LLC, a Delaware limited liability company (“Assignee”). All
capitalized terms used but not defined herein shall have the meanings set forth
in that certain Amended and Restated Limited Liability Company Agreement of
Caddo Pipeline LLC between Assignor and [Plains Pipeline, L.P.] or [DKL Caddo,
LLC] dated March ___, 2015 (the “LLC Agreement”).
RECITALS
WHEREAS, pursuant to the LLC Agreement, Assignee and Assignor desire to evidence
and effectuate (i) the assignment by Assignor to Assignee of those contracts
described on Exhibit A attached hereto and made a part hereof (“Contributed
Contracts”), and (ii) the assumption by Assignee of Assignor’s rights and
obligations under the Contributed Contracts (“Assumed Liabilities”).
NOW, THEREFORE, in consideration of the mutual covenants set forth in the LLC
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignee and Assignor hereby covenant and agree
as follows:
1.Assignor hereby conveys, transfers, assigns, and delivers to Assignee, and
Assignee hereby accepts from Assignor, all of Assignor's right, title, and
interest in and to the Contributed Contracts.
2.Assignor does hereby assign to Assignee, and Assignee hereby accepts and
assumes and agrees to pay, honor, perform and discharge, the Assumed
Liabilities.
3.Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and has full power, rights, and
capacity to enter into, execute and deliver this Agreement, and to perform its
obligations hereunder.
4.Assignor represents and warrants that (i) each of the Contributed Contracts is
in full force and effect and is a legal, valid and binding obligation of
Assignor, and of the other parties thereto, enforceable against each of them in
accordance with its terms and will continue in full force and effect after the
date hereof without penalty or other adverse consequence, (ii) Assignor is not
in material default under any of the Contributed Contracts, and (iii) no other
party to the Contributed Contracts is in material breach of or default
thereunder.
5.Each party hereto shall cooperate and take such action as may be reasonably
requested by each other party in order to carry out the provisions and purposes
of this Agreement and the transactions contemplated herein.
6.This Agreement may be executed in two or more counterparts, any one of which
counterparts need not contain the signatures of more than one party, each one of
which








--------------------------------------------------------------------------------




counterparts constitutes an original, and all of which counterparts taken
together constitute one and the same instrument. A signature delivered by
facsimile or other electronic transmission (including e-mail) will be considered
an original signature.
7.This Agreement is solely for the benefit of the parties hereto and their
successors and assigns permitted under this Agreement, and no provisions of this
Agreement shall be deemed to confer upon any other person any remedy, claim,
liability, reimbursement, cause of action or other right except as expressly
provided herein.
8.Nothing contained in this Agreement shall be deemed to amend, modify or expand
any of the provisions of the LLC Agreement or any rights or obligations of the
parties under the LLC Agreement.
9.This Agreement may not be modified, amended or superseded except in a writing
signed by both Assignor and Assignee.
10.This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Texas, excluding any choice of law rules which may direct
the application of the laws of another jurisdiction.
[Signature Page Follows]





2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
[PLAINS PIPELINE, L.P.
By:
Plains GP LLC,
Its General Partner]
 
 
[DKL CADDO, LLC]
By:
 
Name:
 
Title:
 
 
 




Signature Page to Assignment and Assumption Agreement

--------------------------------------------------------------------------------






CADDO PIPELINE LLC
By:
 
Name:
 
Title:
 
 
 

 





Signature Page to Assignment and Assumption Agreement

--------------------------------------------------------------------------------




Exhibit A
Contributed Contracts











    

--------------------------------------------------------------------------------




Exhibit F
Form of Connection Agreement

    

--------------------------------------------------------------------------------




FORM OF PIPELINE CONNECTION AGREEMENT
THIS PIPELINE CONNECTION AGREEMENT (the “Agreement”) is dated this __ day of
_______ 201__, between [_____________], a [______________ __________]
(“Connecting Party”), and Caddo Pipeline LLC, a Delaware limited liability
company (“Caddo”). Either Connecting Party or Caddo may singularly be
hereinafter referred to as “Party” and collectively referred to as “Parties”.
WHEREAS, Caddo is constructing a twelve (12) inch pipeline extending from a
point in Longview, Texas to a point in Shreveport, Louisiana (the “Pipeline”);
WHEREAS, Connecting Party owns [___________] in the vicinity of the Pipeline
(the “Terminal”);
WHEREAS, Caddo desires to connect its Pipeline to the Terminal with a twelve
(12) inch connecting pipeline including an Automatic Custody Transfer Unit (the
“ACT”) and an insulated flange, gasket, valve and appurtenances (the
“Connection”) downstream of the Terminal to allow the delivery of crude oil
whose specifications must be acceptable to Caddo and comply with the applicable
Pipeline tariff;
WHEREAS, Caddo will own, operate and maintain the ACT, the Connection and all
related facilities downstream of the Connection (as that term is defined
herein); and
WHEREAS Connecting Party will own, operate and maintain all related facilities
upstream of the Connection (as that term is defined herein).
NOW, THEREFORE, in consideration of the mutual covenants in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:


1.
Design, Construction and Installation of Connection and Related Facilities. The
Connection and related facilities will be designed, constructed and installed in
accordance with both current and generally accepted industry practices applying
to crude oil pipelines. The design, construction and installation of the
Connection and related facilities shall provide for and be in compliance with
the following:

(a)
Caddo will be capable of receiving crude oil into the Pipeline at a minimum rate
of [*CONFIDENTIAL*] barrels per hour and a maximum rate of [*CONFIDENTIAL*]
barrels per hour; and a minimum operating pressure of [*CONFIDENTIAL*] psi and a
maximum operating pressure of [*CONFIDENTIAL*] psi. Caddo will supply a pump or
pumps that will be capable of injection of crude oil into the Pipeline and Caddo
will supply measurement equipment to conform to the highest of specifications
required by Connecting Party (as further set forth in Exhibit A), or the
American Petroleum Institute (“API”) specifications, as of the date of this
Agreement.

(b)
The Connection is electrically isolated from the Terminal by an insulating
flange gasket (“Insulating Flange”).

(c)
Caddo, at its sole cost, will own or install such supervisory control and line
integrity equipment with respect to the Pipeline and downstream facilities, as
Caddo deems necessary, to establish pump enable and disable capabilities. Upon
reasonable request, each Party will provide, or make available, flow data, data
on valve status, pressure and temperature to the other Party at no charge. Each
Party acknowledges and agrees that (i) all such data and information generated
or received in connection with this subsection (collectively, “Confidential
Information”) is proprietary and confidential business information that is owned
by each respective Party or its subsidiaries, affiliates members,


1

--------------------------------------------------------------------------------




partners, or shippers, and (ii) neither Party nor any of its subsidiaries,
affiliates, members, or partners shall disclose or distribute any such
Confidential Information to any person or entity other than each respective
Party or their designated subsidiaries, affiliates, members, partners or
shippers without the prior written consent of each respective Party, except
where such disclosure is mandated by applicable law, rule, or regulation.
“Confidential Information” does not include any information that (i) at the time
of disclosure or thereafter is or becomes generally available to or known by the
public (other than as a result of a disclosure by the receiving Party), (ii) is
developed by the receiving Party without reliance on any Confidential
Information or (iii) is or was available to the receiving Party on a
nonconfidential basis from a source other than the disclosing Party that,
insofar as is known to the receiving Party after reasonable inquiry, is not
prohibited from transmitting the information to the recipient by a contractual,
legal or fiduciary obligation to the disclosing Party.
(d)
Connecting Party shall be granted a limited, personal, non-exclusive right to
access Caddo’s measurement equipment on an as-needed basis at the Terminal and
along the easement upon which the applicable portion of the Connection and
related facilities are located. Such right of access is strictly limited to the
construction, installation, commissioning, maintenance, operation, testing,
witnessing and removal of the Connection and related facilities and Insulating
Flange.

(e)
Caddo will furnish a drawing of the Connection and related facilities (which
shall be attached hereto as Attachment No. 1).



2.    Measurement and Crude Oil Quality.
(a)
The quality measurements shall be determined by Caddo’s measuring facilities
located at the Terminal, which will be maintained and operated by Caddo to meet
or exceed the applicable standards specified by Connecting Party’s measurement
policies, or to the extent that Connecting Party measurements policy does not
address an issue, then the latest edition of the Manual of Petroleum Measurement
Standards as published by the API shall apply. Caddo shall use reasonable
efforts to provide no less than twenty-four (24) hours advance notice to
Connecting Party personnel of all meter-proving activities and shall permit
Connecting Party personnel to witness such meter proving activities.

(b)
Actual custody transfer of the crude oil from Connecting Party to Caddo shall
occur at the Connection.

(c)
Caddo’s measurement tickets and proving reports shall be the primary documents
for measurement related to custody transfer, absent proof of fraud or manifest
error. Ticket corrections shall be handled on a case-by-case basis and in a
manner mutually agreeable.



3.    Operation and Maintenance.
(a)
Caddo shall own, maintain and operate the Connection and related facilities
downstream of the Insulating Flange in a good and workmanlike manner on a
continuous basis as provided herein during the term of this Agreement.

(b)
Connecting Party shall own, maintain and operate the related facilities upstream
of Insulating Flange in a good and workmanlike manner on a continuous basis as
provided herein during the term of this Agreement.

(c)
During the term, Caddo will provide the pump and meter at the Terminal per the
terms and conditions of this Agreement. The delivery volume will be measured at
the outgoing Caddo-owned meter at the Terminal.






2



--------------------------------------------------------------------------------




4.
Shut-In Rights. Each Party shall have the right to shut-in the Connection at any
time a Party deems it reasonably necessary and appropriate in order to protect
persons, property, the common stream, or the environment. Each Party will use
reasonable efforts to give the other Party at least

twenty-four (24) hour advance written notice of a shutdown, except in the case
of an emergency when either Party may shut down immediately, whereby the Party
will use reasonable efforts to notify the other Party prior to any such shut-in;
however, such Party shall not be liable to the other Party for any cost or
damage incurred as a result of such shut-in. The Connection shall be reactivated
as soon as any risks to persons, property, or the environment are remedied.


5.    Responsibility and Limitation of Damages.
(a)
Except as provided otherwise in the Agreement, each Party shall be responsible
for all claims, losses, suits, liability and expense on account of injury to or
death of persons or damage to property caused by or resulting from (a)
negligent, grossly negligent or willful acts or omissions on the part of such
Party, its employees, agents or contractors in the performance of its
obligations under this Agreement and (b) responsibilities of such Party imposed
by law.

(b)
In the event that any claim, loss, suit, liability and expense is caused in
whole or in part by the concurrent negligent or willful acts or omissions of
either party, its employees, agents or contractors, then this obligation shall
be comparative and each party shall be responsible and liable to the other Party
to the extent that such Party’s negligence or fault in connection with the act
or omission was the cause of such injury, damage or death.

(c)
Except for and without regard to damages that may be awarded to a third party
against a Party to this Agreement, in no event shall either Party be liable for
prospective profits or special, incidental, punitive, exemplary, speculative or
consequential damages (including, without limitation, loss of value, loss or
deferral of production, loss of financial advantage, lost profits or business
interruptions), however same may be caused, but shall be limited, to actual
damages only.

 
6.
Insurance. Without affecting or diminishing the indemnity obligations or
liabilities of either Party under this Agreement, during the term of this
Agreement, Caddo and Connecting Party shall maintain or shall cause to be
maintained insurance policies providing coverage as set forth in Exhibit B
attached hereto and incorporated herein for all purposes.



7.
Damage and Destruction. If the Connection is damaged or any part thereof is
destroyed, Parties shall make a prompt, good faith determination as to whether
the damaged or partially destroyed facility(ies) can be repaired or restored at
a cost that can be recovered. However, the Parties are not obligated to restore
the Connection and if the Connection is not repaired or restored to an operable
condition then this Agreement shall terminate and Caddo shall remove all related
facilities downstream of the Connection without damage or harm to Connecting
Party facilities or any equipment or property owned or operated by Connecting
Party.



8.
Independent Contractor Status. Should either Party perform work on behalf of the
other Party pursuant to this Agreement, said Party shall be deemed an
independent contractor and shall not be deemed to be an agent or employee of the
other Party.



9.    Term.
(a)
The term of this Agreement shall commence upon the date of the physical delivery
of the first barrel of crude oil from the Connection to the Pipeline and shall
continue for a period of ten (10) years (the “Initial Term”) and thereafter from
year to year until terminated; provided, that either Connecting Party or Caddo
shall have the right at any time, after the


3

--------------------------------------------------------------------------------




Initial Term, to terminate the Agreement by giving the other Party at least
sixty (60) days advance written notice of such termination.
(b)
Upon termination of this Agreement, Caddo shall, at its sole cost, permanently
shut or disconnect the Connection within ten (10) days after written request
from Connecting Party and without damage or harm to Connecting Party’s
facilities or any equipment or property owned or operated by Connecting Party.



10.
Default. Each Party hereto, whether performing or non-performing, breaching or
non-breaching, defaulting or non-defaulting shall be entitled to setoffs,
claims, counterclaims, and credits (disregarding whether a Party failed to
perform, breached first, or defaulted first) in connection with any payment or
the performance of any obligations under or in connection with this Agreement or
termination of this Agreement. In case of a breach of this Agreement by either
Party, the non-breaching Party shall give the breaching Party notice of the
breach and the breaching Party shall have thirty (30) days to cure such breach.



11.
Compliance with the Laws. This Agreement is subject to all applicable federal,
state and local laws, and all directives, regulations and orders issued or
published by any federal, state, or local board, commission or agency and the
applicable Connecting Party tariff.



12.
Notices. All notices, consents, requests and other communications between the
Parties shall be effective only upon receipt and in writing by fax, email, or
personally delivered or mailed by first class, registered or certified mail,
return receipt requested, postage prepaid, express mail, evidence of receipt,
postage prepaid:

If to Connecting Party:
_____________________
_____________________
_____________________
Attn: ________________
Phone: _______________
Fax: _________________


With copy to:
_____________________
_____________________
_____________________
Attn: ________________
Phone: _______________
Fax: _________________


If to Caddo:
Caddo Pipeline, LLC
c/o Plains Pipeline, LP
333 Clay Street, Suite 1600
Houston, TX 77002
Attn: Pipeline Commercial Operations
Phone: 713-646-4100
Fax: 713-646-4306
 

Or to such other address as either Party shall advise the other in a written
notice delivered pursuant to the terms of this section.


13.
Waiver. The waiver by or the failure of either Party to take action with respect
to any breach of any term, covenant or condition of this Agreement shall not be
deemed to constitute a waiver of such term, covenant or condition on any
subsequent breach of the term, covenant or condition.



14.
Succession and Assignment of Rights. Any company which shall succeed by merger
or consolidation to title to the properties of Connecting Party or Caddo or
their affiliates, shall be entitled to the rights and shall be subject to the
obligations of its predecessor in title under this Agreement.


4

--------------------------------------------------------------------------------




Each of the Parties may also freely assign any of its rights and obligations to
an affiliate or subsidiary, but otherwise Caddo shall not assign this Agreement
or any of the rights or obligations hereunder without the prior written consent
of Connecting Party, which consent shall not be unreasonably withheld.


15.
Governing Law. The laws of the State of Texas shall govern the interpretation
and performance of this Agreement, without recourse to any principles of law
governing the conflicts of law that might otherwise be applicable and the
Parties hereby irrevocably agree to the exclusive jurisdiction of the state or
federal courts of Harris County, Texas.



16.
Recitals. The recitals are incorporated into this Agreement by reference, as if
fully set forth herein at length, and shall be considered terms of this
Agreement.



17.
Counterparts. This Agreement may be executed in two or more counterparts, any
one of which counterparts need not contain the signatures of more than one
Party, each one of which counterparts constitutes an original, and all of which
counterparts taken together constitute one and the same instrument. A signature
delivered by facsimile or other electronic transmission (including e-mail) will
be considered an original signature. Any Person may rely on a copy or
reproduction of this Agreement, and an original will be made available upon a
reasonable request.



18.
Entirety of Agreement. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter hereof. As of the date hereof, this
Agreement supersedes and cancels any other prior or contemporaneous oral or
written agreements between or assumed by the Parties regarding the foregoing
matters. No variation, modification or change herein shall be binding upon
either Party hereto unless effectuated by an instrument in writing executed by
it or by a duly authorized officer or a duly authorized agent for it.



[Signature Page Follows]



5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Connecting Party and Caddo have caused this Agreement to be
duly executed as of the date set forth above.


Connecting Party:


[________________________]




By: ____________________
Name: __________________
Title: ___________________


Caddo:


Caddo Pipeline LLC




By: __________________
Name: ________________
Title: _________________






Signature Page to Connection Agreement
    

--------------------------------------------------------------------------------




Exhibit A


Connecting Party LACT/ACT Policy



7

--------------------------------------------------------------------------------




Attachment No. 1


(A complete As Built drawing of the facilities of both Parties from the Terminal
to the downstream side of the Insulating flange.)
[To be provided by Caddo]







8

--------------------------------------------------------------------------------




Exhibit B


Insurance





9

--------------------------------------------------------------------------------






Schedule 5.1 – Member Parties’ Contribution

Estimated Plains Contributed Assets through February 28, 2015


$735,808.00


Estimated Plains Contributed Cash
3,096,112.00


Estimated Delek Contributed Assets through February 28, 2015
3,831,920.00


 
 
Delek Contribution
$7,663,840.00


$3,831,920.00


Plains Contribution


$3,831,920.00


 
 

                






--------------------------------------------------------------------------------

Schedule 5.1(a)(i)
Plains Contributed Assets



Master Service Contracts
Description
Entity
Contractor
Date
ROW services
Plains Pipeline LP
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
Constructability/Construction Management
Plains Pipeline LP
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]



Work Orders
Work Order
Entity
Description
Contractor
[*CONFIDENTIAL*]
Plains Pipeline LP
Environmental Permitting
[*CONFIDENTIAL*]



Non Work Order Work
Description
Entity
Vendor/Contractor
Office Supplies
Plains Pipeline LP
[*CONFIDENTIAL*]
Map Reproduction
Plains Pipeline LP
[*CONFIDENTIAL*]
Survey Permit
Plains Pipeline LP
[*CONFIDENTIAL*]
Survey Permit
Plains Pipeline LP
[*CONFIDENTIAL*]
Donation
Plains Pipeline LP
[*CONFIDENTIAL*]
Safety Equipment
Plains Pipeline LP
[*CONFIDENTIAL*]



















--------------------------------------------------------------------------------

Schedule 5.1(a)(ii)
Delek Contributed Assets



1.
Right-of-way, engineering and environmental services, including, without
limitation, land records and a cultural study















































